Exhibit 10.1

 

EXECUTION VERSION

 

LOAN AGREEMENT

 

Dated as of May 21, 2014

 

Between

 

AMH 2014-1 BORROWER, LLC
as Borrower

 

and

 

GOLDMAN SACHS BANK USA,
as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

Section 1.1

Definitions

1

 

 

 

Section 1.2

Principles of Construction

41

 

 

 

Article II - GENERAL TERMS

41

 

 

Section 2.1

Loan Commitment; Disbursement to Borrower

41

 

 

 

2.1.1

Agreement to Lend and Borrow

41

 

 

 

2.1.2

Components of the Loan

41

 

 

 

2.1.3

Single Disbursement to Borrower

42

 

 

 

2.1.4

The Note, Mortgages and Loan Documents

42

 

 

 

2.1.5

Use of Proceeds

42

 

 

 

Section 2.2

Interest Rate

42

 

 

 

2.2.1

Interest Rate

42

 

 

 

2.2.2

Interest Calculation

42

 

 

 

2.2.3

Determination of Interest Rate

42

 

 

 

2.2.4

Additional Costs

44

 

 

 

2.2.5

Default Rate

44

 

 

 

2.2.6

Usury Savings

45

 

 

 

2.2.7

Interest Rate Cap Agreement

45

 

 

 

Section 2.3

Loan Payment

47

 

 

 

2.3.1

Monthly Debt Service Payments

47

 

 

 

2.3.2

Payments Generally

47

 

 

 

2.3.3

Payment on Maturity Date

47

 

 

 

2.3.4

Late Payment Charge

47

 

 

 

2.3.5

Method and Place of Payment

48

 

 

 

2.3.6

Allocated Loan Amounts

48

 

 

 

Section 2.4

Prepayments

48

 

 

 

2.4.1

Voluntary Prepayments

48

 

 

 

2.4.2

Mandatory Prepayments

48

 

 

 

2.4.3

Prepayments After Default

52

 

 

 

2.4.4

Prepayment/Repayment Conditions

52

 

 

 

Section 2.5

Release of Property

54

 

i

--------------------------------------------------------------------------------


 

Section 2.6

Rent Deposit Account

56

 

 

 

Section 2.7

Cash Management

57

 

 

 

2.7.1

Cash Management Account

57

 

 

 

2.7.2

Order of Priority of Funds in Cash Management Account

59

 

 

 

2.7.3

Application During Event of Default

60

 

 

 

2.7.4

Payments Received in the Cash Management Account

60

 

 

 

Section 2.8

Withholding Taxes

60

 

 

 

Section 2.9

Extension of the Initial Maturity Date

63

 

 

 

Article III - REPRESENTATIONS AND WARRANTIES

64

 

 

Section 3.1

General Representations

64

 

 

 

3.1.1

Organization

64

 

 

 

3.1.2

Proceedings

65

 

 

 

3.1.3

No Conflicts

65

 

 

 

3.1.4

Litigation

65

 

 

 

3.1.5

Agreements

66

 

 

 

3.1.6

Consents

66

 

 

 

3.1.7

Solvency

66

 

 

 

3.1.8

Other Debt; Liens

66

 

 

 

3.1.9

Employee Benefit Matters

66

 

 

 

3.1.10

Compliance with Legal Requirements

67

 

 

 

3.1.11

Financial Information

67

 

 

 

3.1.12

Insurance

68

 

 

 

3.1.13

Tax Filings

68

 

 

 

3.1.14

Certificate of Compliance; Licenses

68

 

 

 

3.1.15

Special Purpose Entity/Separateness

68

 

 

 

3.1.16

Management

69

 

 

 

3.1.17

Illegal Activity

69

 

 

 

3.1.18

No Change in Facts or Circumstances; Disclosure

69

 

 

 

3.1.19

Investment Company Act

69

 

 

 

3.1.20

Federal Reserve Regulations

70

 

 

 

3.1.21

Bank Holding Company

70

 

 

 

3.1.22

FIRPTA

70

 

 

 

3.1.23

Contracts

70

 

 

 

3.1.24

Embargoed Person

70

 

ii

--------------------------------------------------------------------------------


 

3.1.25

Perfection Representations

71

 

 

 

Section 3.2

Property Representations

72

 

 

 

3.2.1

Property/Title

72

 

 

 

3.2.2

Adverse Claims

72

 

 

 

3.2.3

Title Insurance Owner’s Policy

72

 

 

 

3.2.4

Deed

73

 

 

 

3.2.5

Mortgage File Required Documents

73

 

 

 

3.2.6

Property Taxes and Other Charges

73

 

 

 

3.2.7

Compliance with Renovation Standards

73

 

 

 

3.2.8

Condemnation; Physical Condition

74

 

 

 

3.2.9

Brokers

74

 

 

 

3.2.10

Leasing

74

 

 

 

3.2.11

Insurance

74

 

 

 

3.2.12

Lawsuits, Etc.

74

 

 

 

3.2.13

Orders, Injunctions, Etc.

74

 

 

 

3.2.14

Agreements Relating to the Properties

75

 

 

 

3.2.15

Accuracy of Information Regarding Property

75

 

 

 

3.2.16

Compliance with Legal Requirements

75

 

 

 

3.2.17

Utilities and Public Access

75

 

 

 

3.2.18

Eminent Domain

75

 

 

 

3.2.19

Flood Zone

76

 

 

 

Section 3.3

Survival of Representations

76

 

 

 

Article IV - BORROWER COVENANTS

76

 

 

Section 4.1

Affirmative Covenants

76

 

 

 

4.1.1

Preservation of Existence

76

 

 

 

4.1.2

Compliance with Legal Requirements

76

 

 

 

4.1.3

Special Purpose Bankruptcy Remote Entity/Separateness

77

 

 

 

4.1.4

Non-Property Taxes

77

 

 

 

4.1.5

Access to the Properties

78

 

 

 

4.1.6

Cooperate in Legal Proceedings

78

 

 

 

4.1.7

Perform Loan Documents

78

 

 

 

4.1.8

Award and Insurance Benefits

78

 

 

 

4.1.9

Further Assurances

78

 

 

 

4.1.10

Keeping of Books and Records

78

 

iii

--------------------------------------------------------------------------------


 

4.1.11

Business and Operations

79

 

 

 

4.1.12

Title to the Properties

79

 

 

 

4.1.13

Loan Proceeds

79

 

 

 

4.1.14

Performance by Borrower

79

 

 

 

4.1.15

Leasing Matters

79

 

 

 

4.1.16

Borrower’s Operating Account

79

 

 

 

4.1.17

Security Deposits

80

 

 

 

4.1.18

Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account

81

 

 

 

4.1.19

Operation of Property

81

 

 

 

4.1.20

Anti-Money Laundering

82

 

 

 

4.1.21

Embargoed Persons

82

 

 

 

4.1.22

ERISA Matters

82

 

 

 

4.1.23

Formation of a Borrower TRS

82

 

 

 

Section 4.2

Negative Covenants

83

 

 

 

4.2.1

Operation of Property

83

 

 

 

4.2.2

Indebtedness

84

 

 

 

4.2.3

Liens

84

 

 

 

4.2.4

Limitation on Investments

84

 

 

 

4.2.5

Limitation on Issuance of Equity Interests

84

 

 

 

4.2.6

Restricted Junior Payments

84

 

 

 

4.2.7

Principal Place of Business, State of Organization

84

 

 

 

4.2.8

Dissolution

85

 

 

 

4.2.9

Change In Business

85

 

 

 

4.2.10

Debt Cancellation

85

 

 

 

4.2.11

Changes to Accounts

85

 

 

 

4.2.12

Zoning

86

 

 

 

4.2.13

No Joint Assessment

86

 

 

 

4.2.14

Limitation on Transactions with Affiliates

86

 

 

 

4.2.15

ERISA

86

 

 

 

4.2.16

No Embargoed Persons

86

 

 

 

4.2.17

Transfers

87

 

 

 

Section 4.3

Reporting Covenants

89

 

 

 

4.3.1

Financial Reporting

89

 

 

 

4.3.2

Annual Budget

91

 

iv

--------------------------------------------------------------------------------


 

4.3.3

Reporting on Adverse Effects

92

 

 

 

4.3.4

Litigation

92

 

 

 

4.3.5

Event of Default

92

 

 

 

4.3.6

Other Defaults

92

 

 

 

4.3.7

Properties Schedule

92

 

 

 

4.3.8

Disqualified Properties

93

 

 

 

4.3.9

Security Deposits in Cash Management Account

93

 

 

 

4.3.10

Advance Rents Received

93

 

 

 

4.3.11

Rent Refunds from Rent Deposit Account

93

 

 

 

4.3.12

ERISA Matters

93

 

 

 

4.3.13

Leases

94

 

 

 

4.3.14

Periodic Rating Agency Information

94

 

 

 

4.3.15

Other Reports

94

 

 

 

Section 4.4

Property Covenants

95

 

 

 

4.4.1

Ownership of the Property

95

 

 

 

4.4.2

Liens Against the Property

95

 

 

 

4.4.3

Condition of the Property

95

 

 

 

4.4.4

Compliance with Legal Requirements

95

 

 

 

4.4.5

Property Taxes and Other Charges

95

 

 

 

4.4.6

Compliance with Agreements Relating to the Properties

96

 

 

 

4.4.7

Leasing

97

 

 

 

Article V - INSURANCE; CASUALTY; CONDEMNATION

97

 

 

Section 5.1

Insurance

97

 

 

 

5.1.1

Insurance Policies

97

 

 

 

Section 5.2

Casualty

101

 

 

 

Section 5.3

Condemnation

101

 

 

 

Section 5.4

Restoration

102

 

 

 

Article VI - RESERVE FUNDS

107

 

 

Section 6.1

Tax Funds

107

 

 

 

6.1.1

Deposits of Tax Funds

107

 

 

 

6.1.2

Release of Tax Funds

107

 

 

 

6.1.3

Special Reserve of Tax Funds

108

 

 

 

Section 6.2

Insurance Funds

108

 

 

 

6.2.1

Deposits of Insurance Funds

108

 

v

--------------------------------------------------------------------------------


 

6.2.2

Release of Insurance Funds

108

 

 

 

6.2.3

Acceptable Blanket Policy

109

 

 

 

Section 6.3

Capital Expenditure Funds

109

 

 

 

6.3.1

Deposits of Capital Expenditure Funds

109

 

 

 

6.3.2

Release of Capital Expenditure Funds

109

 

 

 

Section 6.4

Casualty and Condemnation Subaccount

109

 

 

 

Section 6.5

Eligibility Reserve Subaccount

110

 

 

 

6.5.1

Deposit of Eligibility Funds

110

 

 

 

6.5.2

Release of Eligibility Funds

110

 

 

 

Section 6.6

Cash Collateral

110

 

 

 

6.6.1

Cash Collateral Subaccount

110

 

 

 

6.6.2

Withdrawal of Cash Collateral Funds

110

 

 

 

6.6.3

Release of Cash Collateral Funds

111

 

 

 

6.6.4

Extraordinary Expense

111

 

 

 

Section 6.7

Advance Rent Funds

112

 

 

 

6.7.1

Deposits of Advance Rent Funds

112

 

 

 

6.7.2

Release of Advance Rent Funds

112

 

 

 

Section 6.8

Reserve Funds, Generally

112

 

 

 

Article VII - DEFAULTS

113

 

 

Section 7.1

Event of Default

113

 

 

 

Section 7.2

Remedies

116

 

 

 

Section 7.3

Remedies Cumulative; Waivers

117

 

 

 

Section 7.4

Lender’s Right to Perform

118

 

 

 

Article VIII - SECURITIZATION

118

 

 

Section 8.1

Securitization

118

 

 

 

8.1.1

Sale of Notes and Securitization

118

 

 

 

8.1.2

Securitization Costs

119

 

 

 

Section 8.2

Securitization Indemnification

119

 

 

 

Section 8.3

Servicer

121

 

 

 

Article IX - MISCELLANEOUS

122

 

 

Section 9.1

Successors

122

 

 

 

Section 9.2

Lender’s Discretion; Rating Agency Review Waiver

122

 

 

 

Section 9.3

Governing Law

123

 

 

 

Section 9.4

Modification, Waiver in Writing

123

 

vi

--------------------------------------------------------------------------------


 

Section 9.5

Notices

123

 

 

 

Section 9.6

Trial by Jury

124

 

 

 

Section 9.7

Headings

125

 

 

 

Section 9.8

Severability

125

 

 

 

Section 9.9

Remedies of Borrower

125

 

 

 

Section 9.10

Offsets

126

 

 

 

Section 9.11

No Joint Venture

126

 

 

 

Section 9.12

Conflict; Construction of Documents

126

 

 

 

Section 9.13

Brokers and Financial Advisors

126

 

 

 

Section 9.14

Counterparts

126

 

 

 

Section 9.15

General Indemnity; Payment of Expenses

126

 

 

 

Section 9.16

No Third-Party Beneficiaries

128

 

 

 

Section 9.17

Exculpation of Lender

129

 

 

 

Section 9.18

No Fiduciary Duty

129

 

 

 

Section 9.19

PATRIOT Act Records

130

 

 

 

Section 9.20

Prior Agreements

130

 

 

 

Section 9.21

Publicity

131

 

 

 

Section 9.22

Delay Not a Waiver

131

 

 

 

Section 9.23

Schedules and Exhibits Incorporated

131

 

 

 

Section 9.24

Document Delivery

131

 

 

 

Section 9.25

Cross Default; Cross Collateralization; Waiver of Marshalling of Assets

131

 

 

 

Section 9.26

Survival

132

 

 

 

Section 9.27

State Specific Provisions

132

 

 

 

9.27.1

Arizona

132

 

 

 

9.27.2

Florida

133

 

 

 

9.27.3

Georgia

133

 

 

 

9.27.4

Nevada

133

 

vii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedules and Exhibits

 

Schedules:

 

Schedule I

-

Allocated Loan Amounts

Schedule II

-

Properties Schedule

Schedule III

-

Exceptions to Representations and Warranties

Schedule IV

-

Chief Executive Office, Prior Names and Employer Identification Number

Schedule V

-

Periodic Rating Agency Information

Schedule VI

-

Midland Loan Services — AMH 2014-1 CMBS Asset Management Fees

 

Exhibits:

 

Exhibit A

-

Form of Blocked Account Control Agreement

Exhibit B

-

Form of Compliance Certificate

Exhibit C

-

Form of Deposit Account Control Agreement

Exhibit D

-

Form of Request for Release

 

viii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of May 21, 2014 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
AMH 2014-1 BORROWER, LLC, a Delaware limited liability company (“Borrower”) and
GOLDMAN SACHS BANK USA, a New York state-chartered bank (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1            Definitions.  For all purposes of this Agreement, except
as otherwise expressly required or unless the context clearly indicates a
contrary intent:

 

“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).

 

“Acceptable Counterparty” means a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (a) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (i) (x) a long-term unsecured debt rating of not less than “A” by S&P
and a short-term senior unsecured debt rating of at least “A-1” from S&P or (y)
if no short-term debt rating exists, a long-term senior unsecured debt rating of
at least “A+” from S&P, (ii)(x) a long-term unsecured debt rating of not less
than “A2” from Moody’s and a short-term senior unsecured debt rating of at least
“P1” from Moody’s or (y) if no short-term debt rating exists, a long-term senior
unsecured debt rating of at least “A1” from Moody’s, and (iii) if any the
Securities or any class thereof in any Securitization are rated by Fitch,
a long-term unsecured debt rating of at least “A” by Fitch and short-term
unsecured debt rating of at least “F1”, or (b) is otherwise acceptable to the
Approved Rating Agencies, as evidenced by a Rating Agency Confirmation to the
effect that such counterparty shall not cause a downgrade, withdrawal or
qualification of the ratings assigned, or to be assigned, to the Securities or
any class thereof in any Securitization.

 

“Acknowledgment” means the Acknowledgment, dated on or about the Closing Date
made by Counterparty, or as applicable, Acceptable Counterparty with respect to
the Interest Rate Cap Agreement.

 

“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that collections of

 

--------------------------------------------------------------------------------


 

Advance Rent shall be allocated to applicable calendar month set forth in the
Advance Rent Disbursement Schedule.

 

“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, in form
and substance and from counsel reasonably satisfactory to Lender and, following
a Securitization, as to which a Rating Agency Confirmation has been obtained.

 

“Advance Rent” means, for any given month, any Rent that has been prepaid more
than 30 days in advance, as measured from the date of determination.

 

“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.

 

“Advance Rent Funds” has the meaning set forth in Section 6.7.1.

 

“Advance Rent Subaccount” has the meaning set forth in Section 6.7.1.

 

“Affected Property” has the meaning set forth in Section 2.4.2(a).

 

“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person.

 

“Agreement” has the meaning set forth in the introductory paragraph hereto.

 

“Allocated Loan Amount” means for a Property the amount set forth on Schedule I,
as the same may be reduced pursuant to Section 2.3.6 and Section 2.4.4(f).

 

“ALTA” means American Land Title Association, or any successor thereto.

 

“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.

 

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.1.20.

 

“Approved Annual Budget” has the meaning set forth in Section 4.3.2.

 

“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Cash Sweep Period is continuing, included in the Annual
Budget or, if during a Cash Sweep Period, in an Approved Annual Budget or (ii)
approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed.  For the avoidance of doubt, any budgeted Capital
Expenditure amount for a calendar month may be carried forward if unused in such
calendar month; provided, however, no such unused amount may be carried over

 

2

--------------------------------------------------------------------------------


 

from the last calendar month of any Approved Annual Budget to the first calendar
month of the next Approved Annual Budget.

 

“Approved Extraordinary Expense” has the meaning set forth in Section 6.6.4.

 

“Approved Initial Budget” has the meaning set forth in Section 4.3.2.

 

“Approved Rating Agencies” means each of the nationally-recognized statistical
rating agencies which has been approved by Lender and designated by Lender to
assign a rating to the Securities.

 

“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Lender, Borrower and Manager,
substantially in the form delivered on the Closing Date by Borrower, Existing
Manager and Lender.

 

“Assumed Note Rate” means, with respect to each Component of the Loan, an
interest rate equal to the sum of 0.50%, plus the applicable Component Spread,
plus the greater of (a) LIBOR as determined on the preceding Determination Date
and (b) the LIBOR Floor.

 

“Available Cash” has the meaning set forth in Section 2.7.2(i).

 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

 

“Bankruptcy Action” means, with respect to any Person:

 

(a)           such Person shall fail generally to pay its debts as they come
due, or shall make a general assignment for the benefit of creditors; or any
case or other proceeding shall be instituted by such Person seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of it or its debts under the Bankruptcy Code; or such Person shall take
any corporate, limited partnership or limited liability company action to
authorize any of such actions; or

 

(b)           a case or other proceeding shall be commenced, without the
application or consent of such Person in any court seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Code, and (A) such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) consecutive
days or (B) an order for relief in respect of such Person shall be entered in
such case or proceeding or a decree or order granting such other requested
relief shall be entered.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws

 

3

--------------------------------------------------------------------------------


 

relating to bankruptcy, insolvency or creditors’ rights or any other Federal,
state, local or foreign bankruptcy or insolvency law.

 

“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Cash Management Account Bank and Lender providing for the exclusive
control of the Cash Management Account and all other Subaccounts by Lender,
substantially in the form of Exhibit A or such other form as may be reasonably
acceptable to Lender.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

 

“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Lender.

 

“Borrower TRS” means a wholly-owned Delaware limited liability company
subsidiary of Borrower that is treated for US income tax purposes as a “taxable
REIT subsidiary”.

 

“Borrower’s Operating Account” has the meaning set forth in Section 4.1.16.

 

“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.

 

“Breakage Costs” has the meaning set forth in Section 2.2.3(e).

 

“Broker Price Opinion” means a broker price opinion obtained by Lender.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the Federal
Reserve Bank of New York is not open for business.

 

“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended September 30, 2014.

 

“Cap Receipts” means all amounts received by Borrower pursuant to an Interest
Rate Cap Agreement.

 

“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.

 

“Capital Expenditure Subaccount” has the meaning set forth in Section 6.3.1.

 

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements, major
repairs and leasing commissions).

 

“Carry-Over Property” means a Property that is occupied by a Carry-Over Tenant
at the time of acquisition of such Property by Borrower’s Affiliate.

 

4

--------------------------------------------------------------------------------


 

“Carry-Over Tenant” means one or more individuals who, at the time of
acquisition of a Property by Borrower’s Affiliate, occupy such Property.

 

“Cash Collateral Floor” has the meaning set forth in Section 6.6.2.

 

“Cash Collateral Funds” has the meaning set forth in Section 6.6.1.

 

“Cash Collateral Subaccount” has the meaning set forth in Section 6.6.1.

 

“Cash Management Account” has the meaning set forth in Section 2.7.1(a).

 

“Cash Management Account Bank” means the Eligible Institution selected by Lender
to maintain the Cash Management Account.

 

“Cash Sweep Period” shall commence upon the occurrence of (i) an Event of
Default or (ii) the commencement of a Low Debt Yield Period; and shall end if,
(A) with respect to a Cash Sweep Period continuing pursuant to clause (i), the
Event of Default commencing the Cash Sweep Period has been cured and such cure
has been accepted by Lender (and no other Event of Default is then continuing)
or (B) with respect to a Cash Sweep Period continuing due to clause (ii), the
Low Debt Yield Period has ended pursuant to the terms hereof.

 

“Casualty” has the meaning set forth in Section 5.2.

 

“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.

 

“Casualty and Condemnation Subaccount” has the meaning set forth in Section 6.4.

 

“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).

 

“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).

 

“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.

 

“Closing Date” means the date of the funding of the Loan.

 

“Closing Date Debt Yield” means 7.86%.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

 

“Collateral Assignment of Interest Rate Cap Agreement” has the meaning set forth
in Section 2.2.7(a).

 

5

--------------------------------------------------------------------------------


 

“Collateral Assignment of Leases and Rents” means a Collateral Assignment of
Leases and Rents for each Property or for multiple Properties located within the
same county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting an assignment of
the Lease or the Leases, as applicable, and the proceeds thereof as Collateral
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.  The Collateral Assignment of Leases and
Rents may be included as part of the Mortgage for such Property or Properties.

 

“Collateral Documents” means the Borrower Security Agreement, the Equity Owner
Security Agreement, the Blocked Account Control Agreement, each Deposit Account
Control Agreement, each Collateral Assignment of Interest Rate Cap Agreement,
each Assignment of Management Agreement, each Mortgage Document and all other
instruments, documents and agreements delivered by any Loan Party pursuant to
this Agreement or any of the other Loan Documents in order to grant to Lender a
Lien on any real, personal or mixed property of that Loan Party as security for
the Obligations, as the same may be (and each of the foregoing defined terms
shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(d)), Condemnation Proceeds, Net Transfer Proceeds, Cap
Receipts, interest on amounts on deposit in the Cash Management Account and the
Reserve Funds, amounts paid by Borrower to the Cash Management Account pursuant
to this Agreement, and all other payments received with respect to such Property
and all “proceeds” (as defined in Section 9-102 of the UCC) of such Property. 
For the avoidance of doubt, Collections shall not include security deposits that
have not been forfeited by the applicable Tenant.

 

“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.

 

“Component” means individually or collectively, as the context may require, any
one of Component A, Component B, Component C, Component D, Component E and
Component F, each as more particularly set forth in Section 2.1.2.

 

“Component Prime Rate Spread” means, in connection with any conversion of the
Loan from a LIBOR Loan to a Prime Rate Loan, with respect to each Component of
the Loan, the difference (expressed as the number of basis points) between
(a) the sum of (i) LIBOR, determined as of the Determination Date for which
LIBOR was last available, plus (ii) the Component Spread applicable to such
Component, minus (b) the Prime Rate as of such Determination Date; provided,
however, that if such difference is a negative number for such Component, then
the Component Prime Rate Spread for such Component shall be zero.

 

“Component Spread” means, (a) with respect to Component A, 1.1085% per annum;
(b) with respect to Component B, 1.4585% per annum, (c) with respect to
Component C, 1.8585%

 

6

--------------------------------------------------------------------------------


 

per annum, (d) with respect to Component D, 2.2085% per annum; (e) with respect
to Component E, 2.6085% per annum and (f) with respect to Component F, 3.3585%
per annum.

 

“Concessions” means, for any period of determination, the concessions (other
than free Rent) provided with respect to the Properties by Borrower, as
determined in accordance with GAAP.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

 

“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.5.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled” and “Controlling” shall have correlative meanings.

 

“Counterparty” means, with respect to the Interest Rate Cap Agreement, JPMorgan
Chase Bank, N.A., and with respect to any Replacement Interest Rate Cap
Agreement, any Acceptable Counterparty thereunder.

 

“Counterparty Opinion” has the meaning set forth in Section 2.2.7(e).

 

“Covered Disclosure Information” has the meaning set forth in Section 8.1.1(b).

 

“Covered Rating Agency Information” has the meaning set forth in
Section 9.13(d).

 

“Cure Period” means, with respect to the failure of any Property to qualify as
an Eligible Property if such failure is reasonably susceptible of cure, a period
of thirty (30) days after the earlier of actual knowledge of such condition by a
Responsible Officer of Borrower or Manager or notice thereof by Lender to
Borrower; provided that, if Borrower is diligently pursuing such cure during
such thirty (30) day period and such failure is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period, then such cure period
shall be extended for another ninety (90) days so long as Borrower continues to
diligently pursue such cure and, provided, further, that if the Obligations have
been accelerated pursuant to Section 7.1(b), then the cure period hereunder
shall be reduced to zero (0) days.  If any failure of any Property to qualify as
an Eligible Property is not reasonably susceptible of cure, then no cure period
shall be

 

7

--------------------------------------------------------------------------------


 

available.  If any failure of any Property to qualify as an Eligible Property is
due to a Voluntary Action, then no cure period shall be available.

 

“Cut Off Date” means April 1, 2014.

 

“De-Leveraging Account” means an account maintained in Lender’s books and
records that is initially equal to zero and from time to time is (i) increased
by (A) the portion of any Release Amounts applied to prepay the Loan in excess
of the related Allocated Loan Amounts in connection with any Transfer of a
Property and (B) the amount of any voluntary prepayment of the Loan that is not
made in connection with a Transfer of a Property and (ii) decreased by the
amount in De-Leveraging Account that has been previously applied to reduce any
Monthly Amortization Amount pursuant to the definition thereof.

 

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and environmental laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.

 

“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Payment, Interest Shortfall and/or Breakage Costs, if applicable)
due to Lender in respect of the Loan under the Note, this Agreement, the
Mortgage Documents, the Environmental Indemnity or any other Loan Document.

 

“Debt Service” means, with respect to any period of determination, the sum of
(i) the Monthly Amortization Amounts applicable to such period (but disregarding
any reduction thereof for the balance of the De-Leveraging Account) and
(ii) interest payments due under the Note for such period.

 

“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:

 

(a)           the numerator is the Underwritten Net Cash Flow calculated for the
twelve (12) month period ending on the Initial Maturity Date or the Extended
Maturity Date, as applicable; and

 

(b)           the denominator is the sum of (i) aggregate debt service for the
twelve (12) month period following such date of determination, calculated
assuming (x) an interest rate equal to the sum of (1) for each Component, the
Component Spread set forth herein and (2) the Strike Price described in clause
(b) of the definition thereof and (y) monthly principal payments according to a
fixed amortization in the amount of one percent (1%) of the Outstanding
Principal Balance as of the Closing Date (or 1/12th of such 1% per month) and
(ii) the regular monthly fee of the

 

8

--------------------------------------------------------------------------------


 

certificate administrator (deemed to be $5,433 per month) and the trustee
(deemed to be $417 per month) under the Servicing Agreement for such twelve (12)
month period.

 

“Debt Yield” means, as of any date of determination, a fraction expressed as a
percentage in which:

 

(a) the numerator is the Underwritten Net Cash Flow; and

 

(b) the denominator is the Outstanding Principal Balance.

 

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

 

“Default Rate” means, with respect to each Component of the Loan, a rate per
annum equal to the lesser of (a) the Maximum Legal Rate or (b) three percent
(3%) above the Interest Rate applicable to such Component.

 

“Deposit Account Control Agreement” means the Deposit Account Control Agreement
dated the Closing Date among Borrower, Lender and a Rent Deposit Bank (and
Midland Loan Services, a division of PNC Bank, National Association, with
respect to the initial Deposit Account Control Agreement), providing for
springing control by Lender, substantially in the form set forth as Exhibit C
attached hereto or such other form as may be reasonably acceptable to Lender.

 

“Determination Date” means, with respect to each Interest Period, the date that
is two (2) London Business Days prior to the commencement date of such Interest
Period.

 

“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the Approved Rating Agencies in
connection with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

 

“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).

 

“Eligibility Funds” has the meaning set forth in Section 6.5.1.

 

“Eligibility Requirements” means, with respect to any Person, the requirement
that such Person has a Net Assets of not less than $300,000,000.00 (exclusive of
such Person’s direct or indirect interest in the Properties and Borrower).

 

“Eligibility Reserve Subaccount” has the meaning set forth in Section 6.5.1.

 

9

--------------------------------------------------------------------------------


 

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” means:

 

(a)                                 PNC Bank, National Association so long as
PNC Bank, National Association’s long term unsecured debt rating shall be at
least “A2” from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if
the deposits are to be held in the applicable account for more than 30 days) or
PNC Bank, National Association’s short term deposit or short term unsecured debt
rating shall be at least “P-1” from Moody’s and the equivalent by KBRA (if then
rated by KBRA) (if the deposits are to be held in the applicable account for 30
days or less); or

 

(b)                                 a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, and F-1+ by Fitch in the case of accounts in which funds are held
for thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least (i) “AA” by S&P, (ii) “AA” and/or
“F1+” (for securities) and/or “AAAmmf” (for money market funds), by Fitch and
(iii) “Aa2” by Moody’s.

 

provided that, Wells Fargo Bank, National Association shall be an Eligible
Institution with respect to Rent Deposit Accounts and Security Deposit Accounts
only, so long as Wells Fargo Bank, National Association’s short term unsecured
debt rating shall be at least “P-1” from Moody’s and the equivalent by KBRA (if
then rated by KBRA).

 

“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:

 

(a)                                 the form of Lease reflects customary market
standard terms;

 

(b)                                 the Lease is entered into on an arms-length
basis without payment support by any Borrower or its Affiliates (provided, that
any incentives offered to Tenants shall not be deemed to constitute such payment
support);

 

(c)                                  the Lease had, as of its commencement date,
an initial lease term of at least six months;

 

(d)                                 the Lease is consistent with Borrower’s
internal leasing guidelines; and

 

(e)                                  the Lease is in compliance with all
applicable Legal Requirements in all material respects.

 

10

--------------------------------------------------------------------------------


 

“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants.

 

“Eligible Tenant” means, as of any date of determination, a bona fide third
party lessee of a Property who satisfies each of the following criteria:

 

(a)                                 the Tenant’s Rent expense (which, for the
avoidance of doubt, shall not include any payments made pursuant to “Section 8”
or any other housing subsidy provided by a Governmental Authority) for the
initial twelve (12) calendar month period of the Lease is not greater than 40%
of the Tenant’s Gross Tenant Income for the twelve (12) calendar month period
completed immediately prior to the date such Tenant is initially screened by
Borrower prior to its execution of a Lease; provided that a Tenant who does not
satisfy the foregoing Tenant Rent to Gross Tenant Income ratio may be treated by
Borrower as an Eligible Tenant if (i) Borrower otherwise determines that, as of
the date such Tenant is initially screened by Borrower prior to its execution of
a Lease, the Tenant has sufficient financial resources to satisfy its
obligations under the Lease for the Property and (ii) at least ninety-five
percent (95%) of all Tenants (by number of Properties) satisfy the foregoing
Tenant Rent to Gross Tenant Income ratio after the leasing of a Property to such
Tenant;

 

(b)                                 the Tenant is not subject to an ongoing
Bankruptcy Action as of the date such Tenant is initially screened by Borrower
prior to its execution of a Lease;

 

(c)                                  at the time of initial screening, the
Tenant is not listed on any Government List; and

 

(d)                                 the Tenant otherwise conforms to Borrower’s
internal tenant leasing criteria.

 

“Embargoed Person” has the meaning set forth in Section 4.2.16.

 

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.

 

“Equity Owner” means AMH 2014-1 Equity Owner, LLC, a Delaware limited liability
company.

 

“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner in favor of Lender.

 

11

--------------------------------------------------------------------------------


 

“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner in favor of
Lender.

 

“Equity Owner’s Permitted Indebtedness” has the meaning set forth in Section
4.2.2.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.

 

“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.

 

“ERISA Plan” has the meaning set forth in Section 3.1.9(a).

 

“Event of Default” has the meaning set forth in Section 7.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.8, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s failure to comply with Section 2.8(e)
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

12

--------------------------------------------------------------------------------


 

“Existing Management Agreement” means that certain Management Agreement, dated
as of the Closing Date, between Borrower and Existing Manager, pursuant to which
Existing Manager provides management and other services with respect to the
Properties.

 

“Existing Manager” means American Homes 4 Rent Management Holdings, LLC, a
Delaware limited liability company.

 

“Extended Maturity Date” has the meaning set forth in Section 2.9.

 

“Extension Option” has the meaning set forth in Section 2.9.

 

“Extension Term” has the meaning set forth in Section 2.9.

 

“Extraordinary Expense” has the meaning set forth in Section 6.6.4.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Fitch” means Fitch, Inc.

 

“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (a) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (b) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.

 

“Fully Condemned Property” has the meaning set forth in Section 5.3(b).

 

“Fully Condemned Property Prepayment Amounts” has the meaning set forth in
Section 5.3(b).

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

 

13

--------------------------------------------------------------------------------


 

“Government List” means (i) the Annex to EO13224, (ii) OFAC’s most current list
of “Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any
successor website or webpage) and (iii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained by a Governmental Authority
that Lender notifies Borrower in writing is now included in “Government List”.

 

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties as of such date
and (ii) annualized market rents for Properties that are vacant as of such
date.  For purposes of clause (ii) market rents shall be determined by a
nationally recognized rental rate reporting service selected by Lender in its
reasonable discretion; provided that Borrower may object to any such
determination by delivering written notice to Lender within five (5) Business
Days of any such determination and, in such event, the market rents so objected
to shall be as determined by an independent broker opinion of market rent
obtained by Lender at Borrower’s sole cost and expense.

 

“Gross Tenant Income” means, with respect to any Tenant, income earned before
taxes and other deductions, including income from self-employment, rental
property, alimony, child support, public assistance payments, and retirement
benefits, as reported in the Tenant application process.

 

“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.

 

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss and (vii) any other contractual
obligation for the payment of money which is not settled within thirty (30) days
of the incurrence of such obligation.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.13(b).

 

14

--------------------------------------------------------------------------------


 

“Indemnified Persons” has the meaning set forth in Section 8.2(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Independent” means, when used with respect to any Person, a Person who: 
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

 

“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.

 

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Cash Management Account Banks,
Inc., Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors, another nationally-recognized company reasonably approved
by Lender, in each case that is not an Affiliate of Borrower and that provides
professional Independent Directors and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Director and is not, and has never been, and will not while serving as
Independent Director be, any of the following:

 

(a)                                 a member, partner, equityholder, manager,
director, officer or employee of Borrower or any of its equityholders or
Affiliates (other than as an Independent Director of Borrower or an Affiliate of
Borrower that is not in the direct chain of ownership of Borrower and that is
required by a creditor to be a single purpose bankruptcy remote entity, provided
that such Independent Director is employed by a company that routinely provides
professional Independent Directors or managers in the ordinary course of its
business);

 

(b)                                 a creditor, supplier or service provider
(including provider of professional services) to Borrower or any of its
equityholders or Affiliates (other than a nationally-recognized company that
routinely provides professional Independent Directors and other corporate
services to Borrower or any of its Affiliates in the ordinary course of its
business);

 

(c)                                  a family member of any such member,
partner, equityholder, manager, director, officer, employee, creditor, supplier
or service provider; or

 

(d)                                 a Person that controls (whether directly,
indirectly or otherwise) any of (a), (b) or (c) above.

 

15

--------------------------------------------------------------------------------


 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower shall be qualified to serve as an
Independent Director of the Borrower, provided that the fees that such
individual earns from serving as an Independent Director of Affiliates of
Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year.  For purposes of this
paragraph, a “special purpose entity” is an entity, whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in the definition of Special Purpose Entity of this
Agreement.

 

“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the profitability, value,
use, operation, leasing or marketability of such Property or results in any
material liability to, claim against or obligation of Lender or any Loan Party
or (ii) the enforceability, validity, perfection or priority of the lien of the
Collateral Documents with respect to such Property.

 

“Initial Maturity Date” means the Payment Date occurring in June 2016, or such
earlier date on which the final payment of principal of the Note becomes due and
payable as therein or herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.

 

“Initial Term” means the period from the Closing Date through the Initial
Maturity Date.

 

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the Closing Date delivered by Richards, Layton & Finger, P.A. in connection with
the Loan.

 

“Insurance Funds” has the meaning set forth in Section 6.2.1.

 

“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).

 

“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

 

“Insurance Subaccount” has the meaning set forth in Section 6.2.1.

 

“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
period commencing on and including the fifteenth (15th) day of the prior
calendar month and ending on and including the fourteenth (14th) day of the
calendar month in which such Payment Date occurs; provided, however, the initial
Interest Period shall be the period commencing on the Closing Date, and ending
on and including June 14, 2014 and shall consist of 25 days.

 

“Interest Rate” means, with respect to each Interest Period and with respect to
each Component of the Loan, an interest rate per annum equal to (i) for a LIBOR
Loan, the sum of (a) the greater of LIBOR, determined as of the Determination
Date immediately preceding the commencement of such Interest Period, and the
LIBOR Floor, plus (b) the Component Spread applicable to such Component (or,
when applicable pursuant to this Agreement or any other Loan Document, the
Default Rate); and (ii) for a Prime Rate Loan, the sum of (a) the greater of the
Prime Rate and the Prime Rate Floor, plus (b) the Component Prime Rate Spread
applicable

 

16

--------------------------------------------------------------------------------


 

to such Component (or, when applicable pursuant to this Agreement or any other
Loan Document, the applicable Default Rate).

 

“Interest Rate Cap Agreement” means, collectively, one or more interest rate
protection agreements (together with the confirmation and schedules relating
thereto) reasonably acceptable to Lender, between an Acceptable Counterparty and
Borrower obtained by Borrower as and when required pursuant to Section 2.2.7. 
After delivery of a Replacement Interest Rate Cap Agreement to Lender, the term
“Interest Rate Cap Agreement” shall be deemed to mean such Replacement Interest
Rate Cap Agreement and such Replacement Interest Rate Cap Agreement shall be
subject to all requirements applicable to the Interest Rate Cap Agreement.  The
Interest Rate Cap Agreement shall be governed by the laws of the State of New
York and shall contain each of the following provisions:

 

(a)                                 the notional amount of the Interest Rate Cap
Agreement shall be equal to the Outstanding Principal Balance of the Loan;

 

(b)                                 the remaining term of the Interest Rate Cap
Agreement shall at all times extend through the end of the Interest Period in
which the Maturity Date occurs as extended from time to time pursuant to this
Agreement and the Loan Documents;

 

(c)                                  the Interest Rate Cap Agreement shall be
issued by the Acceptable Counterparty to Borrower and shall be pledged to Lender
by Borrower in accordance with this Agreement;

 

(d)                                 the Acceptable Counterparty under the
Interest Rate Cap Agreement shall be obligated to make a stream of payments,
directly to the Cash Management Account (whether or not an Event of Default has
occurred) from time to time equal to the product of (i) the notional amount of
such Interest Rate Cap Agreement multiplied by (ii) the excess, if any, of LIBOR
(including any upward rounding under the definition of LIBOR) over the Strike
Price and shall provide that such payment shall be made on a monthly basis in
each case not later than (after giving effect to and assuming the passage of any
cure period afforded to such Counterparty under the Interest Rate Cap Agreement,
which cure period shall not in any event be more than three Business Days) each
Payment Date;

 

(e)                                  the Acceptable Counterparty under the
Interest Rate Cap Agreement shall execute and deliver the Acknowledgment; and

 

(f)                                   the Interest Rate Cap Agreement shall
impose no material obligation on the beneficiary thereof (after payment of the
acquisition cost) and shall be in all material respects satisfactory in form and
substance to Lender and shall satisfy applicable Rating Agency standards and
requirements, including, without limitation, provisions satisfying Approved
Rating Agencies standards, requirements and criteria (i) that incorporate
customary tax “gross up” provisions, (ii) whereby the Counterparty agrees not to
file or join in the filing of any petition against Borrower under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, and (iii) that
incorporate, if the Interest Rate Cap Agreement contemplates collateral posting
by the Counterparty, a credit support annex setting forth the mechanics for
collateral to be calculated and posted that are consistent with Rating Agency
standards, requirements and criteria.

 

17

--------------------------------------------------------------------------------


 

“Interest Shortfall” has the meaning set forth in Section 2.4.4(a)(ii).

 

“IRS” means the United States Internal Revenue Service.

 

“KBRA” means Kroll Bond Rating Agency, Inc.

 

“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower, and (a) every modification, amendment or other
agreement relating to such lease, sublease or other agreement entered into in
connection with such lease, sublease or other agreement, and (b) every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the Tenant.

 

“Legal Requirements” means, with respect to each Property and the Properties as
a whole, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities affecting such Property or any part thereof, or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, such Property or any
part thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to such Property or any part thereof, or
(b) in any way limit the use and enjoyment thereof.

 

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Lending Parties” has the meaning set forth in Section 9.18(a).

 

“Liabilities” has the meaning set forth in Section 8.2(b).

 

“LIBOR” means, with respect to each Interest Period, the rate (expressed as a
percentage per annum and rounded up to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for a one-month period, that appears on Reuters Screen
LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London time, on the
related Determination Date.  If such rate does not appear on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date, LIBOR
shall be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars for a one-month period that appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such Determination
Date, if at least two such offered rates so appear.  If fewer than two such
offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m., London
time, on such Determination Date, Lender (or Servicer, on Lender’s behalf) shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Determination Date for the amounts of not less than
U.S. $1,000,000.  If at least two such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations.  If fewer than two such
quotations are so provided,

 

18

--------------------------------------------------------------------------------


 

Lender (or Servicer, on Lender’s behalf) shall request any three major banks in
New York City selected by Lender to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for amounts of not less than U.S. $1,000,000.  If
at least two such rates are so provided, LIBOR shall be the arithmetic mean of
such rates.

 

“LIBOR Floor” means twenty-five one-hundredths percent (0.25%)

 

“LIBOR Loan” means the Loan at such time as interest thereon accrues at a rate
of interest based upon LIBOR.

 

“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct interest in any Loan
Party, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Loan” means the loan made by Lender to Borrower pursuant to this Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Note, each Management
Agreement, the Sponsor Guaranty, the Equity Owner Guaranty, the Environmental
Indemnity, each Interest Rate Cap Agreement, each Collateral Document, and all
other agreements, instruments and documents delivered pursuant thereto or in
connection therewith, as the same may be (and each of the foregoing defined
terms shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Loan Party” means Borrower, Equity Owner and each Borrower TRS (if any).

 

“Low Debt Yield Period” shall commence if, as of any Calculation Date, the Debt
Yield is less than eighty-five percent (85%) of the Closing Date Debt Yield, and
shall end if the Properties have achieved, as of any two succeeding consecutive
Calculation Dates, a Debt Yield of at least eighty-five percent (85%) of the
Closing Date Debt Yield.

 

“London Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in London, England are not open for business.

 

“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement between
any Loan Party and any Affiliate of any Relevant Party and (iii) any brokerage,
leasing, cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) relating to the Properties, in each case involving
payment or expense of more than One Million Dollars ($1,000,000) during any
twelve (12) month period, unless cancelable on thirty (30) days or less notice
without requiring payment of termination fees or payments of any kind (other
than amounts that accrued prior to the termination date).

 

19

--------------------------------------------------------------------------------


 

“Management Agreement” means the Existing Management Agreement or a Replacement
Management Agreement pursuant to which a Qualified Manager is managing one or
more of the Properties in accordance with the terms and provisions of this
Agreement.

 

“Management Fee Cap” means, with respect to each calendar month, six percent
(6.0%) of gross Rents collected with respect to the Properties for such calendar
month; provided, that for purposes of determining gross Rents collected,
collections of Advance Rent shall be allocated to applicable calendar month set
forth in the applicable Advance Rent Disbursement Schedule.

 

“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.

 

“Margin Stock” has the meaning set forth in Section 3.1.20.

 

“Material Adverse Effect” means a material adverse effect on (a) the property,
business, operations or financial condition of the Loan Parties taken as a
whole, (b) the use, operation or value of the Properties, taken as a whole,
(c) the ability of Borrower to repay the principal and interest of the Loan when
due or to satisfy any of Borrower’s other obligations under the Loan Documents,
or (d) the enforceability or validity of any Loan Document, the perfection or
priority of any Lien created under any Loan Document or the rights, interests
and remedies of Lender under any Loan Document.

 

“Maturity Date” means the Initial Maturity Date; provided that in the event of
the exercise by Borrower of an Extension Option pursuant to Section 2.9, the
Maturity Date shall be the applicable Extended Maturity Date; or such earlier
date on which the final payment of principal of the Note becomes due and payable
as herein or therein provided, whether at the Initial Maturity Date, by
declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

 

“Minimum Disbursement Amount” means $100,000.

 

“Monthly Amortization Amount” means, with respect to each Payment Date, an
amount equal to one-twelfth (1/12) of one percent (1%) of the Outstanding
Principal Balance on the Closing Date, reduced (but not below zero) by the
balance of the De-Leveraging Account as of such Payment Date.

 

“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.

 

“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the sum of (i) the amount of interest which is then due on all the
Components of the Loan in the aggregate for the Interest Period during which
such Payment Date occurs plus (ii) the Monthly Amortization Amount.

 

20

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a Mortgage or Deed of Trust or Deed to Secure Debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting a Lien on the
Improvements and the Property or Properties, as applicable, as Collateral for
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings.

 

“Multiemployer Plan” means a plan within the meaning of Section 414(f) of the
Code or Section 3(37) of ERISA to which contributions are required to be made by
any Loan Party or any of its ERISA Affiliates or to which any such entity has
any liability.

 

“Net Assets” means, with respect to any Person, the difference between (i) such
Person’s assets determined in accordance with GAAP, but excluding accumulated
depreciation, and (ii) such Person’s liabilities determined in accordance with
GAAP.

 

“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1 (a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of an Award, after deduction
of Lender’s reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

 

“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).

 

“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.

 

“Non-Property Taxes” means all Taxes other than Property Taxes and Other
Charges.

 

“Note” means that certain Promissory Note, dated the Closing Date, in the
principal amount of Four Hundred Eighty Million Nine Hundred Seventy Thousand
Dollars ($480,970,000), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Relevant Parties of the Other Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

21

--------------------------------------------------------------------------------


 

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

 

“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP.  Operating Expenses
specifically shall include, without duplication, (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Lender in accordance with Section 4.3.1(a), (ii) cost of utilities, inventories,
and fixed asset supplies consumed in the operation of the Properties (iii)
management fees in an amount equal to the greater of (A) actual management fees
or (B) the Management Fee Cap, (iv) costs and fees of independent professionals
(including, without limitation, legal, accounting, consultants and other
professional expenses), technical consultants, operational experts (including
quality assurance inspectors) or other third parties retained to perform
services required or permitted hereunder, (v) operational equipment and other
lease payments to the extent constituting operating expenses under GAAP,
(vi) Property Taxes and Other Charges, (vii) insurance premiums and (viii)
Property maintenance expenses.  Notwithstanding the foregoing, Operating
Expenses shall not include (A) depreciation or amortization, (B) income taxes or
other charges in the nature of income taxes, (C) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making of the Loan or the sale, exchange, transfer,
financing or refinancing of all or any portion of any Property or in connection
with the recovery of Insurance Proceeds or Awards, (D) any loss that is covered
by the Policies, including any portion of a loss that is subject to a deductible
under the Policies, (E) Capital Expenditures, (F) Debt Service, (G) expenses
incurred in connection with the acquisition, initial renovation and initial
leasing of Properties and other activities undertaken prior to such initial
lease that do not constitute recurring operating expenses to be paid by
Borrower, including eviction of existing tenants, incentive payments to tenants
and other similar expenses, (H) any item of expense which would otherwise be
considered within Operating Expenses pursuant to the provisions above but is
paid directly by any Tenant under a Lease, (I) any service that is required to
be provided by Manager pursuant to the Management Agreement without compensation
or reimbursement (other than the management fee set forth in the Management
Agreement), (J) any expenses that relate to a Property from and after the
release of such Property in accordance with Section 2.5, (K) bad debt expense
with respect to Rents, (L) the value of any free rent or other concessions
provided with respect to the Properties or (M) corporate overhead expenses
incurred by Borrower’s Affiliates.

 

“Other Charges” means all homeowner’s association dues, fees and assessments,
impositions other than Property Taxes, and any other charges levied or assessed
or imposed against a Property or any part thereof other than Property Taxes.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

22

--------------------------------------------------------------------------------


 

“Other Obligations” means (a) the performance of all obligations of Borrower
contained herein; (b) the performance of each obligation of the Relevant Parties
contained in any other Loan Document; and (c) the performance of each obligation
of the Relevant Parties contained in any renewal, extension, amendment,
restatement, modification, consolidation, change of, or substitution or
replacement for, all or any part of this Agreement, the Note or any other Loan
Document.

 

“Other Receipts” for any period of determination, any actual receipts received
by Borrower from sources other than Rents with respect to the Properties, to the
extent they are properly included as operating income for such period in
accordance with GAAP (including maintenance recovery fees but, for the avoidance
of doubt, excluding income from the Transfer of any Property).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Principal Balance” means, as of any date, the outstanding principal
balance of the Components of the Loan.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

 

“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).

 

“Payment Date” means the ninth (9th) day of each calendar month during the Term
or, if such ninth day is not a Business Day, the immediately preceding Business
Day; provided, that the first Payment Date shall be July 9, 2014.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Periodic Rating Agency Information” has the meaning set forth in Section
4.3.14.

 

“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.

 

“Permitted Investments” means:

 

(a)                                 obligations of, or obligations fully
guaranteed as to payment of principal and interest by, the United States or any
agency or instrumentality thereof provided such obligations are backed by the
full faith and credit of the United States including, without limitation,
obligations of: the U.S. Treasury (all direct or fully guaranteed obligations),
the Farmers Home Administration (certificates of beneficial ownership), the
General Services Administration (participation certificates), the U.S. Maritime
Administration (guaranteed Title XI financing), the Small Business
Administration (guaranteed

 

23

--------------------------------------------------------------------------------


 

participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

(b)                                 federal funds, unsecured certificates of
deposit, time deposits, bankers’ acceptances and repurchase agreements with
maturities of not more than 365 days of any bank, (A) in the case of such
investments with maturities of 30 days or less, the short term obligations of
which are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Approved Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated at least “A2” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), (B) in the case of such
investments with maturities of three months or less, but more than 30 days, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A1” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (C) in the case of such investments with maturities of six months or
less, but more than three months, the short term obligations of which are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated at least
“Aa3” by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

(c)                                  fully Federal Deposit Insurance
Corporation-insured demand and time deposits in, or certificates of deposit of,
or bankers’ acceptances issued by, any bank or trust company, savings and loan
association or savings bank, (A) in the case of such investments with maturities
of 30 days or less, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by Moody’s in the highest short term rating

 

24

--------------------------------------------------------------------------------


 

category) and the long term obligations of which are rated at least “A2” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (B) in the case of such investments with maturities of
three months or less, but more than 30 days, the short term obligations of which
are rated in the highest short term rating category by each Rating Agency (or,
if not rated by all Approved Rating Agencies, rated by Moody’s in the highest
short term rating category) and the long term obligations of which are rated at
least “A1” by Moody’s (or such lower rating for which Rating Agency Confirmation
is received with respect to Moody’s), (C) in the case of such investments with
maturities of six months or less, but more than three months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “Aa3” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), and (D) in the
case of such investments with maturities of more than six months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated “Aaa” by Moody’s (or such lower rating for which Rating
Agency Confirmation is received with respect to Moody’s); provided, however,
that the investments described in this clause must (i) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (ii) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (iii) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

 

(d)                                 debt obligations with maturities of not more
than 365 days and at all times rated by each Rating Agency (or, if not rated by
all Approved Rating Agencies, rated by Moody’s in its highest long-term
unsecured rating category); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

(e)                                  commercial paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than one year after the date
of issuance thereof) with maturities of not more than 365 days(A) in the case of
such investments with maturities of 30 days or less, the short term obligations
of which are rated in the highest short term rating category by each Rating
Agency (or, if not rated by all Approved Rating Agencies, rated by Moody’s in
the highest short term rating category) and the long term obligations of which
are rated at least “A2” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), (B) in the case of such
investments with maturities of three months or less, but more than 30 days, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all

 

25

--------------------------------------------------------------------------------


 

Approved Rating Agencies, rated Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A1” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (C) in the case of such investments with maturities of
six months or less, but more than three months, the short term obligations of
which are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Approved Rating Agencies, rated by Moody’s in the
highest short term rating category ) and the long term obligations of which are
rated at least “Aa3” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), and (D) in the case of such
investments with maturities of more than six months, the short term obligations
of which are rated in the highest short term rating category by each Rating
Agency (or, if not rated by all Approved Rating Agencies, rated by Moody’s in
the highest short term rating category) and the long term obligations of which
are rated “Aaa” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

 

(f)                                   units of taxable money market funds, which
funds are regulated investment companies, seek to maintain a constant net asset
value per share and invested solely in obligations backed by the full faith and
credit of the United States, which funds have the highest rating available from
each Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
at least one Approved Rating Agency and otherwise acceptable to each other
Approved Rating Agency, as confirmed in writing that such investment would not,
in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and

 

(g)                                  any other security, obligation or
investment which has been specifically approved as a Permitted Investment in
writing (i) by Lender and (ii) each Rating Agency, as confirmed by satisfaction
of the Rating Agency Condition with respect to each Approved Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment and provided, further, that each investment
described hereunder must have (x) a predetermined fixed amount of principal due
at maturity (that cannot vary or change) and (y) an original maturity of not
more than 365 days and a remaining maturity of not more than thirty (30) days.

 

“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance

 

26

--------------------------------------------------------------------------------


 

Policies for the Properties and, with respect to any Substitute Property, as
Lender has approved in writing in Lender’s reasonable discretion, (iii) Liens,
if any, for Non-Property Taxes or Property Taxes imposed by any Governmental
Authority not yet due or delinquent, (iv) Liens arising after the Closing Date
for Non-Property Taxes, Property Taxes or Other Charges being contested in
accordance with Section 4.1.3 or Section 4.4.5, (v) any workers’, mechanics’ or
other similar Liens on a Property that are bonded or discharged within sixty
(60) days after Borrower first receives written notice of such Lien, (vi) all
easements, rights-of-way, restrictions and other similar non-monetary
encumbrances recorded against and affecting any Property and that would not
reasonably be expected to and do not have an Individual Material Adverse Effect
on the Property, (vii) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s reasonable discretion and (viii)
rights of Tenants as Tenants only under Leases permitted hereunder.

 

“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

 

“Placement Agents” has the meaning set forth in Section 9.13.

 

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.

 

“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to
terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the institution of proceedings by a
foreign governmental authority to appoint a trustee to administer any Foreign
Plan; or (vii) the partial or complete withdrawal of any Loan Party or any of
its ERISA Affiliates from a Multiemployer Plan or Foreign Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Policy” and “Policies” shall have the respective meanings set forth in Section
5.1.1(b).

 

“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.1, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later

 

27

--------------------------------------------------------------------------------


 

than ninety (90) days after the date of such Prepayment Notice.  A Prepayment
Notice may be revoked in writing by Borrower, or may be modified in writing by
Borrower to a new specified Business Day, in each case, on or prior to the
proposed prepayment date set forth in such Prepayment Notice; provided that such
new Business Day shall be no earlier than such proposed prepayment date.  If
revoked (as opposed to modified), any new Prepayment Notice shall comply with
the timeframes set forth above.  Borrower shall pay to Lender all out-of-pocket
costs and expenses (if any) incurred by Lender in connection with Borrower’s
permitted revocation or modification of any Prepayment Notice.

 

“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.”  If The Wall Street Journal ceases to
publish the “Prime Rate,” the Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index.

 

“Prime Rate Floor” means, in connection with any conversion of the Loan from a
LIBOR Loan to a Prime Rate Loan, the difference between (a) the sum of the LIBOR
Floor plus the weighted average Component Spread, and (b) the weighted average
Component Prime Rate Spread; provided, however, that if such difference is a
negative number, then the Prime Rate Floor shall be zero.

 

“Prime Rate Loan” means the Loan at such time as interest thereon accrues at a
rate of interest based upon the Prime Rate.

 

“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II, as updated on a monthly basis pursuant to Section 4.3.7.

 

“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, then such residential real property shall no longer be a
Property hereunder.  The Properties include the Improvements now or hereafter
erected or installed thereon and other personal property owned by Borrower
located thereon, together with all rights pertaining to such real property,
Improvements and personal property.

 

“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.

 

“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.

 

“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with

 

28

--------------------------------------------------------------------------------


 

respect thereto now or hereafter levied or assessed or imposed by a Governmental
Authority against any Property, any Collateral, any part of either of the
foregoing or Borrower.

 

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Equity Owner and/or
Manager.

 

“Public Vehicle” shall mean a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.

 

“Qualified Manager” means (a) Existing Manager, (b) any Person that is under
common Control with Existing Manager or Sponsor and/or (c) a reputable Person
that has at least two (2) years’ experience in the management of at least two
hundred and fifty (250) residential rental properties in each metropolitan
statistical area in which the applicable Properties to be managed by such Person
are located and is not the subject of a bankruptcy or similar proceeding;
provided, that in the case of the foregoing subclause (c), Borrower shall have
obtained a Rating Agency Confirmation in respect of the management of the
Properties by such Person; and provided, further, that in the case of the
foregoing subclause (b) and subclause (c), if such Person is an Affiliate of
Borrower, Borrower shall have obtained an Additional Insolvency Opinion if such
an opinion is requested by Lender.

 

“Qualified Release Property Default” has the meaning set forth in Section
2.5(b).

 

“Qualified Transferee” means (a) Sponsor or (b) any Person that (i) has Net
Assets of not less than $300,000,000 (exclusive of such Person’s direct or
indirect interest in the Properties and Borrower), (ii) has not been the subject
of a voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding or any governmental or regulatory investigation which
resulted in a final, nonappealable conviction for criminal activity involving
moral turpitude, (iii) is (or is under common Control with a Person that is)
regularly engaged in the management, ownership or operation of residential
rental properties and (iv) with respect to the applicable Transfer to such
Person, Borrower shall have obtained a Rating Agency Confirmation.

 

“Rating Agency Confirmation” means a written affirmation from each of the
Approved Rating Agencies that the credit rating of the Securities by such
Approved Rating Agency immediately prior to the occurrence of the event with
respect to which such Approved Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion.  In the event that, at any given time, no Securities are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on its reasonable, good
faith determination of whether the Approved Rating Agencies would issue a Rating
Agency Confirmation if any such Securities were outstanding.

 

“Register” has the meaning set forth in Section 8.1.

 

“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:

 

29

--------------------------------------------------------------------------------


 

(a)           in connection with the Transfer of a Property pursuant to
Section 2.5 or any failure of a Property to qualify as an Eligible Property due
to the occurrence of a Voluntary Action (such Properties, “Release Premium
Properties”), (i) 105% of the Allocated Loan Amount for such Property if the sum
of the initial Allocated Loan Amounts of all Release Premium Properties,
including such Property, is less than $48,097,000, (ii) 110% of the Allocated
Loan Amount for such Property if the sum of the initial Allocated Loan Amounts
of all Release Premium Properties, including such Property, is equal to or
greater than $48,097,000 but less than $72,145,500, (iii) 115% of the Allocated
Loan Amount for such Property if the sum of the initial Allocated Loan Amounts
of all Release Premium Properties, including such Property, is equal to or
greater than $72,145,500 but less than $96,194,000, and (iv) 120% of the
Allocated Loan Amount for such Property if the sum of the initial Allocated Loan
Amounts of all Release Premium Properties, including such Property, is equal to
or greater than $96,194,000; and

 

(b)           in connection with any failure of a Property to qualify as an
Eligible Property, other than due to the occurrence of a Voluntary Action, that
is not cured within the applicable Cure Period, an amount equal to 100% of the
Allocated Loan Amount for such Property.

 

“Release Premium Properties” has the meanings set forth in the definition of
“Release Amount”.

 

“Release Property” has the meaning set forth in Section 2.5.

 

“Relevant Party” means each Loan Party and Sponsor (and, collectively “Relevant
Parties”).

 

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

 

“Renovation Standards” means the maintenance, repairs, improvements and
installations that are necessary for a Property to conform to applicable
material Legal Requirements and not deviate materially from local rental market
standards for the area in which such Property is located.

 

“Rent Deposit Account” has the meaning set forth in Section 2.6(a).

 

“Rent Deposit Bank” has the meaning set forth in Section 2.6(a).

 

“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant to
Manager, to the extent Borrower or Manager reasonably determines the return of
the same is necessary in order to preserve Borrower’s enforcement remedies under
the applicable Lease.

 

“Rents” means, with respect to each Property, all rents and rent equivalents
(including for forfeited security deposits allocated to rent) and any fees,
payments or other compensation from any Tenant.

 

30

--------------------------------------------------------------------------------


 

“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.

 

“Replacement Interest Rate Cap Agreement” means, collectively, one or more
interest rate protection agreements, acceptable to Lender, from an Acceptable
Counterparty with terms identical to the Interest Rate Cap Agreement except that
the same shall be effective as of the date required in Section 2.2.7(c), except
that in connection with Borrower’s exercise of an Extension Option, the same
shall be effective as of the date required in Section 2.9; provided, that to the
extent any such interest rate protection agreements do not meet the foregoing
requirements, a “Replacement Interest Rate Cap Agreement” shall be such interest
rate protection agreements approved in writing by the Approved Rating Agencies
with respect thereto.

 

“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement, (ii) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance, provided, that with respect to this
clause (ii), (x) if such management agreement provides for the payment of
management fees at a rate that is in excess of the rate provided for under the
Existing Management Agreement, then Borrower shall have obtained a Rating Agency
Confirmation with respect to such increase in management fees and (y) otherwise
Lender, at its option, may require that Borrower obtain a Rating Agency
Confirmation with respect to such management agreement or (iii) a management
agreement with a Manager approved by Lender in accordance with
Section 4.1.19(b)(y) and satisfying the conditions set forth in clauses (x) and
(y) above, and (b) an assignment of management agreement and subordination of
management fees substantially in the form of the Assignment of Management
Agreement dated as of the Closing Date (or such other form and substance
reasonably acceptable to Lender and the Qualified Manager).

 

“Reportable Event” has the meaning set forth in Section 4043 of ERISA.

 

“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit C.

 

“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Cash Management Account Bank pursuant to Article 6, including, but not
limited to, the Capital Expenditure Funds, the Insurance Funds, the Tax Funds,
the Casualty and Condemnation Funds, the Cash Collateral Funds, the Eligibility
Funds and the Advance Rent Funds.

 

“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date in any calendar month.

 

“Reserve Release Request” means any written request by Borrower for a release of
Reserves Funds made in accordance with Article 6.

 

“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take

 

31

--------------------------------------------------------------------------------


 

any action hereunder, Responsible Officer means any officer authorized to act on
such officer’s behalf as demonstrated by a certified resolution.

 

“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.

 

“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under any Management Agreement to the
extent expressly permitted by this Agreement).

 

“Restricted Party” means, collectively, each Borrower TRS, Borrower, Equity
Owner, and any other direct or indirect equity holder in a Borrower TRS,
Borrower or Equity Owner up to, but not including, the first direct or indirect
equity holder that has substantial assets other than the Properties and the
other Collateral.

 

“Review Waiver” has the meaning set forth in Section 9.2(b).

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Securities” has the meaning set forth in Section 8.1.1(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization” has the meaning set forth in Section 8.1.1(a).

 

“Security Deposit Account” has the meaning set forth in Section 4.1.17(a).

 

“Servicer” has the meaning set forth in Section 8.3.

 

“Servicing Agreement” has the meaning set forth in Section 8.3.

 

“Severed Loan Documents” has the meaning set forth in Section 7.2(c).

 

“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and

 

32

--------------------------------------------------------------------------------


 

matured, (iii) such Person’s or consolidated group’s assets do not constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted and (iv) such Person or consolidated group does not intend to,
and does not believe that it will, incur debt and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by it and the amounts to be payable on or in respect of
its obligations).

 

“Special Purpose Entity” means a limited liability company that, since the date
of its formation and at all times on and after the date thereof, has complied
with and shall at all times comply with the following requirements unless it has
received either prior consent to do otherwise from Lender, or, while the Loan is
securitized, a Rating Agency Confirmation from each of the Approved Rating
Agencies, and an Additional Insolvency Opinion, in each case:

 

(i)            is and shall be organized solely for the purpose of (A) in the
case of Borrower, acquiring, renovating, rehabilitating, owning, holding,
marketing, selling, leasing, transferring, managing and operating the
Properties, entering into and performing its obligations under the Loan
Documents to which it is a party, refinancing the Properties in connection with
a permitted repayment of the Loan, acting as the sole member of any Borrower TRS
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, (B) in the case of Equity Owner, acting as the sole
member of Borrower and transacting lawful business that is incident, necessary
and appropriate to accomplish the foregoing or (C) in the case of a Borrower
TRS, marketing and selling Properties and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;

 

(ii)           has not engaged and shall not engage in any business unrelated to
(A) in the case of Borrower, the acquisition, renovation, ownership, holding,
marketing, sale, leasing, transfer, management, operation or financing of the
Properties, (B) in the case of Equity Owner, acting as the sole member of
Borrower or (C) in the case of a Borrower TRS, marketing and selling Properties;

 

(iii)          has not owned and shall not own any real property other than the
Properties;

 

(iv)          does not have, shall not have and at no time had any assets other
than (A) in the case of Borrower, the Properties and personal property necessary
or incidental to its ownership and operation of the Properties, (B) in the case
of Equity Owner, its membership interest in Borrower and personal property
necessary or incidental to its ownership of such interest or (C) in the case of
a Borrower TRS, Properties and personal property necessary or incidental to its
marketing and sale of Properties;

 

(v)           shall not cause, consent to or permit any amendment of its
certificate of formation or its limited liability company agreement with respect
to the matters set forth in this definition;

 

(vi)          with respect to each of Borrower, Equity Owner and each Borrower
TRS, (A) is and shall be a Delaware limited liability company, (B) has and shall
have at least

 

33

--------------------------------------------------------------------------------


 

two (2) Independent Directors serving as managers of such company, (C) shall not
take any of the following actions and shall not cause or permit the members or
managers of such entity to take any of the following actions, either with
respect to itself or, with respect to any subsidiary of it that is a Loan Party,
in each case unless two (2) Independent Directors then serving as managers of
the company shall have participated consented in writing to such action (each, a
“Material Action”): (1) filing or consenting to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, (2) seeking or consenting to
the appointment of a receiver, liquidator or any similar official of any Loan
Party or a substantial part of its business, (3) making an assignment for the
benefit of creditors by any Loan Party, (4) admitting in writing its inability
to pay debts generally as they become due, (5) declaring or effectuating a
moratorium on the payment of any obligations of any Loan Party, or (6) taking
any action in furtherance of the foregoing, provided, for purposes of clauses
(4) and (6), the following shall not constitute a Material Action:
(x) admissions or statements which are compelled and required by law and which
are true and correct, or (y) admissions or statements in writing to Lender or
any servicer of the Loan, or in connection with any audit opinion or “going
concern” qualification in its audited financial statements, that (I) Borrower
cannot pay its Operating Expenses, (II) Borrower cannot pay debt service on the
Loan, or (III) Borrower cannot repay or refinance the Loan on the Maturity Date
and (D) under the terms of its limited liability company agreement, immediately
prior to the withdrawal or dissolution of the last remaining member of the
company, each of the persons acting as Independent Director of such entity
shall, without any action of any Person, automatically be admitted as members of
the limited liability company (“Special Members”) and shall pursue and continue
the existence of the limited liability company without dissolution and such
Special Members may not resign as such until (i) a successor Special Member has
been admitted to the limited liability company as a Special Member and (ii) such
successor Special Member has also accepted its appointment as an Independent
Director;

 

(vii)         has and shall have a limited liability agreement that provides
that, to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Delaware Limited Liability Company Act, the
Independent Directors of a Loan Party shall not be liable to such Loan Party,
its equity holders or any other Person bound by its limited liability agreement
for breach of contract or breach of duties (including fiduciary duties), unless
the Independent Director acted in bad faith or engaged in willful misconduct;

 

(viii)        has and shall have a limited liability agreement that provides
that such entity shall not (A) dissolve, merge, liquidate, consolidate; (B) sell
all or substantially all of its assets; or (C) amend its organizational
documents with respect to the matters set forth in this definition without the
consent of Lender;

 

(ix)          has at all times been and shall intend at all times to remain
solvent and has paid and shall pay its debts and liabilities (including, a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) from its assets as the same shall become due, and has
maintained and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided, that the foregoing
shall not

 

34

--------------------------------------------------------------------------------


 

require any direct or indirect member of any Loan Party to make any additional
capital contributions to such Loan Party;

 

(x)           has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;

 

(xi)          has maintained and shall maintain its bank accounts, books of
account, books and records separate from those of any other Person and, to the
extent that it is required to file tax returns under applicable law, has filed
and shall file its own tax returns, except to the extent that it is required by
law to file consolidated tax returns;

 

(xii)         has maintained and shall maintain its own records, books,
resolutions and agreements;

 

(xiii)        has not commingled and, except as contemplated by this Agreement,
shall not commingle its funds or assets with those of any other Person and has
not participated and shall not participate in any cash management system with
any other Person; provided; that a Borrower TRS may commingle its assets with
those of Borrower and may participate in Borrower’s cash management system;

 

(xiv)        has held and shall hold its assets in its own name; provided; that
a Borrower TRS may hold assets in Borrower’s name;

 

(xv)         has conducted and shall conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of itself
or of Borrower, except for business conducted on behalf of itself by another
Person under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

 

(xvi)        (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

 

(xvii)       has paid and shall pay its own liabilities and expenses, including
the salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;

 

(xviii)      has observed and shall observe all limited liability company
formalities;

 

35

--------------------------------------------------------------------------------


 

(xix)        has not incurred and shall not incur any Indebtedness other than,
(i) with respect to Borrower or a Borrower TRS, Permitted Indebtedness, and
(ii) with respect to Equity Owner, Equity Owner Permitted Indebtedness;

 

(xx)         has not assumed, guaranteed or become obligated and shall not
assume or guarantee or become obligated for the debts of any other Person, has
not held out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except as
permitted or contemplated by the Loan Documents;

 

(xxi)        has not acquired and shall not acquire obligations or securities of
its members or any Affiliate; provided, that Equity Owner shall be the sole
member of Borrower and Borrower may organize a Borrower TRS as contemplated
hereby;

 

(xxii)       has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

 

(xxiii)      has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;

 

(xxiv)     has not pledged and shall not pledge its assets to secure the
obligations of any other Person, except to Lender to secure the Loan;

 

(xxv)      has held itself out and identified itself and shall hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;

 

(xxvi)     has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxvii)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and Permitted Investments);

 

(xxviii)   has not identified and shall not identify its members or any
Affiliate of any of them, as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;

 

(xxix)     other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
members except in the ordinary

 

36

--------------------------------------------------------------------------------


 

course of its business and on terms which are commercially reasonable terms
comparable to those of an arm’s-length transaction with an unrelated third
party;

 

(xxx)      has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

 

(xxxi)     has not had and shall not have any of its obligations guaranteed by
any Affiliate, except as provided by the Loan Documents;

 

(xxxii)    has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except as contemplated by the Loan Documents;

 

(xxxiii)   has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

 

(xxxiv)   has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true and correct in all material respects; and

 

(xxxv)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts, except Manager pursuant to a
Management Agreement entered into in accordance with this Agreement.

 

“Sponsor” means American Homes 4 Rent, a Maryland real estate investment trust.

 

“Sponsor Financial Covenant” means the requirement that Sponsor or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to
Section 4.2.17(e) maintain Net Assets of not less than $150,000,000 (exclusive
of Sponsor’s or such Qualified Transferee’s indirect interest in Borrower).

 

“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the Closing
Date, executed by Sponsor in favor of Lender.

 

“Spread Maintenance Date” means the Payment Date occurring in June 2016.

 

“Spread Maintenance Premium” means, with respect to any prepayment of principal
(or acceleration of the Loan) prior to the Spread Maintenance Date (other than
scheduled amortization payments or payments made pursuant to
Section 2.4.2(a) (except where such prepayment arises as a result of a Voluntary
Action) or Section 2.4.2(c)), and with respect to each Component, an amount
equal to the product of the following: (i) the amount of such prepayment (or the
amount of principal so accelerated) allocable to such Component, multiplied by
(ii)  the sum of (A) the Component Spread applicable to such Component plus
(B) the positive difference, if any, between the LIBOR Floor and LIBOR on the
date such prepayment occurs, multiplied by (iii) a fraction (expressed as a
percentage) having a numerator equal to the

 

37

--------------------------------------------------------------------------------


 

number of months difference between the Spread Maintenance Date and the date
such prepayment occurs (or the next succeeding Payment Date through which
interest has been paid by Borrower) and a denominator equal to twelve (12).  The
total Spread Maintenance Premium shall be the sum of the Spread Maintenance
Premium for each of the Components.  All Spread Maintenance Premium payments
hereunder shall be deemed to be earned by Lender upon the funding of the Loan.

 

“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.

 

“Strike Price” means (a) as to any Interest Rate Cap Agreement during the
Initial Term, 3.8497% per annum, and (b) as to any Replacement Interest Rate Cap
Agreement obtained in connection with the exercise of any Extension Option, a
rate per annum equal to the interest rate at which the Debt Service Coverage
Ratio as of the Calculation Date immediately preceding the commencement of the
applicable Extension Term is not less than 1.20:1.00.

 

“Subaccounts” has the meaning set forth in Section 2.7.1(e).

 

“Substitute Mortgage Documents” has the meaning set forth in
Section 2.4.2(a)(x).

 

“Substitute Property” and “Substitute Properties” shall have the respective
meanings set forth in Section 2.4.2(a).

 

“Succeeding Interest Period” has the meaning set forth in Section 2.4.4(a)(ii).

 

“Tax Funds” has the meaning set forth in Section 6.1.1.

 

“Tax Subaccount” has the meaning set forth in Section 6.1.1.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.

 

“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

 

“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Lender in a form reasonably acceptable to Lender (or, if a
Property is in a state which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such state and determined that is reasonably
acceptable to Lender) issued with respect to such Property and insuring the
legal title to such Property.

 

38

--------------------------------------------------------------------------------


 

“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to Lender
containing such endorsements as Lender may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Lender (or, if such Property or the
Properties, as applicable, are located in a state which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such state and
determined that is reasonably acceptable to Lender) issued with respect to such
Property or Properties, as applicable, and insuring the Lien of the Mortgage
Documents encumbering such Property or Properties, as applicable (subject to
Permitted Liens).

 

“Transaction” means the transaction contemplated by this Agreement and the other
Loan Documents.

 

“Transfer” has the meaning set forth in Section 4.2.17(b).

 

“Transfer Date” means the date upon which a Transfer of a Property is
consummated.

 

“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
6.0% of all gross amounts realized with respect thereto, for any of the
following:  (i) third party real estate commissions, (ii) the closing costs of
the purchaser of such Property actually paid by Borrower and (iii) Borrower’s
miscellaneous closings costs, including, but not limited to title, escrow and
appraisal costs and expenses.

 

“Trust Fund Expenses” means (a) any interest payable to the Servicer, or any
special servicer, trustee, operating advisor, custodian, or certificate
administrator in connection with the Loan or the Properties pursuant to the
Servicing Agreement in respect of advances made by any of the foregoing;
provided, however, that Borrower shall only be obligated to pay any amounts
described in this clause (a) if and to the extent such interest exceeds the sum
of the Default Rate interest and late payment charges payable pursuant to
Section 2.3.4 in respect of the event giving rise to the related advances;
(b) all special servicing fees, work-out, liquidation fees and other fees
payable to any special servicer under the Servicing Agreement (i) after the Loan
is transferred to the special servicer as a result of (A) the occurrence of an
Event of Default or (B) an acknowledgement by Borrower in writing that the Loan
is likely to go into default, or (ii) in connection with any Borrower requested
or consensual work-out or modification of the Loan; (c) the regularly monthly
fee of the certificate administrator (capped at $5,433 per month) and the
trustee (capped at $417 per month) under the Servicing Agreement, (d) the fees
and expenses of Midland Loan Services as Servicer as set forth in Schedule VI
and (e) except for the regular monthly fees payable to the master servicer and
any operating advisor, any other cost, fee or expense of the Servicer, any
special servicer, the trustee, the operating advisor and any certificate
administrator under the Servicing Agreement (i) after the Loan is transferred to
the special servicer as a result of (A) the occurrence of an Event of Default or
(B) an acknowledgement by Borrower in writing that the Loan is likely to go into
default, (ii) the occurrence of an Event of Default under clauses (i), (ii) or
(iii) of Section 7.1 or (iii) in connection with any Borrower requested or
consensual work out or modification of the Loan or any other special waiver or
approval requests made by Borrower or Equity Owner during the term of the Loan
(in each case

 

39

--------------------------------------------------------------------------------


 

including, but not limited to, (1) any costs and expenses in connection with
Broker Price Opinions and, where Broker Price Opinions are not sufficient in
accordance customary mortgage servicing standards, appraisals of the Properties
or the Equity Interests in Borrower (or any updates to Broker Price Opinions or
such appraisals) conducted by or on behalf of the Servicer and/or special
servicer, (2) property inspections conducted by or on behalf of the Servicer
and/or special servicer, (3) lien searches conducted by or on behalf of the
Servicer and/or special servicer, (4) any reimbursements to the trustee, the
Servicer, the special servicer, the operating advisor, any certificate
administrator thereunder and related Persons of each of the foregoing, or the
trust fund, pursuant to the Servicing Agreement, (5) any indemnification to
Persons entitled thereto under the Servicing Agreement, (6) any litigation
expenses arising from an Event of Default and (7) the cost of Rating Agency
Confirmations and/or opinions of counsel, if any, required to be obtained
pursuant to the Servicing Agreement in connection with servicing or
administering the Loan or the Properties and administration of the trust fund).

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.

 

“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $450.

 

“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (a) for the twelve (12) month period ending on such date, the sum of (i) the
lesser of (x) GPR multiplied by 94.0%, and (y) Actual Rent Collections, and
(ii) Other Receipts; over (b) for the twelve (12) month period ending on such
date, the sum of (i) Operating Expenses, adjusted to reflect exclusion of
amounts representing non-recurring expenses, (ii) Underwritten Capital
Expenditures and (iii) Concessions.  For purposes of the foregoing calculations,
for each of the first four Calculation Dates after the Closing Date, Operating
Expenses, Concessions, Actual Rent Collections and Other Receipts with respect
to the Properties for the period from the Closing Date to and including each
such Calculation Date shall be annualized to determine the twelve (12) month
Operating Expenses, Concessions, Actual Rent Collections and Other Receipts with
respect to the Properties.

 

Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, including any Award, (c)  any item of income otherwise included in
Underwritten Net Cash Flow but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of Operating Expenses pursuant to clause
“(H)” of the definition thereof, (d) security deposits received from Tenants
until forfeited or applied and (e) any lease buy-out or surrender payment from
any Tenant.

 

40

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement unless Borrower makes a deposit of Eligibility Funds into the
Eligibility Reserves Subaccount in an amount equal to 100% of the Allocated Loan
Amount for such Property.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means any cash or Permitted Investments not held (or
required to be held) in the Cash Management Account, any Subaccount, the Rent
Deposit Account or any Security Deposit Account, to the extent the cash value
thereof could be distributed as a Restricted Junior Payment by a Loan Party
pursuant to Section 4.2.11 on such date.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.8(e)(i)(B)(3).

 

“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property or
(ii) a Transfer of such Property in violation of this Agreement.

 

Section 1.2            Principles of Construction.  All references to sections
and schedules are to sections and schedules in or to this Agreement unless
otherwise specified.  All uses of the word “including” shall mean “including,
without limitation” unless the context shall indicate otherwise.  Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

 

ARTICLE II - GENERAL TERMS

 

Section 2.1            Loan Commitment; Disbursement to Borrower.

 

2.1.1       Agreement to Lend and Borrow.  Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

 

2.1.2       Components of the Loan.  For purposes of the computation of the
interest accrued on the Loan from time to time and certain other computations
set forth herein, the Loan shall be divided into multiple components designated
as “Component A”, “Component B”, “Component C”, “Component D”, “Component E” and
“Component F”.  The following table sets forth the initial principal amount of
each such Component.

 

41

--------------------------------------------------------------------------------


 

Component

 

Initial Principal Amount

 

 

 

 

 

Component A

 

$

269,422,000

 

Component B

 

$

37,597,000

 

Component C

 

$

40,742,000

 

Component D

 

$

38,557,000

 

Component E

 

$

62,062,000

 

Component F

 

$

32,590,000

 

 

2.1.3       Single Disbursement to Borrower.  Borrower may request and receive
only one (1) borrowing hereunder in respect of the Loan and any amount borrowed
and repaid hereunder in respect of the Loan may not be reborrowed.  Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

 

2.1.4       The Note, Mortgages and Loan Documents.  The Loan shall be evidenced
by the Note and secured by the Mortgages and the other Loan Documents.

 

2.1.5       Use of Proceeds.  Borrower shall use proceeds of the Loan to
(i) make initial deposits of the Reserve Funds, (ii) make distributions to
Equity Owner, (iii) pay costs and expenses incurred in connection with the
closing of the Loan and the related Securitization, and (iv) to the extent any
proceeds remain after satisfying clauses (i) through (iii) above, for such
lawful purpose as Borrower shall designate.

 

Section 2.2            Interest Rate.

 

2.2.1       Interest Rate.  Each Component of the Loan shall accrue interest
throughout the Term at the Interest Rate applicable to such Component during
each Interest Period.  The total interest accrued under the Loan shall be the
sum of the interest accrued on the outstanding balance of each of the
Components.  Borrower shall pay to Lender on each Payment Date the interest
accrued or to be accrued on the Loan for the related Interest Period.

 

2.2.2       Interest Calculation.  Interest on the Loan and other Obligations
shall be calculated by multiplying (A) the actual number of days elapsed in the
period for which the calculation is being made by (B) a daily rate based on a
three hundred sixty (360) day year (that is, the Interest Rate expressed as an
annual rate divided by 360) by (C) the Outstanding Principal Balance or the
amount of such other Obligations, as applicable.  The accrual period for
calculating interest due on each Payment Date shall be the Interest Period in
which such Payment Date occurs.

 

2.2.3       Determination of Interest Rate.

 

(a)           Subject to the terms and conditions of this Section 2.2.3, the
Loan shall be a LIBOR Loan.  In the event that Lender shall have reasonably
determined that by reason of circumstances affecting the interbank Eurodollar
market LIBOR cannot be determined as provided in the definition of LIBOR as set
forth herein, then Lender shall forthwith give notice thereof by telephone of
such fact, confirmed in writing, to Borrower at least one (1) Business Day prior
to the Determination Date.  If such notice is given, the Loan shall be
converted, from and after the first day of the next succeeding Interest Period,
to a Prime Rate Loan bearing interest based on the Prime Rate in effect on the
related Determination Date.

 

42

--------------------------------------------------------------------------------


 

(b)           If, pursuant to the terms of Section 2.2.3(a), the Loan has been
converted to a Prime Rate Loan but thereafter LIBOR can again be determined as
provided in the definition of LIBOR as set forth herein, Lender may give notice
thereof to Borrower and convert the Prime Rate Loan back to a LIBOR Loan by
delivering to Borrower notice of such conversion no later than 11:00 a.m. (New
York City Time), one (1) Business Day prior to the next succeeding Determination
Date. If such notice is given, the Loan shall be converted, from and after the
first day of the next succeeding Interest Period, to a LIBOR Loan bearing
interest based on LIBOR in effect on the related Determination Date. 
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to elect to convert a LIBOR Loan to a Prime Rate
Loan.

 

(c)           If any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a LIBOR Loan as contemplated hereunder, (i) the
obligation of Lender hereunder to make a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (ii) any outstanding LIBOR
Loan shall be converted automatically to a Prime Rate Loan on the first day of
the next succeeding Interest Period or within such earlier period as required by
law.  Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs reasonably incurred by
Lender in making any conversion in accordance with this Agreement, including,
without limitation, any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder.  Lender’s
notice of such costs, as certified to Borrower, shall be conclusive absent
manifest error.

 

(d)           In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

(i)            shall hereafter impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

(ii)           shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material;

 

(iii)          shall hereafter subject Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

43

--------------------------------------------------------------------------------


 

(iv)          shall hereafter impose on Lender any other condition and the
result of any of the foregoing is to increase the cost to Lender of making,
renewing or maintaining loans or extensions of credit or to reduce any amount
receivable hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion.  If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(e), Lender shall provide
Borrower with not less than thirty (30) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount.  A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error.  Subject to Section 2.8, this
Section 2.2.3(d) shall survive payment of the Debt and the satisfaction of all
other Obligations.

 

(e)           Borrower agrees to indemnify Lender and to hold Lender harmless
from any loss or expense which Lender sustains or incurs as a consequence of
(i) any default by Borrower in payment of the principal of or interest on a
LIBOR Loan, including, without limitation, any such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain a LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or
mandatory) of the LIBOR Loan on a day that (A) is not a Payment Date or (B) is a
Payment Date if Borrower did not give the prior written notice of such
prepayment required pursuant to the terms of this Agreement, including, without
limitation, such loss or expense arising from interest or fees payable by Lender
to lenders of funds obtained by it in order to maintain the LIBOR Loan hereunder
and (iii) the conversion pursuant to the terms hereof of the LIBOR Loan to the
Prime Rate Loan on a date other than the Payment Date, including, without
limitation, such loss or expenses arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder (the amounts referred to in clauses (i), (ii) and (iii) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence.  This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.

 

2.2.4       Additional Costs.  Lender will use reasonable efforts (consistent
with legal and regulatory restrictions) to maintain the availability of the
LIBOR Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender (including the effect on any Securitization) as
determined by Lender in its reasonable discretion.

 

2.2.5       Default Rate.  In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
of the Components and, to

 

44

--------------------------------------------------------------------------------


 

the extent not prohibited by applicable law, all other portions of the Debt,
shall accrue interest at the Default Rate, calculated from the date such payment
was due or, if later, such Default shall have occurred, without regard to any
grace or cure periods contained herein.  Interest at the Default Rate shall be
paid immediately upon demand, which demand may be made as frequently as Lender
shall elect, to the extent not prohibited by applicable law.

 

2.2.6       Usury Savings.  This Agreement, the Note and the other Loan
Documents are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate.  If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.7       Interest Rate Cap Agreement.

 

(a)           Prior to or contemporaneously with the Closing Date, Borrower
shall enter into an Interest Rate Cap Agreement with a LIBOR strike price equal
to the Strike Price.  The Interest Rate Cap Agreement (i) shall be in a form and
substance reasonably acceptable to Lender, (ii) shall at all times be with an
Acceptable Counterparty, (iii) shall, by its terms or via the Collateral
Assignment of Interest Rate Cap Agreement described below, direct such
Acceptable Counterparty to deposit directly into the Cash Management Account any
amounts due Borrower under such Interest Rate Cap Agreement so long as any
portion of the Debt exists, provided that the Debt shall be deemed to exist if
any Property is transferred by judicial or non-judicial foreclosure or
deed-in-lieu thereof, (iv) shall be for a period through the end of the Interest
Period ending immediately following the Maturity Date and (v) shall at all times
have a notional amount equal to or greater than the principal balance of the
Loan and shall at all times provide for the applicable Strike Price.  Borrower
shall collaterally assign to Lender, pursuant to the Collateral Assignment of
Interest Rate Cap Agreement (the “Collateral Assignment of Interest Rate Cap
Agreement”), all of its right, title and interest to receive any and all
payments under the Interest Rate Cap Agreement, and shall deliver to Lender an
executed counterpart of such Interest Rate Cap Agreement (which shall, by its
terms, authorize the assignment to Lender and require that payments be deposited
directly into the Cash Management Account) and shall notify the Acceptable
Counterparty of such assignment.

 

(b)           Borrower shall comply with all of its obligations under the terms
and provisions of the Interest Rate Cap Agreement.  All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower shall
be deposited immediately into the Cash Management Account or into such account
as specified by Lender.  Borrower shall take all

 

45

--------------------------------------------------------------------------------


 

actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Cap Agreement in the event of a default by the Acceptable
Counterparty and shall not waive, amend or otherwise modify any of its rights
thereunder.

 

(c)           In the event of any downgrade, withdrawal or qualification of the
rating of the Acceptable Counterparty by any Approved Rating Agency such that it
ceases to qualify as an Acceptable Counterparty, unless the Counterparty shall
have posted collateral on terms acceptable to each Approved Rating Agency,
Borrower shall replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later than ten (10) Business Days following
receipt of notice from Lender of such downgrade, withdrawal or qualification. 
In the event that the Counterparty is downgraded (i) below BBB+ by S&P or Fitch
(or, if such counterparty was an Acceptable Counterparty based on its short-term
rating by S&P or Fitch, below “A-2” by S&P or “F-2” by Fitch) or (ii) below
“Baa1” by Moody’s, a Replacement Interest Rate Cap Agreement shall be required
regardless of the posting of collateral.

 

(d)           In the event that Borrower fails to purchase and deliver to Lender
the Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap
Agreement in accordance with the terms and provisions of this Agreement, Lender
may purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

 

(e)           In connection with the Interest Rate Cap Agreement, Borrower shall
obtain and deliver to Lender an opinion from counsel (which counsel may be
in-house counsel for the Acceptable Counterparty) for the Acceptable
Counterparty (upon which Lender and its successors and assigns may rely) which
shall provide, in relevant part, that (a “Counterparty Opinion”):

 

(i)            the Acceptable Counterparty is duly organized, validly existing,
and in good standing under the laws of its jurisdiction of incorporation or
formation and has the organizational power and authority to execute and deliver,
and to perform its obligations under, the Interest Rate Cap Agreement;

 

(ii)           the execution and delivery of the Interest Rate Cap Agreement by
the Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

 

(iii)          all consents, authorizations and approvals required for the
execution and delivery by the Acceptable Counterparty of the Interest Rate Cap
Agreement, and any other agreement which the Acceptable Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other

 

46

--------------------------------------------------------------------------------


 

action by, and no notice to or filing with any Governmental Authority is
required for such execution, delivery or performance; and

 

(iv)          the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

Section 2.3            Loan Payment.

 

2.3.1       Monthly Debt Service Payments.  Borrower shall pay to Lender (a) on
the Closing Date, an amount equal to interest only on the Outstanding Principal
Balance of the Components from the Closing Date up to and including June 14,
2014, which interest shall be calculated in accordance with the provisions of
Section 2.2 and (b) on the Payment Date occurring in July 2014, and on each
Payment Date thereafter up to and including the Maturity Date, Borrower shall
make a payment to Lender equal to the Monthly Debt Service Payment Amount. 
Borrower shall also pay to Lender on the Closing Date all amounts required in
respect of Reserve Funds as set forth in Article 6 and an amount equal to the
sum of the initial monthly certificate administrator fee and the initial monthly
trustee fee.

 

2.3.2       Payments Generally.  The first Interest Period hereunder shall
commence on and include the Closing Date and shall end on and include June 14,
2014.  Thereafter during the term of the Loan, each Interest Period shall
commence on the fifteenth (15th) day of the calendar month preceding the
calendar month in which the related Payment Date occurs and shall end on and
include the fourteenth (14th) day of the calendar month in which the related
Payment Date occurs.  For purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if the day on which such payment is
due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the last day of the
related Interest Period.  All amounts due under this Agreement and the other
Loan Documents shall be payable without setoff, counterclaim, defense or any
other deduction whatsoever.

 

2.3.3       Payment on Maturity Date.  Borrower shall pay to Lender on the
Maturity Date the Outstanding Principal Balance, all accrued and unpaid interest
and all other amounts due hereunder and under the Note, the Mortgage Documents
and the other Loan Documents.

 

2.3.4       Late Payment Charge.  If any principal, interest or any other sums
due under the Loan Documents (including the amounts due on the Maturity Date)
are not paid by Borrower on or prior to the date on which it is due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of four percent
(4%) of such unpaid sum or the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.  Any such
amount

 

47

--------------------------------------------------------------------------------


 

shall be secured by the Mortgages and the other Loan Documents to the extent
permitted by applicable law.

 

2.3.5       Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 11:00 a.m., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

 

2.3.6       Allocated Loan Amounts.  Payments of the Monthly Amortization Amount
shall reduce the Allocated Loan Amounts for each Property on a pro rata basis.

 

Section 2.4            Prepayments.

 

2.4.1       Voluntary Prepayments.  Provided that Borrower shall timely deliver
to Lender a Prepayment Notice, Borrower may prepay all or any portion of the
Outstanding Principal Balance and any other amounts outstanding under the Note,
this Agreement, the Mortgage Documents and any of the other Loan Documents, on
any Business Day, provided that Borrower shall comply with the provisions of and
pay to Lender the amounts set forth in Section 2.4.4.  Each such prepayment
shall be in a minimum principal amount equal to $1,000,000 and in integral
multiples of $100,000 in excess thereof and shall be made and applied in the
manner set forth in Section 2.4.4.

 

2.4.2       Mandatory Prepayments.

 

(a)           Disqualified Properties.  If at any time any Property shall become
a Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, give notice thereof to Lender and prepay the Debt in the applicable
Release Amount with respect to such Property.  After the prepayment of the Debt
by the Release Amount with respect to a Disqualified Property as provided above,
Lender shall release the Disqualified Property from the applicable Mortgage
Documents and related Lien, provided, that (x) Borrower has delivered to Lender
a draft release (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Disqualified Property encumbers other
Property(ies) in addition to the Disqualified Property, such release shall be a
partial release that relates only to the Disqualified Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Disqualified Property is located and shall contain standard provisions
protecting the rights of Lender and (y) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees). 
Notwithstanding the foregoing, in lieu of such prepayment, Borrower may either
(1) deposit an amount equal to 100% of the Allocated Loan Amount for such
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
and subject to Section 6.5 or (2) substitute a Disqualified Property or a
portfolio of Disqualified Properties (each, an “Affected Property” and
collectively, the “Affected Properties”) with a substitute Eligible Property or
a portfolio of Eligible Properties (each, a

 

48

--------------------------------------------------------------------------------


 

“Substitute Property” and collectively, the “Substitute Properties”) provided
that, in the case of a proposed substitution, the following conditions are
satisfied:

 

(i)            each substitute Eligible Property shall be a single family
residential real property, but excluding housing cooperatives and manufactured
housing;

 

(ii)           no Event of Default shall have occurred and be continuing except
as related to, and cured by the removal of, any Affected Property;

 

(iii)          Lender shall have obtained, at Borrower’s sole cost and expense,
a Broker Price Opinion for the Substitute Property (or Broker Price Opinions for
the Substitute Properties, if a portfolio of Affected Properties are being
substituted) and based on such Broker Price Opinion(s), the Substitute Property
(or Substitute Properties, if a portfolio of Affected Properties are being
substituted) shall have the same or greater BPO Value as the greater of (x) the
BPO Value of the Affected Property (or portfolio of Affected Properties being
substituted) as of the Closing Date and (y) the BPO Value of the Affected
Property (or portfolio of Affected Properties being substituted) at the time of
substitution;

 

(iv)          Borrower shall deliver to Lender an Officer’s Certificate stating
that each Substitute Property satisfies each of the Property Representations and
is in compliance with each of the Property Covenants on the date of the
substitution after giving effect to the substitution;

 

(v)           the Eligible Lease for each Substitute Property shall have a
remaining contractual term at the time of substitution of at least six months
(without giving effect to any extension option in such Lease);

 

(vi)          the in place Rents under the Lease(s) for the Substitute Property
(or Substitute Properties, if a portfolio of Affected Properties are being
substituted) shall be equal to or greater than greater of (A) the in place Rents
under the Lease(s) for the Affected Property (or portfolio of Affected
Properties being substituted) measured as of the time of substitution and
(B) the in place Rents under the Lease(s) for the Affected Property (or
portfolio of Affected Properties being substituted) measured as of the Closing
Date;

 

(vii)         simultaneously with the substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Affected Property (or
portfolio of Affected Properties being substituted) to a Person other than a
Loan Party and Borrower shall deliver to Lender a copy of the deed conveying all
or Borrower’s right, title and interest in the Affected Property (or portfolio
of Affected Properties being substituted);

 

(viii)        Borrower shall deliver on or prior to the date of substitution
evidence satisfactory to Lender that each Substitute Property is insured
pursuant to Policies meeting the requirements of Article 5;

 

(ix)          Borrower shall deliver to Lender the deed, Title Insurance Owner’s
Policy and the Lease with respect to each Substitute Property;

 

49

--------------------------------------------------------------------------------


 

(x)           Borrower shall have executed and delivered to Lender, the Mortgage
Documents with respect to each Substitute Property, which shall be in
substantially the same form as the Mortgage, Collateral Assignment of Leases and
Rents and Fixture Filing, if applicable, executed and/or delivered on the
Closing Date with such changes as may be necessitated or appropriate (as
reasonably determined by Lender) for the jurisdiction in which the Substitute
Property is located, and which may, in Lender’s reasonable discretion, be
Mortgage Documents with respect to only such Substitute Property (and in the
event the Substitute Property is located in the same county or parish in which
one or more other Properties (other than the Affected Property) is located, such
Mortgage and Collateral Assignment of Leases and Rents may be in the form of an
amendment and spreader agreement to the existing Mortgage and Collateral
Assignment of Leases and Rents covering such Property or Properties located in
the same county or parish as the Substitute Property, in each case, in form and
substance reasonably acceptable to Lender) (the “Substitute Mortgage
Documents”);

 

(xi)          Borrower shall deliver to Lender the following opinions of
counsel:  (A) an opinion of counsel admitted to practice under the laws of the
state in which the Substitute Property (or Substitute Properties, if a portfolio
of Affected Properties are being substituted) is located in form and substance
reasonably satisfactory to Lender opining as to the enforceability of the
Substitute Mortgage Documents with respect to the Substitute Property and (B) an
opinion stating that the Substitute Mortgage Documents were duly authorized,
executed and delivered by Borrower and that the execution and delivery of such
Substitute Mortgage Documents and the performance by Borrower of its obligations
thereunder will not cause a breach or a default under, any agreement, document
or instrument to which Borrower is a party or to which it or the Properties are
bound and otherwise in form and substance reasonably satisfactory to Lender;

 

(xii)         Lender shall have received a Title Insurance Policy for the
Substitute Property (or, in the event a Substitute Property is located in the
same county or parish in which one or more other Properties (other than an
Affected Property) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;

 

(xiii)        each Substitute Property shall be located in a metropolitan
statistical area that contains at least one property described on the Properties
Schedule as of the Closing Date,

 

(xiv)        no acquisition of a Substitute Property will result in Borrower or
any Loan Party incurring any Indebtedness (except as permitted by this
Agreement);

 

(xv)         the BPO Value of the Affected Properties, together with the BPO
Value of all other Affected Properties since the Closing Date, shall be no more
than ten percent (10%) of the aggregate BPO Values of all Properties as of the
Closing Date;

 

50

--------------------------------------------------------------------------------


 

(xvi)        if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of Manager or a
Loan Party, threatened against any Affected Property or Substitute Property
which may result in liability for Borrower, Borrower shall have deposited with
Lender reserves reasonably satisfactory to Lender as security for the
satisfaction of such liability;

 

(xvii)       simultaneously with the substitution, Lender shall release the
Affected Property or Affected Properties from the applicable Mortgage Documents
and related Lien, provided, that Borrower has delivered to Lender a draft
release (and, in the event the Mortgage and the Collateral Assignment of Leases
and Rents applicable to the Affected Property or Affected Properties encumbers
other Property(ies) in addition to the Affected Property or Affected Properties,
such release shall be a partial release that relates only to the Affected
Property or Affected Properties and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such Affected Property or Affected
Properties are located which contains standard provisions protecting the rights
of Lender; and

 

(xviii)      Borrower shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the substitution (including,
without limitation, costs and expenses incurred by Lender in connection with the
release of the Affected Property from applicable Mortgage Documents) and, in
addition, the current reasonable and customary fee being assessed by Lender
and/or its Servicer to effect releases or assignments.

 

Any such deposit in the Eligibility Reserve Subaccount or any such substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.2(a).  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, if the Loan is included in a REMIC Trust,
no substitution will be permitted unless (1) either (aa) immediately after such
substitution the ratio of the unpaid principal balance of the Loan to the value
of the remaining Properties (as determined by Lender in its sole discretion
using any commercially reasonable method permitted to a REMIC Trust; and which
shall exclude the value of personal property (other than fixtures) or going
concern value, if any) is equal to or less than 125% or (bb) the ratio of the
unpaid principal balance of the Loan to the value of the Properties (including
the Substitute Property or Substitute Properties) will not increase as a result
of the substitution of the Substitute Property or Substitute Properties for the
Affected Property or Affected Properties, or (2) Lender receives an opinion of
counsel that the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the substitution of the Substitute Property or Substitute
Properties for the Affected Property or Affected Properties.

 

(b)           Transfer.  If at any time any Property is sold or otherwise
disposed of to a third party (other than, for the avoidance of doubt, a Borrower
TRS), then Borrower shall, no later than the close of business on the day on
which such Transfer occurs, give notice thereof to Lender and prepay the Debt in
the applicable Release Amount with respect to such Property in accordance with
Section 2.5.

 

(c)           Condemnation or Casualty.  If Borrower is required to make any
prepayment under Section 5.3 or Section 5.4 as a result of a Condemnation or
Casualty, on the next

 

51

--------------------------------------------------------------------------------


 

occurring Payment Date following the date on which Lender actually receives the
applicable Net Proceeds, one hundred percent (100%) of such Net Proceeds and all
other amounts required to be prepaid pursuant to Section 5.3 or Section 5.4, as
applicable, shall be applied to the prepayment of the Debt in accordance with
Section 2.4.4(d).  Notwithstanding anything herein to the contrary, no Spread
Maintenance Premium shall be due in connection with any prepayment made pursuant
to this Section 2.4.2(c).

 

(d)           Application of Mandatory Prepayments.  Each such prepayment shall
be made and applied in the manner set forth in Section 2.4.4.

 

(e)           Payment from Cash Management Account.  Lender may collect any
prepayment required under this Section 2.4.2 from the Cash Management Account on
the date such prepayment is payable hereunder.

 

2.4.3       Prepayments After Default.

 

(a)           If, during the continuance of an Event of Default, payment of all
or any part of the Debt is tendered by Borrower and accepted by Lender or is
otherwise recovered by Lender (including through application of any Reserve
Funds), such tender or recovery shall be deemed to be a voluntary prepayment by
Borrower and Borrower shall pay, as part of the Debt, all of: (i) all accrued
interest calculated at the Interest Rate on the amount of principal being
prepaid through and including the date of such prepayment together with an
amount equal to the interest that would have accrued at the Interest Rate on the
amount of principal being prepaid through the end of the Interest Period in
which such prepayment occurs, notwithstanding that such Interest Period extends
beyond the date of prepayment, (ii) the Interest Shortfall, if applicable, with
respect to the amount prepaid, (iii) Breakage Costs, if any, without duplication
of any sums paid pursuant to the preceding clauses (i) and (ii), and (iv) an
amount equal to the Spread Maintenance Premium (if made before the Spread
Maintenance Date).

 

(b)           Notwithstanding anything contained herein to the contrary, upon
the occurrence and during the continuance of any Event of Default, any payment
of principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Lender among the Components and other
Obligations as Lender shall determine in its sole and absolute discretion.

 

2.4.4       Prepayment/Repayment Conditions.

 

(a)           On the date on which a prepayment, voluntary or mandatory, is made
under the Note or as required under this Agreement, which date must be a
Business Day, Borrower shall pay to Lender:

 

(i)            all accrued and unpaid interest calculated at the Interest Rate
on the amount of principal being prepaid on the applicable Component or
Components through and including the Repayment Date together with an amount
equal to the interest that would have accrued at the Interest Rate on the amount
of principal being prepaid through the end of the Interest Period in which such
prepayment occurs, notwithstanding that such Interest Period extends beyond the
date of prepayment;

 

52

--------------------------------------------------------------------------------


 

(ii)           if such prepayment is made during the period from and including
the first day after a Payment Date through and including the last day of the
Interest Period in which such prepayment occurs, all interest on the principal
amount being prepaid on the applicable Component or Components which would have
accrued from the first day of the Interest Period immediately following the
Interest Period in which the prepayment occurs (the “Succeeding Interest
Period”) through and including the end of the Succeeding Interest Period,
calculated at (A) the Interest Rate if such prepayment occurs on or after the
Determination Date for the Succeeding Interest Period or (B) the Assumed Note
Rate if such prepayment occurs before the Determination Date for the Succeeding
Interest Period (the “Interest Shortfall”);

 

(iii)          Breakage Costs, if any, without duplication of any sums paid
pursuant to the preceding clauses (i) and (ii);

 

(iv)          if such prepayment occurs prior to the Spread Maintenance Date,
the Spread Maintenance Premium applicable thereto; provided, that no Spread
Maintenance Premium shall be due in connection with a prepayment under
Section 2.4.2(a) (except where such prepayment arises as a result of a Voluntary
Action) or Section 2.4.2(c); and

 

(v)           all other sums, then due under the Note, this Agreement and the
other Loan Documents.

 

(b)           If the Interest Shortfall was calculated based upon the Assumed
Note Rate, upon determination of LIBOR on the Determination Date for the
Succeeding Interest Period then (i) if the Interest Rate applicable to any
Component for such Succeeding Interest Period is less than the Assumed Note Rate
applicable to such Component, Lender shall promptly refund to Borrower the
amount of the Interest Shortfall paid with respect to such Component, calculated
at a rate equal to the difference between the Assumed Note Rate applicable to
such Component and the Interest Rate applicable to such Component for such
Interest Period, or (ii) if the Interest Rate applicable to any Component is
greater than the Assumed Note Rate applicable to such Component, Borrower shall
promptly (and in no event later than the ninth (9th) day of the following month)
pay Lender the amount of such additional Interest Shortfall applicable to such
Component calculated at a rate equal to the amount by which the Interest Rate
applicable to such Component exceeds the Assumed Note Rate applicable to such
Component.

 

(c)           Borrower shall pay all reasonable costs and expenses of Lender
incurred in connection with the repayment or prepayment (including without
limitation reasonable attorneys’ fees and expenses and costs and expenses
related to the Transfer or substitution of any Property); provided, for the
avoidance of doubt, this provision shall not apply with respect to Taxes.

 

(d)           Except during an Event of Default, prepayments shall be applied by
Lender in the following order of priority: (i) first, to any amounts (other than
principal, interest, Interest Shortfall, Breakage Costs and Spread Maintenance
Premium) then due and payable under the Loan Documents, including any costs and
expenses of Lender in connection with such prepayment; (ii) second, interest
payable pursuant to Section 2.4.4(a)(i) on the applicable Component or
Components being prepaid pursuant to this clause (d) at the Interest Rate;
(iii) third, Interest Shortfall on the applicable Component or Components being
prepaid pursuant to

 

53

--------------------------------------------------------------------------------


 

this clause (d); (iv) fourth, Breakage Costs on the applicable Component or
Components being prepaid pursuant to this clause (d); (v) fifth, Spread
Maintenance Premium, to the extent applicable, on the applicable Component or
Components being prepaid pursuant to this clause (d) and (vi) sixth, to
principal, applied as set forth in clause (e) below.

 

(e)           Except during an Event of Default, prepayments of principal of the
Loan made pursuant to this Section 2.4.4 shall be applied to the Loan (i) first,
to Component A until the outstanding principal balance of Component A is reduced
to zero, (ii) second, to Component B until the outstanding principal balance of
Component B is reduced to zero, (iii) third, to Component C until the
outstanding principal balance of Component C is reduced to zero, (iv) fourth, to
Component D until the outstanding principal balance of Component D is reduced to
zero, (v) fifth, to Component E until the outstanding principal balance of
Component E is reduced to zero and (vi) sixth, to Component F until the
outstanding principal balance of Component F is reduced to zero.

 

(f)            Prepayments under Section 2.4.1 shall reduce the Allocated Loan
Amounts for each Property on a pro rata basis.  Prepayments under Section 2.4.2
shall reduce the Allocated Loan Amount with respect to the applicable Property,
until the Allocated Loan Amount and any interest, fees or other Obligations
related thereto is zero and any excess of such prepayment shall be applied to
reduce the Allocated Loan Amounts for the remaining Properties on a pro rata
basis.

 

(g)           Lender shall, upon the written request and at the expense of
Borrower, upon payment in full of the Debt in accordance with the terms and
provisions of the Loan Documents, release the Liens of the Mortgage Documents
and cause the trustees under any of the Mortgages to reconvey the applicable
Properties to Borrower.  In connection with the releases of the Liens, Borrower
shall submit to Lender, forms of releases of Liens (and related Loan Documents)
for execution by Lender.  Such releases shall be the forms appropriate in the
jurisdictions in which the Properties are located and contain standard
provisions protecting the rights of Lender.  In addition, Borrower shall provide
all other documentation Lender reasonably requires to be delivered by Borrower
in connection with such releases, together with an Officer’s Certificate
certifying that such documentation (i) is in compliance with all Legal
Requirements, and (ii) will effect such release in accordance with the terms of
this Agreement.  Borrower shall pay all out-of-pocket costs, taxes and expenses
associated with the release of the Liens of the Mortgage Documents, including
Lender’s reasonable attorneys’ fees.

 

Section 2.5            Release of Property.  Borrower may Transfer any Property
(each, a “Release Property”) and Lender shall release the Release Property from
the applicable Mortgage Documents and release the security interest and Lien on
any Collateral located at such Property, provided that the following conditions
precedent to such Transfer are satisfied (the “Release Conditions”); provided,
that, for the avoidance of doubt, the Release Conditions do not need to be
satisfied in order for Lender to release its security interest and Lien on any
Disqualified Property in connection with any substitution in accordance with
Section 2.4.2(a):

 

(a)           Borrower shall submit to Lender, not less than ten (10) Business
Days’ prior to the Transfer Date, a Request for Release, together with all
attachments thereto and evidence reasonably satisfactory to Lender that the
conditions precedent set forth in this Section 2.5 will

 

54

--------------------------------------------------------------------------------


 

be satisfied upon the consummation of such Transfer (for the avoidance of doubt,
no Request for Release need be provided in connection with a contribution of a
Release Property to a Borrower TRS prior to the Transfer thereof to such third
party);

 

(b)           No Event of Default has occurred and is continuing (other than a
non-monetary Event of Default that is specific to such Release Property to which
Section 2.4.2(a) is applicable and would be cured as a result of the release of
the Release Property, so long as a mandatory prepayment is made with respect
thereto in accordance with Section 2.4.2(a) (a “Qualified Release Property
Default”));

 

(c)           the Debt Yield as of the most recent Calculation Date, after
giving pro forma effect for the elimination of the Underwritten Net Cash Flow
for the Release Property and the repayment of the Loan in the applicable Release
Amount, is at least the greater of (x) the Closing Date Debt Yield and (y) the
lesser of (A) the actual Debt Yield as of such Calculation Date and (B) 9.86%;
provided, that the condition in this clause (c) shall not be applicable to a
Transfer of a Property if the Loan is prepaid in the amount that is the greater
of the applicable Release Amount and 100% of the Net Transfer Proceeds for the
Release Property;

 

(d)           Unless the release of the Release Property is effected in order to
cure a Qualified Release Property Default, the Release Property shall be
Transferred to a Person other than a Loan Party; provided, that Borrower may
contribute the Release Property to a Borrower TRS prior to the Transfer thereof
to such third party;

 

(e)           Except for any contribution to a Borrower TRS described in the
proviso of the foregoing clause (d), the Release Property shall be Transferred
pursuant to a bona fide all-cash sale of the Release Property on arms-length
terms and conditions;

 

(f)            On or prior to the Transfer Date, Borrower shall prepay the
Outstanding Principal Balance by an amount equal to the applicable Release
Amount for the Release Property, and Borrower shall comply with the provisions
and pay to Lender the amounts set forth in Section 2.4.4;

 

(g)           if a Cash Sweep Period is continuing on the Transfer Date, the
excess, if any, of (i) the Net Transfer Proceeds for the Release Property over
(ii)  the applicable Release Amount for the Release Property and any other
amounts payable to Lender in connection with such release, shall be deposited
into the Cash Collateral Subaccount;

 

(h)           Borrower shall submit to Lender, not less than  five (5) Business
Days’ prior to the Transfer Date, a draft release for the applicable Mortgage
Documents (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Release Property encumber other Property(ies)
in addition to the Release Property, such release shall be a partial release
that relates only to the Release Property and does not affect the Liens and
security interests encumbering or on the other Property(ies)) in form and
substance appropriate for the jurisdiction in which the Release Property is
located and shall contain standard provisions protecting the rights of Lender. 
In addition, Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment;

 

55

--------------------------------------------------------------------------------


 

(i)            Borrower shall have paid all taxes and all reasonable
out-of-pocket costs and expenses incurred by Lender and/or its Servicer in
connection with any such release and, in addition, the current reasonable and
customary fee being assessed by Lender and/or its Servicer to effect such
release or assignment; and

 

(j)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, if the Loan is included in a REMIC Trust and the ratio
of the unpaid principal balance of the Loan to the value of the remaining
Properties (as determined by Lender in its sole discretion using any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of any personal property (other than fixtures) or going
concern value, if any) exceeds or would exceed 125% immediately after giving
effect to the release of the Release Property, no release will be permitted
unless the principal balance of the Loan is prepaid by an amount not less than
the greater of (i) the Release Amount or (ii) the least amount that is a
“qualified amount” as that term is defined in IRS Revenue Procedure 2010-30, as
the same may be amended, replaced, supplemented or modified from time to time,
unless Lender receives an opinion of counsel that, if this Section 2.5(j) is
applicable but not followed or is no longer applicable at the time of such
release, the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the release of the Release Property.

 

Section 2.6            Rent Deposit Account.

 

(a)           During the Term, Borrower shall establish and maintain one or more
bank accounts for the purpose of collecting Rents (each a “Rent Deposit
Account”) at an Eligible Institution selected by Borrower and reasonably
approved by Lender (the “Rent Deposit Bank”).  Each Rent Deposit Account shall
be subject to a Deposit Account Control Agreement and Borrower and Manager shall
have access to and may make withdrawals from and may withhold the deposit of
Rent payments from the Rent Deposit Accounts for the sole purpose of making Rent
Refunds; provided, that, in no event shall the amount of Rent Refunds so
withdrawn from or withheld from the Rent Deposit Accounts during any calendar
month exceed 2.5% of the total Rents actually deposited into the Rent Deposit
Accounts during the prior calendar month; provided, further, that during the
continuance of an Event of Default, Lender may exercise sole control and
dominion over the Rent Deposit Account and neither Borrower nor Manager shall
have the right of access to, withdraw from or withhold deposits from the Rent
Deposit Account.  All monies now or hereafter deposited into the Rent Deposit
Account shall be deemed additional security for the Debt.  Subject to the
foregoing, Borrower shall cause all Rents that are paid to or received by
Borrower or Manager to be deposited into a Rent Deposit Account or the Cash
Management Account within three (3) Business Days after receipt thereof by
Borrower or Manager.  Borrower shall (or instruct Manager to) cause all funds on
deposit in a Rent Deposit Account to be deposited into the Cash Management
Account every second (2nd) Business Day (or more frequently in Borrower’s
discretion), provided, that prior to any acceleration of the Loan Borrower may
cause Rent Deposit Bank to retain a reasonable amount of funds in the Rent
Deposit Accounts with respect to anticipated overdrafts, charge-backs and bank
fees and any minimum balance required by the applicable Deposit Account Control
Agreement or account terms for the Rent Deposit Accounts, not in excess of
$100,000 in the aggregate.  Borrower shall cause any Rents which are paid to
Borrower or Manager via wire or other electronic means to be deposited directly
into a Rent Deposit Account or the Cash Management Account.    In addition,
Borrower shall, and shall cause Manager to, deposit any

 

56

--------------------------------------------------------------------------------


 

other Collections (other than (x) Rents, (y) Insurance Proceeds and Condemnation
Proceeds, which shall be deposited into the Casualty and Condemnation Subaccount
pursuant to the terms hereof and (z) Net Transfer Proceeds and Cap Receipts,
which shall be deposited into the Cash Management Account pursuant to the terms
hereof) received by or on behalf of Borrower directly into a Rent Deposit
Account within three (3) Business Days following receipt thereof.

 

(b)           Borrower hereby grants to Lender a first-priority security
interest in the Rent Deposit Accounts and all deposits at any time contained
therein and the proceeds thereof and will take all actions necessary to maintain
in favor of Lender a perfected first priority security interest in the Rent
Deposit Accounts, including, without limitation, filing UCC 1 financing
statements and continuations thereof.  All costs and expenses for establishing
and maintaining the Rent Deposit Accounts shall be paid by Borrower.  All monies
now or hereafter deposited into the Rent Deposit Accounts shall be deemed
additional security for the Debt.

 

(c)           During the continuance of an Event of Default, Lender may, in
addition to any and all other rights and remedies available to Lender, apply any
sums then present in the Rent Deposit Accounts to the payment of the Debt in any
order in its sole discretion.

 

(d)           The Rent Deposit Accounts shall not be commingled with other
monies held by Borrower, Manager or Rent Deposit Bank.

 

(e)           Borrower shall not further pledge, assign or grant any security
interest in the Rent Deposit Accounts or the monies deposited therein or permit
any lien or encumbrance to attach thereto, or any levy to be made thereon, or
any UCC 1 financing statements, except those naming Lender as the secured party,
to be filed with respect thereto.

 

(f)            Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Rent Deposit Accounts and/or the related Deposit Account Control
Agreement (unless arising from the gross negligence or willful misconduct of
Lender) or the performance of the obligations for which the Rent Deposit
Accounts were established.

 

Section 2.7            Cash Management.

 

2.7.1       Cash Management Account.

 

(a)           During the Term, Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Cash
Management Account Bank in trust and for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender or the
Servicer on behalf of Lender.  Borrower hereby grants to Lender a first priority
security interest in the Cash Management Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Lender a perfected first priority security interest in
the Cash Management Account, including, without limitation, filing UCC-1
financing statements and continuations thereof.  Borrower will not in any way
alter or modify the Cash Management Account.  Lender and Servicer on behalf of
Lender shall have the sole right to make withdrawals from the Cash

 

57

--------------------------------------------------------------------------------


 

Management Account and all costs and expenses for establishing and maintaining
the Cash Management Account shall be paid by Borrower.

 

(b)           The insufficiency of funds on deposit in the Cash Management
Account shall not relieve Borrower from the obligation to make any payments, as
and when due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

 

(c)           All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.

 

(d)           In the event of any Transfer of any Property, Borrower shall (or
shall cause Manager or the closing title company or escrow agent, as applicable,
to) deposit directly into the Cash Management Account the Net Transfer Proceeds
for allocation in accordance with the terms of this Agreement.  Borrower shall
cause all Cap Receipts to be paid directly to the Cash Management Account. 
Except as expressly provided herein, Borrower shall, and shall cause Manager to,
deposit any other Collections received by or on behalf of Borrower directly into
the Cash Management Account within three (3) Business Days following receipt
thereof.

 

(e)           Lender may also establish subaccounts of the Cash Management
Account which shall at all times be Eligible Accounts (and may be ledger or book
entry accounts and not actual accounts) (such subaccounts are referred to herein
as “Subaccounts”).  The Reserve Funds will be maintained in Subaccounts.

 

(f)            The Cash Management Account and all other Subaccounts shall be
subject to the Blocked Account Control Agreement and shall be under the sole
control and dominion of Lender or Servicer on behalf of Lender.  Neither
Borrower nor Manager shall have the right of withdrawal with respect to the Cash
Management Account or any Subaccounts except with the prior written consent of
Lender, and neither Borrower, Manager, nor any Person claiming on or behalf of
or through Borrower or Manager shall have any right or authority to give
instructions with respect to the Cash Management Account or the Subaccounts.

 

(g)           Borrower acknowledges and agrees that Cash Management Account Bank
shall comply with (i) the instructions originated by Lender with respect to the
disposition of funds in the Cash Management Account and the Subaccounts without
the further consent of Borrower or Manager or any other Person and (ii) all
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Lender directing the transfer or redemption of any
financial asset relating to the Cash Management Account or any Subaccount
without further consent by Borrower or any other Person. The Cash Management
Account and each Subaccount is and shall be treated either as a “securities
account”, as such term is defined in Section 8-501(a) of the UCC, or a “deposit
account”, as defined in Section 9-102(a)(29) of the UCC.

 

(h)           During the Term, Borrower shall not and shall cause Manager not to
deposit Rents or other Collections into any account other than a Rent Deposit
Account or the Cash Management Account.

 

58

--------------------------------------------------------------------------------


 

2.7.2       Order of Priority of Funds in Cash Management Account.  Unless
otherwise directed by Lender during the continuance of an Event of Default
pursuant to Section 2.7.3, on each Payment Date during the Term, Collections on
deposit in the Cash Management Account (less any fees and expenses of the Cash
Management Account Bank then due and payable) on such day shall be applied on
such Payment Date in the following order of priority:

 

(a)           first, to the applicable Security Deposit Account, the amount of
any security deposits that have been deposited into the Cash Management Account
by Borrower during the calendar month ending immediately prior to such Payment
Date, as set forth in a written notice from Borrower to Lender delivered
pursuant to Section 4.3.9;

 

(b)           second, to Lender the amount of any mandatory prepayment of the
Outstanding Loan Principal Balance pursuant to Sections 2.4.2 then due and
payable and all other amounts payable in connection therewith, such amounts to
be applied in the manner set forth in Section 2.4.4(d);

 

(c)           third, to the Tax Subaccount, to make the required payments of Tax
Funds as required under Section 6.1;

 

(d)           fourth, to the Insurance Subaccount, to make any required payments
of Insurance Funds as required under Section 6.2;

 

(e)           fifth, to Lender, funds sufficient to pay the Monthly Debt Service
Payment Amount, applied (i) first, to the payment of interest then due and
payable on Component A, (ii) second, to the payment of interest then due and
payable on Component B, (iii) third, to the payment of interest then due and
payable on Component C, (iv) fourth, to the payment of interest then due and
payable on Component D, (v) fifth, to the payment of interest then due and
payable on Component E, (vi) sixth, to the payment of interest then due and
payable on Component F, (vii) seventh, to the Outstanding Principal Balance of
Component A until such Component is paid in full, (viii) eighth, to the
Outstanding Principal Balance of Component B until such Component is paid in
full, (ix) ninth, to the Outstanding Principal Balance of Component C until such
Component is paid in full, (x) tenth, to the Outstanding Principal Balance of
Component D until such Component is paid in full, (xi) eleventh, to the
Outstanding Principal Balance of Component E until such Component is paid in
full and (xii) twelfth, to the Outstanding Principal Balance of Component F
until such Component is paid in full;

 

(f)            sixth, to Manager, management fees payable for the calendar month
ending immediately prior to such Payment Date, but not in excess of the
Management Fee Cap for such calendar month;

 

(g)           seventh, to the Capital Expenditure Subaccount, to make the
required payments of Capital Expenditure Funds as required under Section 6.3;

 

(h)           eighth, to Lender, any other fees, costs, expenses (including
Trust Fund Expenses) or indemnities then due or payable under this Agreement or
any other Loan Document;

 

(i)            ninth, all amounts remaining after payment of the amounts set
forth in clauses (a) through (i) above (the “Available Cash”) either:

 

59

--------------------------------------------------------------------------------


 

(A)          if as of a Payment Date no Cash Sweep Period is continuing, any
remaining amounts to Borrower’s Operating Account; and

 

(B)          if as of a Payment Date a Cash Sweep Period is continuing:

 

(1)           first, to Borrower’s Operating Account, funds in an amount equal
to the Monthly Budgeted Amount;

 

(2)           second, to Borrower’s Operating Account, payments for Approved
Extraordinary Expenses, if any; and

 

(3)           third, to the Cash Collateral Subaccount to be held or disbursed
in accordance with Section 6.6.

 

2.7.3       Application During Event of Default. Notwithstanding anything to the
contrary contained herein (including Section 2.7.2), upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may apply
any Collections then in the possession of Lender, Servicer or the Cash
Management Account Bank (including any Reserve Funds on deposit in the
Subaccounts) or the Rent Deposit Bank to the payment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion.  Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.

 

2.7.4       Payments Received in the Cash Management Account.  Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement on the dates each such payment is required, regardless of whether any
of such amounts are so applied by Lender.

 

Section 2.8            Withholding Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of the
Borrower) requires the deduction or withholding of any Tax from any such payment
by the Borrower, then the Borrower shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.8(a)) the Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law any
Other Taxes.

 

60

--------------------------------------------------------------------------------


 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender shall be
conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.8,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

 

(e)           Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.8(e)(ii)(A), (ii)(B) and (ii)(D)) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS

 

61

--------------------------------------------------------------------------------


 

Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(4)           to the extent a Foreign Lender is a partnership or is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, reasonably
satisfactory to Borrower, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate, reasonably satisfactory to Borrower,
on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation

 

62

--------------------------------------------------------------------------------


 

reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

 

(f)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.8
(including by the payment of additional amounts pursuant to this Section 2.8),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this
Section 2.8(f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 2.8(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.8(f) the payment of which would place the indemnified
party in a less favorable net after-tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This Section 2.8(f) shall not be
construed to require any indemnified party to make available its tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 2.8 shall
survive any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

Section 2.9            Extension of the Initial Maturity Date.  Borrower shall
have the option to extend the term of the Loan beyond the Initial Maturity Date
of the Loan for three (3) successive terms (each such option, an “Extension
Option” and each such successive term, an “Extension Term”) of one (1) year each
(the Maturity Date following the exercise of each such option is hereinafter the
“Extended Maturity Date”) upon satisfaction of the following terms and
conditions:

 

(a)           no Event of Default shall have occurred and be continuing on the
Initial Maturity Date or the then-current Extended Maturity Date (as
applicable);

 

(b)           Borrower shall provide Lender with written notice of its election
to extend the Maturity Date as aforesaid not later than twenty (20) days and not
earlier than one hundred

 

63

--------------------------------------------------------------------------------


 

twenty (120) days prior to the date the Loan is then scheduled to mature. 
Borrower shall have the right to revoke any notice of its election to extend the
Maturity Date by giving written notice to Lender not less than five (5) Business
Days prior to the Initial Maturity Date or the then-current Extended Maturity
Date, as applicable (provided that Borrower shall pay all actual out-of-pocket
costs and expenses of Lender incurred in reliance upon the expected extension of
the term of the Loan, including any Breakage Costs);

 

(c)           Borrower shall obtain and deliver to Lender on the first day of
the applicable Extension Term, one or more Replacement Interest Rate Cap
Agreements in form substantially identical to the Interest Rate Cap Agreements
delivered to Lender in connection with the closing of the Loan or otherwise in a
form which is reasonably acceptable to the Lender, from an Acceptable
Counterparty in a notional amount equal to the Outstanding Principal Balance of
the Loan, which Interest Rate Cap Agreement shall be effective commencing on the
first date of such Extension Term and shall have a scheduled term that expires
not earlier than the last day of the Interest Period in which the applicable
Extended Maturity Date is scheduled to occur after giving effect to the option
then being exercised;

 

(d)           Borrower shall deliver a Counterparty Opinion with respect to the
Replacement Interest Rate Cap Agreement and the related Acknowledgment and shall
deliver to Lender an executed Collateral Assignment of Interest Rate Cap
Agreement;

 

(e)           All amounts due and payable by Borrower and any other Person
pursuant to this Agreement or the other Loan Documents as of the Initial
Maturity Date or the then-current Extended Maturity Date (as applicable), and
all reasonable, out-of-pocket costs and expenses of Lender, including fees and
expenses of Lender’s counsel, in connection with the Loan and/or the applicable
extension of the Term shall have been paid in full.

 

(f)            Borrower shall have delivered to Lender together with its notice
pursuant to Section 2.9(b) and at Lender’s reasonable request, on the
commencement date of the applicable Extension Option, an Officer’s Certificate
in form reasonably acceptable to the Lender certifying that each of the
representations and warranties of Borrower contained in the Loan Documents is
true, complete and correct in all material respects as of the giving of the
notice to the extent such representations and warranties are not matters which
by their nature can no longer be true and correct as a result of the passage of
time.

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES

 

Section 3.1            General Representations.  Borrower represents and
warrants to Lender as of the Closing Date that, except to the extent (if any)
disclosed on Schedule III with reference to a specific subsection of this
Section 3.1:

 

3.1.1       Organization.  Each Loan Party has been duly organized and is
validly existing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged.  Each Loan Party is duly
qualified to do business and in good standing in each jurisdiction where it is
required to be so qualified in connection with its properties, businesses and
operations, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Each Loan Party possesses all
rights, licenses, permits and

 

64

--------------------------------------------------------------------------------


 

authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, except to
the extent that failure to do so could not in the aggregate reasonably be
expected to have a Material Adverse Effect.  The sole business of Borrower is
the acquisition, ownership, maintenance, sale, transfer, refinancing,
management, leasing and operation of the Properties; and the sole business of
Equity Owner is acting as the sole member of Borrower, including, providing the
Equity Owner Guaranty and the Equity Owner Security Agreement.  Each Loan Party
is a Special Purpose Entity.

 

3.1.2       Proceedings.  Each Loan Party has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party.  This Agreement and the other
Loan Documents have been duly authorized, executed and delivered by or on behalf
of each Loan Party party thereto and constitute legal, valid and binding
obligations of each Loan Party party thereto, enforceable against each such Loan
Party party thereto in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).  The Loan Documents
are not subject to any right of rescission, set-off, counterclaim or defense by
any Loan Party including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and no Loan Party has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

 

3.1.3       No Conflicts.  The execution, delivery and performance of this
Agreement and the other Loan Documents by each Loan Party party thereto (i) will
not contravene such Loan Party’s organizational documents, (ii) will not result
in any violation of the provisions of any Legal Requirement of any Governmental
Authority having jurisdiction over any Loan Party or any of each Loan Party’s
properties or assets, (iii) with respect to each Loan Party, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which such Loan Party is a party or to, which any of such Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (iv) with respect to each Loan Party, except for
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the assets of such Loan
Party.  Any consent, approval, authorization, order, registration or
qualification of or with any such Governmental Authority required for the
execution, delivery and performance by each Loan Party of this Agreement or any
other Loan Documents to which it is a party has been obtained and is in full
force and effect.

 

3.1.4       Litigation.  There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity now pending or,
to the actual knowledge of a Responsible Officer of Manager or any Loan Party,
threatened, against or affecting any Loan Party or Manager, as applicable, which
actions, suits or proceedings (i) involve the Loan Documents or the transactions
contemplated thereby or (ii) if adversely determined, would reasonably be
expected to have a Material Adverse Effect.  There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity that resulted in a judgment against any Loan Party that has not been paid
in full that would otherwise constitute an Event of Default.

 

65

--------------------------------------------------------------------------------


 

3.1.5       Agreements.  No Loan Party is a party to any agreement or instrument
or subject to any restriction which would reasonably be expected to have a
Material Adverse Effect.  No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party which default
would be expected to have a Material Adverse Effect.  Other than the Loan
Documents, no Loan Party has a material financial obligation (contingent or
otherwise) under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which any Loan Party is a party other than, with
respect to Borrower, the Management Agreement.

 

3.1.6       Consents.  No consent, approval, authorization or order of any court
or Governmental Authority is required for the execution, delivery and
performance by any Loan Party of, or compliance by any Loan Party with, this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby and thereby, other than those which have been obtained by
the applicable Loan Party.

 

3.1.7       Solvency.  Each Loan Party has (a) not entered into the transaction
contemplated by this Agreement nor executed any Loan Document with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan Documents. 
After giving effect to the Loans, each Loan Party is Solvent.  No petition in
bankruptcy has been filed against any Loan Party in the last seven (7) years,
and no Loan Party in the last seven (7) years has made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors.  No Loan Party is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of such Person’s assets or property, and to the actual
knowledge of any Loan Party, no Person is contemplating the filing of any such
petition against any Loan Party.

 

3.1.8       Other Debt; Liens.  No Loan Party has any Indebtedness other than,
with respect to Borrower, Permitted Indebtedness, and with respect to Equity
Owner, Equity Owner Permitted Indebtedness.

 

3.1.9       Employee Benefit Matters.

 

(a)           Assuming no portion of the assets used by Lender to fund the Loan
constitutes the assets of an ERISA Plan, the assets of each Loan Party do not
constitute “plan assets” of (a) any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) any “plan” (as
defined in Section 4975 of the Code) that is subject to Section 4975 of the Code
or (c) any employee benefit plan or plan that is not subject to Title I of ERISA
or Section 4975 of the Code but is subject to any law, rule or regulation
applicable to such Loan Party which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code (each
of (a), (b) and (c), an “ERISA Plan”) with the result that the transactions
contemplated by this Agreement, including, but not limited to, the exercise by
Lender of any rights under the Loan Documents will constitute a non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.  No Loan Party or any of its ERISA Affiliates
sponsors, maintains or contributes to any Plans or Foreign Plans.  No Loan Party
has any employees.

 

66

--------------------------------------------------------------------------------


 

(b)           Each Plan (and each related trust, insurance contract or fund) is
in compliance in all materials respects with its terms and with all applicable
laws, including without limitation ERISA and the Code.  Each Plan that is
intended to be qualified under Section 401(a) of the Code as currently in effect
has been determined by the IRS to be so qualified, and each trust related to any
such Plan has been determined to be exempt from federal income tax under
Section 501(a) of the Code as currently in effect, and no event has taken place
which could reasonably be expected to cause the loss of such qualified status
and exempt status.  With respect to each Plan of a Loan Party, each Loan Party
and all of its ERISA Affiliates have satisfied the minimum funding standard
under Section 412(a) of the Code and Section 302(a) of ERISA and paid all
required minimum contributions and all required installments on or before the
due dates under Section 430(j) of the Code and Section 303(j) of ERISA.  No Loan
Party nor any of its ERISA Affiliates has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard.  No Loan Party nor any of its ERISA Affiliates has incurred
any liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid.  No Plan is in “at risk” status within the meaning of Section 430(i) of
the Code or Section 303(j) of ERISA.  There are no existing, pending or
threatened claims (other than routine claims for benefits in the normal course),
sanctions, actions, lawsuits or other proceedings or investigation involving any
Plan to which any Loan Party or any of its ERISA Affiliates has incurred or
otherwise has or could have an obligation or any liability.  With respect to
each Multiemployer Plan to which any Loan Party or any of its ERISA Affiliates
is required to make a contribution, each Loan Party and all of its ERISA
Affiliates have satisfied all required contributions and installments on or
before the applicable due dates and have not incurred a complete or partial
withdrawal under Section 4203 or 4205 of ERISA.  No Plan Termination Event has
or is reasonably expected to occur.

 

(c)           Each Foreign Plan is in compliance in all material respects with
all laws, regulations and rules applicable thereto and the respective
requirements of the governing documents for such plan.  The aggregate of the
liabilities to provide all of the accrued benefits under each Foreign Plan does
not exceed the current fair market value of the assets held in the trust or
other funding vehicle for such plan.  There are no actions, suits or claims
(other than routine claims for benefits) pending or threatened against any Loan
Party or any of its ERISA Affiliates with respect to any Foreign Plan.

 

3.1.10     Compliance with Legal Requirements.  Each Loan Party is in compliance
with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect.  No Loan Party is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority, except for any
default or violation that would not reasonably be expected to have a Material
Adverse Effect.

 

3.1.11     Financial Information.  All financial data that have been delivered
to Lender in connection with the Loan (i) are true, complete and correct in all
material respects (or, to the extent that any such financial data was incorrect
in any material respect when delivered, the same has been corrected by financial
data subsequently delivered to Lender prior to the Closing Date),
(ii) accurately represent the financial condition of the Properties as of the
date of such reports (or, to the extent that any such financial data did not
accurately represent the financial condition

 

67

--------------------------------------------------------------------------------


 

of the Properties when delivered, the same has been corrected by financial data
subsequently delivered to Lender prior to the Closing Date), and (iii) have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein.  The foregoing representation shall not apply to any such
financial data that constitutes projections, provided that Borrower represents
and warrants that such projections were made in good faith and that Borrower has
no reason to believe that such projections were materially inaccurate.  Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a Material Adverse Effect, except as referred to or reflected in said financial
statements.  Borrower has no liabilities or other obligations that arose or
accrued prior to the Closing Date that would reasonably be expected to have a
Material Adverse Effect.  Borrower has no known contingent liabilities.

 

3.1.12     Insurance.  Borrower has obtained and delivered to Lender
certificates evidencing the Policies required to be maintained under
Section 5.1.1.  All such Policies are in full force and effect, with all
premiums prepaid thereunder.  No claims have been made that are currently
pending, outstanding or otherwise remain unsatisfied under any such Policies
that would reasonably be expected to have a Material Adverse Effect.  With
respect to any insurance policy, neither Borrower nor, to Borrower’s or
Manager’s knowledge, any other Person, has done, by act or omission, anything
which would impair the coverage of any of the Policies in any material respect.

 

3.1.13     Tax Filings.  Each Loan Party has filed, or caused to be filed, on a
timely basis all Tax returns (including, without limitation, all foreign,
federal, state, local and other Tax returns) required to be filed by it, if any,
is not liable for Non-Property Taxes payable by any other Person and has paid or
made adequate provisions for the payment of all Non-Property Taxes (to the
extent such Taxes, assessment and other governmental charges exceed $100,000 in
the aggregate) payable by such Loan Party except as permitted by Section 4.1.4
or 4.4.5.  All material recording or other similar taxes required to be paid by
any Loan Party under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents have been paid.

 

3.1.14     Certificate of Compliance; Licenses.  All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy, required of Borrower for the legal use, occupancy and operation
of each Property have been obtained and are in full force and effect, except as
would not reasonably be expected to have a Material Adverse Effect.  The use
being made of each Property is in conformity with the certificate of occupancy
issued for such Property, if any.

 

3.1.15     Special Purpose Entity/Separateness.

 

(a)           Since its formation, no Loan Party has conducted any business
other than entering into and performing its obligations under the Loan Documents
to which it is a party and as described in the definition of Special Purpose
Entity herein.  As of the Closing Date, no Loan Party owns or holds, directly or
indirectly (i) any capital stock or equity security of, or any equity interest
in, any Person other than a Loan Party or (ii) any debt security or other
evidence of

 

68

--------------------------------------------------------------------------------


 

indebtedness of any Person, except for Permitted Investments and as otherwise
contemplated by the Loan Documents.  Borrower does not have any subsidiaries.

 

(b)           Any and all of the stated facts and assumptions made in the
Insolvency Opinion, including, but not limited to, any exhibits attached
thereto, will have been and shall be true and correct in all respects, and each
Loan Party will have complied and will comply in all material respects, with all
of the stated facts and assumptions made with respect to it in the Insolvency
Opinion.  Each entity other than a Loan Party with respect to which an
assumption is made or a fact stated in any Insolvency Opinion will have complied
and will comply, in all material respects, with all of the assumptions made and
facts stated with respect to it in the Insolvency Opinion.  Borrower covenants
that in connection with any Additional Insolvency Opinion delivered in
connection with this Agreement it shall provide an updated certification
regarding compliance with the facts and assumptions made therein, which
certificate shall be substantially similar to the representations made in this
Section 3.1.15(b).

 

(c)           Borrower covenants and agrees that Borrower shall provide Lender
with thirty (30) days’ prior written notice prior to the removal of an
Independent Director of any Loan Party.

 

3.1.16     Management.  The ownership, leasing, management and collection
practices used by each Loan Party and Manager with respect to the Properties
have been in compliance with all applicable Legal Requirements, and all
necessary licenses, permits and regulatory requirements pertaining thereto have
been obtained and remain in full force and effect, except to the extent that
failure to obtain would not reasonably be expected to have a Material Adverse
Effect.  The Management Agreement is in full force and effect and there is no
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.

 

3.1.17     Illegal Activity.  None of the Properties has been or will be
purchased with proceeds of any illegal activity.

 

3.1.18     No Change in Facts or Circumstances; Disclosure.  All information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of each Loan Party to Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto (but
excluding any projections, forward looking statements, budgets, estimates and
general market data as to which each Loan Party only represents and warrants
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time), when taken as a whole, as of the date
furnished, do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not materially misleading. 
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise does or might
result in a Material Adverse Effect.

 

3.1.19     Investment Company Act.  No Loan party is (a) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment

 

69

--------------------------------------------------------------------------------


 

Company Act of 1940, as amended; (b) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 2005, as amended; or (c) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.

 

3.1.20     Federal Reserve Regulations.  No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (“Margin Stock”) or for any other purpose which would be
inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements in any material
respects or by the terms and conditions of this Agreement or the other Loan
Documents.  None of the Collateral is comprised of Margin Stock and less than
25% of the assets of each Loan Party are comprised of Margin Stock.

 

3.1.21     Bank Holding Company.  Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

3.1.22     FIRPTA.  No Loan Party is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

 

3.1.23     Contracts.

 

(a)           Borrower has not entered into, and is not bound by, any Major
Contract which continues in existence, except those previously disclosed in
writing to Lender.

 

(b)           Each of the Major Contracts is in full force and effect, there are
no material defaults by Borrower thereunder and, to the knowledge of Borrower
and Manager, there are no monetary or other material defaults thereunder by any
other party thereto.  None of Borrower, Manager or any other Person acting on
Borrower’s behalf has given or received any notice of default under any of the
Major Contracts that remains uncured or in dispute.

 

(c)           Borrower has delivered copies of the Major Contracts (including
all amendments and supplements thereto) to Lender that are true, correct and
complete in all material respects.

 

(d)           Except for Manager under the Management Agreement, no Major
Contract has as a party an Affiliate of Borrower.  All fees and other
compensation for services previously performed under the Management Agreement
have been paid in full.

 

3.1.24     Embargoed Person.

 

(a)           No Loan Party nor any of its respective officers, directors or
members is a Person (or to Borrower’s knowledge, owned or controlled by a
Person): (i) that is listed on a Government List, (ii) is otherwise subject to
the provisions of Executive Order 13224 issued on September 24, 2001, (iii) has
been previously indicted for or convicted of any felony involving a crime of
moral turpitude or any Patriot Act Offense, or (iv) is currently under
investigation by

 

70

--------------------------------------------------------------------------------


 

any Governmental Authority for alleged felony involving a crime of moral
turpitude.  For purposes hereof, the term “Patriot Act Offense” means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (A) the criminal laws against terrorism; (B) the criminal laws
against money laundering, (C) the Bank Secrecy Act, as amended, (D) the Money
Laundering Control Act of 1986, as amended, or (E) the Patriot Act.  “Patriot
Act Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense.

 

(b)           At the time Borrower first entered into a Lease with each Tenant
(excluding any Tenant who occupied a Property pursuant to an in-place Lease when
such Property was acquired by Borrower’s Affiliate), no such Tenant was listed
on either of the Government Lists described in Section 4.1.21.

 

3.1.25     Perfection Representations.

 

(a)           The Borrower Security Agreement and the Equity Owner Security
Agreement create valid and continuing security interests (as defined in the
applicable UCC) in the personal property Collateral in favor of Lender, which
security interests are prior to all other Liens arising under the UCC, subject
to Permitted Liens, and are enforceable as such against creditors of each Loan
Party, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity);

 

(b)           All appropriate financing statements have been filed in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest granted to Lender hereunder in the Collateral that
may be perfected by filing a financing statement;

 

(c)           Other than the security interest granted to Lender pursuant to the
Loan Documents, no Loan Party has pledged, assigned, collaterally assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Collateral except to the extent expressly permitted by the terms hereof.  No
Loan Party has authorized the filing of and is not aware of any financing
statements against any Loan Party that include a description of the Collateral
other than any financing statement relating to the security interest granted to
Lender hereunder or that has been terminated.

 

(d)           No instrument or document that constitutes or evidences any
Collateral has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than Lender.

 

(e)           The grant of the security interest in the Collateral by each Loan
Party to Lender, pursuant to the Borrower Security Agreement and the Equity
Owner Security Agreement is in the ordinary course of business for each Loan
Party and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

71

--------------------------------------------------------------------------------


 

(f)            The chief executive office and the location of each Loan Party’s
records regarding the Collateral are listed on Schedule IV. Except as otherwise
disclosed to Lender in writing, each Loan Party’s legal name is as set forth in
this Agreement, each Loan Party has not changed its name since its formation.
Except as otherwise listed on Schedule IV, each Loan Party does not have
tradenames, fictitious names, assumed names or “doing business as” names and
each Loan Party’s federal employer identification number and Delaware
organizational identification number is set forth on Schedule IV.

 

Section 3.2            Property Representations.  Borrower represents and
warrants to Lender with respect to each Property as follows:

 

3.2.1               Property/Title.

 

(a)           Borrower has good and marketable fee simple legal and equitable
title to the real property comprising the Property, subject to Permitted Liens. 
The Mortgage Documents, when properly recorded and/or filed in the appropriate
records, will create (i) a valid, first priority, perfected Lien on Borrower’s
interest in the Property, subject only to the Permitted Liens, and
(ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to the Permitted Liens.  The
Permitted Liens with respect to the Property, in the aggregate, do not have a
material adverse effect on the profitability, value, use or operation of the
Property or the enforceability, validity or perfection of the lien of the
applicable Mortgage.

 

(b)           All transfer taxes, deed stamps, intangible taxes or other amounts
in the nature of transfer taxes required to be paid under applicable Legal
Requirements in connection with the transfer of the Property to Borrower have
been paid or are being paid simultaneously herewith.  All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the
Mortgage Documents with respect to such Property, including the Mortgages, have
been paid or are being paid simultaneously herewith.  All taxes and governmental
assessments due and owing in respect of the Property have been paid, or an
escrow of funds in an amount sufficient to cover such payments has been
established hereunder or are insured against by the Title Insurance Policy and
the Title Insurance Owner’s Policy for such Property.

 

(c)           Each Property is comprised of one (1) or more parcels which
constitute separate tax lots and do not constitute a portion of any other tax
lot not a part of such Property.

 

3.2.2       Adverse Claims.  Borrower’s ownership of the Property is free and
clear of any Liens other than Permitted Liens.

 

3.2.3       Title Insurance Owner’s Policy.  Borrower has delivered to Lender
either (i) a Title Insurance Owner’s Policy insuring fee simple ownership of
such Property by Borrower in an amount equal to or greater than the initial
Allocated Loan Amount of the Property, issued by a title insurance company
reasonably acceptable to Lender with no title exceptions other than Permitted
Liens or (ii) a marked or initialed binding commitment that is effective as a
Title Insurance Owner’s Policy in respect of such Property in an amount equal to
or greater than the

 

72

--------------------------------------------------------------------------------


 

initial Allocated Loan Amount of the Property, issued by a title insurance
company reasonably acceptable to Lender with no title exceptions other than
Permitted Liens, which commitment shall be accompanied by such other affidavits,
transfer declarations and other documents as are necessary for the recordation
of the deed for such Property and issuance of such Title Insurance Owner’s
Policy.

 

3.2.4       Deed.  Borrower has delivered to Lender a copy of a deed for such
Property conveying the Property to Borrower, with vesting in the actual name of
Borrower, and Borrower hereby certifies that such Property’s deed has been
recorded or presented to and accepted for recording by the applicable title
insurance company issuing the related Title Insurance Owner’s Policy or binding
commitment referred to in Section 3.2.3, with all fees, premiums and deed stamps
and other transfer taxes paid.

 

3.2.5       Mortgage File Required Documents. Borrower has delivered to Lender
(a) either (i) certified or file stamped (in each case by the applicable land
registry) original executed Mortgage Documents or (ii) a copy of the Mortgage
Documents in recordable form that have been submitted by the title insurance
company referred to in Section 3.2.3 for recording in the jurisdiction in which
such Property is located (with Lender and Borrower acknowledging that the
Mortgage Documents delivered on the Closing Date consist solely of Mortgages
(which include Assignments of Leases and Rents and fixture filings as a part
thereof), and that no separate Assignments of Leases and Rents or Fixture
Filings are included as part of the Mortgage Documents delivered at the Closing
Date), (b) an opinion of counsel admitted to practice in the state in which such
Property is located in form and substance reasonably satisfactory to Lender in
respect of the enforceability of such Mortgage Documents and an opinion of
counsel in form and substance reasonably satisfactory to Lender stating that the
Mortgage Documents were duly authorized, executed and delivered by Borrower and
that the execution and delivery of such Mortgage Loan Documents and the
performance by Borrower of its obligations thereunder will not cause a breach
of, or a default under, any agreement, document or instrument to which Borrower
is a party or to which it or such Property is bound, (c) either (x) a Title
Insurance Policy insuring the Lien of the Mortgage encumbering such Property, or
(y) a marked or initialed binding commitment that is effective as a Title
Insurance Policy in respect of such Property, in each case, issued by the title
insurance company referred to in Section 3.2.3 with no title exceptions other
than Permitted Liens, which commitment shall be accompanied by such other
affidavits, transfer declarations and other documents specified in such
commitment as necessary for the issuance of such Title Insurance Policy, and
(d) evidence that all taxes, fees and other charges payable in connection
therewith have been paid in full or delivered to escrow.

 

3.2.6       Property Taxes and Other Charges.  There are no delinquent Property
Taxes or Other Charges outstanding with respect to the Property, other than
Property Taxes or Other Charges that may exist in accordance with
Section 4.4.5.  As of the Closing Date, there are no pending or, to Borrower’s
or Manager’s knowledge, proposed, special or other assessments for homeowner’s
association improvements affecting the Property that would reasonably be
expected to have an Individual Material Adverse Effect with respect to the
Property.

 

3.2.7       Compliance with Renovation Standards.  Except if the Property is a
Carry-Over Property, the Property satisfies the Renovation Standards and all
renovations thereto have been conducted in accordance with applicable Legal
Requirements, in all material respects.

 

73

--------------------------------------------------------------------------------


 

3.2.8       Condemnation; Physical Condition.  The Property has not been
condemned in whole or in part.  No proceeding is pending or, to the knowledge of
Borrower or Manager, threatened for the condemnation of the Property.  The
Property is in a good, safe and habitable condition and repair, and free of and
clear of any damage or waste that has an Individual Material Adverse Effect on
the Property.

 

3.2.9       Brokers.  There is no commission or other compensation payable to
any broker or finder in connection with the purchase of the Property by Borrower
or its Affiliate that has not been paid.

 

3.2.10     Leasing.  As of the Cut Off Date, or, in case of any Substitute
Property, as of the date such Property becomes a Substitute Property, either
(i) the Property was leased by Borrower to an Eligible Tenant pursuant to an
Eligible Lease and such Lease was in full force and effect and was not in
default in any material respect or (ii) if the Property is a Carry-Over
Property, it was leased by Borrower to a Carry-Over Tenant pursuant to a Lease
and such Lease was in full force and effect and was not in default in any
material respect; provided, that prior to entering into any new or renewal Lease
with such Carry-Over Tenant Borrower shall have determined that such Carry-Over
Tenant is not listed on a Government List.  No Person (other than the Borrower)
has any possessory interest in the Property or right to occupy the same except
any Tenant under and pursuant to the provisions of the applicable Lease and any
Person claiming rights through any such Tenant.  The copy of such Eligible Lease
for the Property delivered to Lender is true and complete in all material
respects, there are no material oral agreements with respect thereto.  Except as
set forth on Schedule III, as of the Closing Date no Rent (including security
deposits) has been paid more than thirty (30) days in advance of its due date
and all amounts set forth on Schedule III have been delivered to the Advance
Rent Subaccount on or before the Closing Date.  As of the Closing Date, any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to the relevant Tenant
has already been provided to such Tenant.

 

3.2.11     Insurance.  The Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
insurance policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and neither Borrower nor Manager has taken (or
omitted to take) any action that would impair or invalidate the coverage
provided by any such policies.  As of the Closing Date, no claims have been made
that are currently pending, outstanding or otherwise remain unsatisfied under
any such policies and would reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.

 

3.2.12     Lawsuits, Etc.  As of the Closing Date, there are no actions, suits
or proceedings at law or in equity by or before any Governmental Authority or
other entity pending or to the actual knowledge of Borrower or Manager,
threatened against or affecting the Property, which actions, suits or
proceedings would reasonably be expected to have an Individual Material Adverse
Effect on such Property.

 

3.2.13     Orders, Injunctions, Etc.  There are no orders, injunctions, decrees
or judgments outstanding with respect to the Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.

 

74

--------------------------------------------------------------------------------


 

3.2.14     Agreements Relating to the Properties.  Borrower is not a party to
any agreement or instrument or subject to any restriction which would reasonably
be expected to have an Individual Material Adverse Effect on such Property. 
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which the Property is bound.  Except
for the Management Agreement, Borrower does not have a material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument by which the Property is bound, other than obligations
under the Loan Documents.  Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Lien with respect to any Property. 
Neither the Property nor any part thereof are subject to any purchase options,
rights of first refusal, rights of first offer or other similar rights in favor
of any Tenant or other third parties.

 

3.2.15     Accuracy of Information Regarding Property.  All information with
respect to the Property included in the Properties Schedule is true, complete
and accurate in all material respects.

 

3.2.16     Compliance with Legal Requirements.  The Property (including the
leasing and intended use thereof) complies with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of such Property,
except as would not reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property. There is no consent, approval,
permit, license, order or authorization of, and no filing with or notice to, any
court or Governmental Authority related to the operation, use or leasing of the
Property that has not been obtained, except as would not reasonably be expected
to have an Individual Material Adverse Effect with respect to the Property.
There has not been committed by Borrower or by any other Person in occupancy of
or involved with the operation, use or leasing of the Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof.

 

3.2.17     Utilities and Public Access.  The Property has rights of access to
public ways and is served by water, sewer or septic system, and storm drain
facilities adequate to service the Property for its intended uses and all public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the applicable Title Insurance Owner’s Policy and Title Insurance
Policy and all roads necessary for the use of the Property for its intended
purposes have been completed and dedicated to public use and accepted by all
Governmental Authorities, except as would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.

 

3.2.18     Eminent Domain.  As of the Closing Date, there is no proceeding
pending or, to Borrower’s or Manager’s knowledge, threatened, for the total or
partial condemnation or taking of the Property by eminent domain or for the
relocation of roadways resulting in a failure of access to the Property on
public roads.

 

75

--------------------------------------------------------------------------------


 

3.2.19     Flood Zone.  The Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to the Property.

 

Section 3.3            Survival of Representations.  Borrower agrees that all of
the representations and warranties of Borrower set forth in Article III and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower.  All representations, warranties, covenants
and agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE IV - BORROWER COVENANTS

 

Section 4.1            Affirmative Covenants.  Borrower hereby covenants and
agrees with Lender as follows:

 

4.1.1       Preservation of Existence.  Borrower shall and shall cause each
other Loan Party to (i) observe all procedures required by its organizational
documents and preserve and maintain its limited liability company, existence,
rights, franchises and privileges in the jurisdiction of its organization, and
(ii) qualify and remain qualified in good standing (where relevant) as a foreign
limited liability company in each other jurisdiction where the nature of its
business requires such qualification and to the extent such concept exists in
such jurisdiction and where, in the case of clause (ii), except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect.

 

4.1.2       Compliance with Legal Requirements.  Borrower shall and shall cause
each other Loan Party to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its rights, licenses and
permits and to comply with all Legal Requirements applicable to it and the
Properties (and the use thereof), including, without limitation, building and
zoning ordinances and codes and certificates of occupancy, except to the extent
that the failure to do so would not reasonably be expected to have a Material
Adverse Effect.  A Loan Party, at such Loan Party’s expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to a Loan Party or any Property or any alleged violation
of any Legal Requirement; provided, that (i)  such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which a Loan Party is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable Legal
Requirements; (ii) no Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, cancelled or lost; and (iii) the
Loan Party shall promptly upon final determination thereof comply with any such
Legal Requirement determined to be valid or applicable or cure any violation of
any Legal Requirement, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

4.1.3       Special Purpose Bankruptcy Remote Entity/Separateness.

 

(a)           Borrower shall and shall cause each other Loan Party to be and
continue to be a Special Purpose Entity.

 

(b)           Borrower shall and shall cause each other Loan Party to comply in
all material respects with all of the stated facts and assumptions made with
respect to the Loan Parties in the Insolvency Opinion and each Additional
Insolvency Opinion.  Each entity other than a Loan Party with respect to which
an assumption is made or a fact stated in the Insolvency Opinion or an
Additional Insolvency Opinion will comply in all material respects with all of
the assumptions made and facts stated with respect to it in such Insolvency
Opinion or Additional Insolvency Opinion.

 

4.1.4       Non-Property Taxes.  Borrower shall and shall cause each other Loan
Party to file, cause to be filed or obtain an extension of the time to file, all
Tax returns for Non-Property Taxes and reports required by law to be filed by it
and to promptly pay or cause to be paid all Non-Property Taxes now or hereafter
levied, assessed or imposed on it as the same become due and payable; provided,
that, after prior written notice to Lender of its intention to contest any such
Non-Property Taxes, such Loan Party may contest by appropriate legal proceedings
conducted in good faith and with due diligence, the amount or validity of any
such Non-Property Taxes and, in such event, may permit the Non-Property Taxes so
contested to remain unpaid during any period, including appeals, when a Loan
Party is in good faith contesting the same so long as (i) no Event of Default
has occurred and remains uncured, (ii) such proceeding shall be permitted under
and be conducted in accordance with all applicable Legal Requirements, (iii) no
Property or other Collateral nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, (iv) the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP, and the non-payment or non-discharge of such Non-Property Taxes would
not reasonably be expected to have a Material Adverse Effect, (v) enforcement of
the contested Non-Property Taxes is effectively stayed for the entire duration
of such contest and no Lien is imposed on any Property or other Collateral,
(vi) any Non-Property Taxes determined to be due, together with any interest or
penalties thereon, is promptly paid as required after final resolution of such
contest, (vii) to the extent such Non-Property Taxes (when aggregated with all
other Taxes that any Loan Party is then contesting under this Section 4.1.4 or
Section 4.4.5 and for which Borrower has not delivered to Lender any Contest
Security) exceed $1,000,000, Borrower shall deliver to Lender either (A) cash,
or other security as may be approved by Lender, in an amount sufficient to
insure the payment of any such Non-Property Taxes, together with all interest
and penalties thereon or (B) a payment and performance bond in an amount equal
to one hundred percent (100%) of the contested amount from a surety acceptable
to Lender in its reasonable discretion, (viii) failure to pay such Non-Property
Taxes will not subject Lender to any civil or criminal liability, (ix) such
contest shall not affect the ownership, use or occupancy of any Property or
other Collateral, and (x) Borrower shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (i) through
(ix) of this Section 4.1.4.  Notwithstanding the foregoing, Borrower shall and
shall cause each other Loan Party to pay any contested Non-Property Taxes (or,
if cash or other security has been provided, Lender may pay over any such cash
or other security held by Lender to the claimant entitled thereto) if, in the
Lender’s reasonable judgment, any Property or other Collateral (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled

 

77

--------------------------------------------------------------------------------


 

or lost or there shall be any danger of the Lien of any Collateral Document
being primed by any related Lien.

 

4.1.5       Access to the Properties.  Subject to the rights of Tenants,
Borrower shall permit agents, representatives and employees of Lender to inspect
the Properties or any part thereof at reasonable hours upon reasonable advance
notice.

 

4.1.6       Cooperate in Legal Proceedings.  Borrower shall cooperate reasonably
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which is reasonably likely to affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election by written notice,
to participate in any such proceedings.

 

4.1.7       Perform Loan Documents.  Borrower shall and shall cause each other
Loan Party to, in a timely manner, observe, perform and satisfy all the terms,
provisions, covenants and conditions of the Loan Documents executed and
delivered by, or applicable to, the Loan Party, and shall pay when due all
costs, fees and expenses of Lender, to the extent required under the Loan
Documents executed and delivered by, or applicable to, the Loan Party.

 

4.1.8       Award and Insurance Benefits.  Borrower shall cooperate with Lender,
in accordance with the relevant provisions of this Agreement, to enable Lender
to receive the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with any Property, and Lender shall be
reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by the
Loan Parties of the reasonable expense of an appraisal on behalf of Lender in
case of Casualty or Condemnation affecting any Property or any part thereof) out
of such Insurance Proceeds.

 

4.1.9       Further Assurances.  Borrower shall and shall cause each other Loan
Party to take all necessary action to establish and maintain, in favor of Lender
a valid and perfected first priority security interest in all Collateral to the
full extent contemplated herein, free and clear of any Liens other than
Permitted Liens (including the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Lender’s security interest in the
Collateral).  Borrower shall and shall cause each other Loan Party to, at the
Loan Parties’ sole cost and expense execute any and all further documents,
financing statements, agreements, affirmations, waivers and instruments, and
take all such further actions (including the filing and recording of financing
statements) that may be required under any applicable Legal Requirement, or that
Lender reasonably deems necessary or advisable, in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created hereby or by the Collateral Documents or the
enforceability of any guaranty or other Loan Document.

 

4.1.10     Keeping of Books and Records.  Borrower shall keep and maintain or
shall cause to be kept and maintained on a calendar year basis, in accordance
with the requirements for a Special Purpose Entity set forth herein and GAAP (or
such other accounting basis acceptable to Lender), proper and accurate books,
records and accounts reflecting all of the financial affairs of the Loan Parties
and all items of income and expense in connection with the

 

78

--------------------------------------------------------------------------------


 

operation on an individual basis of each Property.  Lender shall have the right
from time to time at all times during normal business hours upon reasonable
notice to examine such books, records and accounts at the office of Borrower or
any other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Lender shall desire.  After the occurrence of an
Event of Default, Borrower shall pay any costs and expenses reasonably incurred
by Lender to examine each Loan Parties’ accounting records with respect to the
Properties, as Lender shall reasonably determine to be necessary or appropriate
in the protection of Lender’s interest.

 

4.1.11     Business and Operations.  Borrower shall directly or through Manager
or subcontractors of Manager (subject to Section 4.2.1), continue to engage in
the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, sale, management, leasing and
operation of the Properties.  Borrower shall qualify to do business and will
remain in good standing under the laws of each jurisdiction as and to the extent
the same are required for the ownership, maintenance, management and operation
of the Properties, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.  Borrower or a
Borrower TRS, as applicable, shall at all times during the term of the Loan,
continue to own or lease all equipment, fixtures and personal property which are
necessary to operate its Properties.

 

4.1.12     Title to the Properties.  Borrower will warrant and defend (a) the
title to each Property and every part thereof, subject only to Permitted Liens
and (b) the validity and priority of the Lien of the Mortgages on the
Properties, subject only to Permitted Liens, in each case against the claims of
all Persons whomsoever.  Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and expenses) incurred
by Lender if an interest in any Property, other than as permitted hereunder, is
claimed by another Person.

 

4.1.13     Loan Proceeds.  Borrower shall use the proceeds of the Loan received
by it on the Closing Date only for the purposes set forth in Section 2.1.5.

 

4.1.14     Performance by Borrower.  Borrower shall and shall cause each other
Loan Party to, in a timely manner, observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, such Loan Party, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower or
Equity Owner without the prior written consent of Lender.

 

4.1.15     Leasing Matters.  Borrower shall (i) observe and perform the
obligations imposed upon the lessor under the Leases for the Properties in a
commercially reasonable manner; and (ii) enforce the terms, covenants and
conditions contained in such Leases upon the part of the Tenant thereunder to be
observed or performed in a commercially reasonable manner except in each case to
the extent that the failure to do so would not reasonably be expected to have an
Individual Material Adverse Effect with respect to a Property.

 

4.1.16     Borrower’s Operating Account.  Borrower shall establish and maintain
an account (the “Borrower’s Operating Account”) at a local bank selected by
Borrower and

 

79

--------------------------------------------------------------------------------


 

reasonably approved by Lender which shall be an Eligible Institution.  Borrower
may also establish and maintain subaccounts of Borrower’s Operating Account
(which may be ledger or book entry accounts and not actual accounts).

 

4.1.17     Security Deposits.

 

(a)           At all times, Borrower shall maintain one or more (if more than
one, only the minimum number required by Legal Requirements) Eligible Accounts
for the safe keeping of security deposits (each and collectively, the “Security
Deposit Account”) in compliance in all material respects with all applicable
Legal Requirements and as to which Borrower, Lender, Manager and the depository
bank shall have executed and delivered a Deposit Account Control Agreement. 
Borrower shall deposit all security deposits in its possession on the Closing
Date into the Security Deposit Account.  Within three (3) Business Days after
receipt of any security deposit, Borrower shall deposit the same into the
Security Deposit Account (except only as provided below with respect to combined
payments).  Except for deposits of de minimis Borrower funds to maintain a
minimum balance or to pay fees of the depository bank, Borrower shall insure
that no funds from any source shall be deposited into the Security Deposit
Account other than security deposits relating to the Properties and interest
paid thereon, and no funds shall be withdrawn except, in accordance with Legal
Requirements, (i) to pay refunds of security deposits, (ii) to pay (or reimburse
for payment of) expenses chargeable against security deposits, or (iii) to
transfer forfeited security deposits to the Rent Deposit Account or Cash
Management Account.  Borrower shall maintain complete and accurate books and
records of all transactions pertaining to security deposits and the Security
Deposit Account, with sufficient detail to identify all security deposits
separate and apart from other payments received from or by Tenants.  Only if
Borrower receives a check or other payment that combines a security deposit
together with Rent or other amounts owing by a Tenant, then Borrower shall
deposit the combined payment into the Rent Deposit Account or Cash Management
Account.  Promptly thereafter, Borrower shall submit written notice to Lender
identifying the applicable combined payment and requesting return of the
security deposit amount from the Cash Management Account, and when the same is
paid, Borrower promptly shall deposit the same into the Security Deposit Account
within three (3) Business Days after receipt.

 

(b)           Any bond or other instrument which Borrower is permitted to hold
in lieu of cash security deposits under applicable Legal Requirements (i) shall
be maintained in full force and effect in the full amount of such deposits
unless replaced by cash deposits as above described, (ii) shall be issued by an
institution reasonably satisfactory to Lender, (iii) shall, if permitted
pursuant to Legal Requirements, name Lender as payee or mortgagee thereunder (or
at Lender’s option, be fully assignable to Lender), and (iv) shall in all
respects comply with applicable Legal Requirements and otherwise be satisfactory
to Lender.  Borrower shall, upon request, provide Lender with evidence
reasonably satisfactory to Lender of Borrower’s compliance with the foregoing.

 

(c)           Upon Lender’s written request during an Event of Default, Borrower
shall deliver (or cause to be delivered) all security deposits to Lender for
safe-keeping, and not for application against the Debt.  Upon a foreclosure of
any Property or transfer in lieu thereof, Borrower shall deliver to Lender or to
an account designed by Lender the security deposits applicable to such Property
for safe-keeping and not for application to the Debt.

 

80

--------------------------------------------------------------------------------


 

4.1.18     Investment of Funds in Cash Management Account, Subaccounts, Rent
Deposit Account and Security Deposit Account. Sums on deposit in the Cash
Management Account and the Subaccounts may be invested in Permitted
Investments.  Borrower shall have the right to direct Cash Management Account
Bank to invest sums on deposit in the Cash Management Account and the
Subaccounts in Permitted Investments. The Cash Management Account shall be
assigned the federal tax identification number of Borrower.  Sums on deposit in
the Rent Deposit Account shall not be invested in Permitted Investments and
shall be held solely in cash.  Subject to any requirements of applicable law,
sums on deposit in a Security Deposit Account may be invested in Permitted
Investments and Borrower shall have the right to direct the applicable Security
Deposit Bank to invest sums on deposit in such Security Deposit Account in
Permitted Investments.  The amount of actual losses sustained on a liquidation
of a Permitted Investment in the Cash Management Account, a Subaccount or a
Security Deposit Account shall be deposited into the Cash Management Account,
the applicable Subaccount or the applicable Security Deposit Account, as
applicable, by Borrower no later than one (1) Business Day following such
liquidation.  Borrower shall pay any federal, state or local income or other tax
applicable to income earned from Permitted Investments.

 

4.1.19     Operation of Property.

 

(a)           Borrower shall (i) cause the Manager to manage the Properties in
accordance with the Management Agreement, (ii) diligently perform and observe
all of the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed and observed, (iii) promptly notify Lender of
any default under the Management Agreement of which it is aware and
(iv) promptly enforce the performance and observance of all of the covenants
required to be performed and observed by the Manager under the Management
Agreement in a commercially reasonable manner.  If Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement on the part of Borrower to be performed or observed, then,
without limiting Lender’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Borrower from any of its
obligations hereunder or under the Management Agreement, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
as may be appropriate to cause all the material terms, covenants and conditions
of the Management Agreement on the part of Borrower to be performed or
observed.  In no event shall the management fee payable to the Manager for any
calendar month exceed the Management Fee Cap for such calendar month and in no
event shall Borrower pay or become obligated to pay to the Manager, any
transition or termination costs or expenses, termination fees, or their
equivalent in connection with the Transfer of a Property or the termination of
the Management Agreement.  For the avoidance of doubt, for purposes of this
Agreement, management fees shall not be deemed to include leasing commissions
and reimbursements of expenses paid to Manager in the ordinary course of
Borrower’s business.

 

(b)           If any one or more of the following events occurs: (i) at any time
following the occurrence of an Event of Default, (ii) if the Manager shall be in
material default under the Management Agreement beyond any applicable notice and
cure period (including as a result of any gross negligence, fraud, willful
misconduct or misappropriation of funds), or (iii) if Manager shall become
insolvent or a debtor in any bankruptcy or insolvency proceeding, then Lender
shall have the right to require Borrower to replace the Manager and enter into a
Replacement

 

81

--------------------------------------------------------------------------------


 

Management Agreement with (x) a Qualified Manager selected by Borrower that is
not an Affiliate of Borrower or (y) another property manager chosen by Borrower
and approved by Lender; provided, that such approval shall be conditioned upon
Borrower delivering a Rating Agency Confirmation as to such property manager. 
If Borrower fails to select a new Qualified Manager or a replacement Manager
that satisfies the conditions described in the foregoing clause (y) and enter
into a Replacement Management Agreement with such Person within sixty (60) days
of Lender’s demand to replace the Manager, then Lender may choose the
replacement property manager provided that such replacement property manager is
a Qualified Manager or satisfies the conditions set forth in proviso of the
foregoing clause (y).

 

4.1.20     Anti-Money Laundering.  Borrower shall comply and shall cause each
other Loan Party to comply in all material respects with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”).  Borrower
(a) has established an anti-money laundering compliance program as required by
the Anti-Money Laundering Laws, (b) has conducted and will conduct the requisite
due diligence in connection with the Leases and Tenants for purposes of the
Anti-Money Laundering Laws, including with respect to the legitimacy of the
applicable Tenant and the origin of the assets used by said Tenant to lease the
applicable Property and (c) maintains and will maintain sufficient information
to identify the applicable Tenant for purposes of the Anti-Money Laundering
Laws.  Borrower shall provide notice to Lender, within five (5) Business Days,
of receipt of any written notice of any Anti-Money Laundering Law violation or
action involving a Loan Party.

 

4.1.21     Embargoed Persons.  Prior to entering into a Lease with a prospective
Tenant (excluding any existing Tenant of a Property that was previously screened
in accordance with this Section 4.2.21), Borrower shall confirm that such
prospective Tenant is not a Person whose name appears on a Government List. 
Borrower shall not enter into a Lease with a Person whose name appears on a
Government List unless Borrower determines that such Person is not the
terrorist, narcotics trafficker or other Person who is indentified on such
Government List but merely has the same name as such Person.  If notwithstanding
such confirmation, a Responsible Officer of a Loan Party or Manager obtains
knowledge that a Tenant is a Person whose name appears on a Government List, it
shall promptly provide notice of such fact to Lender within five (5) Business
Days of acquiring knowledge thereof.

 

4.1.22     ERISA Matters.  Each Loan Party shall and shall cause each of its
ERISA Affiliates to establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code and all applicable
laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans.  Each Loan Party shall
and shall cause each of its ERISA Affiliates to establish, maintain and operate
all Foreign Plans to comply in all material respects with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such plans.

 

4.1.23     Formation of a Borrower TRS.  If Borrower organizes any Borrower TRS
then the following covenants shall be applicable:

 

(a)           Borrower shall cause such Borrower TRS to execute and deliver to
the Lender promptly after the formation of such Borrower TRS and, in any event,
prior to contributing any

 

82

--------------------------------------------------------------------------------


 

Properties or other Collateral to such Borrower TRS: (i) a guaranty
substantially in the form of the Equity Owner Guaranty, guaranteeing the
Obligations; (ii) a security agreement, substantially in the form of the
Borrower Security Agreement, pursuant to which all personal property assets of
such Borrower TRS are pledged as security for the Obligations and (iii) such
other agreements, instruments, approvals, legal opinions or other documents as
are reasonably requested by Lender in order to create, perfect or establish the
first priority of (subject to Permitted Liens) any Lien purported to be covered
by any such Collateral Documents or otherwise to effect the intent that all
property and assets of such Borrower TRS shall become Collateral for the
Obligations; provided, that for the avoidance of doubt, the Lien of the Mortgage
encumbering any Property contributed to the Borrower TRS shall not be released
at such time and no new Mortgage shall be executed with respect to or recorded
against any Property contributed to such Borrower TRS by Borrower;

 

(b)           Borrower shall deliver promptly after the formation of such
Borrower TRS and, in any event, prior to contributing any Properties or other
Collateral to such Borrower TRS: (i) an updated Exhibit D to the Borrower
Security Agreement reflecting the pledge of Borrower’s capital stock in such
Borrower TRS as Collateral for the Obligations, (ii) a certificate evidencing
all of the capital stock of such Borrower TRS; (iii) undated stock powers or
other appropriate instruments of assignment executed in blank with signature
guaranteed and (iv) such other agreements, instruments, approvals, legal
opinions or other documents as are reasonably requested by Lender in order to
create, perfect or establish the first priority of (subject to Permitted Liens)
Lender’s Lien in such capital stock or otherwise to effect the intent that such
capital stock shall become Collateral for the Obligations; and

 

(c)           Prior to contributing a Property to such Borrower TRS, Borrower
shall cause such Borrower TRS to execute and deliver to Lender an assumption of
the Mortgage related to such Property, in form and substance reasonably
acceptable to Lender and Borrower.

 

Section 4.2            Negative Covenants.  Borrower covenants and agrees with
Lender as follows:

 

4.2.1       Operation of Property.  Borrower shall not (i) surrender, terminate,
cancel, modify, renew or extend the Management Agreement, provided, that
Borrower may, without Lender’s consent, (x) replace Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement and (y) renew and extend the Management Agreement pursuant to the
terms thereof, (ii) enter into any other agreement relating to the management or
operation of a Property with Manager or any other Person, provided, that
Borrower may permit Manager to enter into sub-management agreements with its
subsidiary property managers to perform all or any portion of the services by
Manager so long as (A) the fees and charges payable under any such
sub-management agreements shall be the sole responsibility of Manager,
(B) Borrower shall have no liabilities or obligations under any such
sub-management agreements and (C) any such sub-management agreements will be
terminable without penalty upon the termination of the Management Agreement,
(iii) consent to the assignment by Manager of its interest under the Management
Agreement, or (iv) waive or release any of its rights and remedies under the
Management Agreement, in each case without the express consent of Lender, which
consent shall not be unreasonably withheld.  If at any time Lender consents to
the appointment of a new property manager or a Qualified Manager is

 

83

--------------------------------------------------------------------------------


 

appointed, such new property manager (including a Qualified Manager) shall
execute a Replacement Management Agreement.  For the avoidance of doubt, for
purposes of subclause (C) above, payments for services provided during the
termination notice period of a sub-management agreement shall not constitute a
termination penalty.

 

4.2.2       Indebtedness.  Borrower shall and shall cause each Borrower TRS not
create, incur, assume or suffer to exist any Indebtedness other than (i) the
Debt and (ii) unsecured trade payables incurred in the ordinary course of
business relating to the ownership and operation of the Properties, which in the
case of such unsecured trade payables (A) are not evidenced by a note, (B) do
not exceed, at any time, a maximum aggregate amount of three percent (3%) of the
original principal amount of the Loan and (C) are paid within sixty (60) days of
the date incurred (collectively, “Permitted Indebtedness”).  Borrower shall
cause Equity Owner not to create, incur, assume or suffer to exist any
Indebtedness other than Indebtedness incurred under the Equity Owner Guaranty
and the other Loan Documents to which Equity Owner is a party and unsecured
trade payables incurred in the ordinary course of business related to the
ownership of membership interest in Borrower and that (A) are not evidenced by a
note, (B) do not exceed, at any time, $10,000 and (C) are paid within sixty
(60) days of the date incurred (collectively, the “Equity Owner’s Permitted
Indebtedness”).

 

4.2.3       Liens.  Borrower shall not and shall cause each other Loan Party not
to create or suffer to exist any Liens upon or with respect to, any Collateral
except for Permitted Liens.

 

4.2.4       Limitation on Investments.  Borrower shall not and shall cause each
other Loan Party not to make or suffer to exist any loans or advances to, or
extend any credit to, purchase any property or asset or make any investment (by
way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person except for acquisition of
the Properties and related Collateral and Permitted Investments.

 

4.2.5       Limitation on Issuance of Equity Interests.  Borrower shall not and
shall cause each other Loan Party not to issue or sell or enter into any
agreement or arrangement for the issuance and sale of any Equity Interests.

 

4.2.6       Restricted Junior Payments.  Borrower shall not make any Restricted
Junior Payment; provided, that Borrower may make Restricted Junior Payments so
long as (i) no Default or Event of Default shall then exist or would result
therefrom, (ii) such Restricted Junior Payments have been approved by all
necessary action on the part of Borrower and in compliance with all applicable
laws and (iii) such Restricted Junior Payments are paid from Unrestricted Cash.

 

4.2.7       Principal Place of Business, State of Organization.  Borrower shall
not and shall cause each other Loan Party not to change its name, identity
(including its trade name or names), place of organization or formation (as set
forth in Section 3.1.25) or Borrower’s or Equity Owner’s limited liability
company structure unless Borrower shall have first notified Lender in writing of
such change at least thirty (30) days prior to the effective date of such
change, and shall have first taken all action required by Lender for the purpose
of perfecting or protecting the lien and security interests of Lender pursuant
to this Agreement, and the other

 

84

--------------------------------------------------------------------------------


 

Loan Documents and, in the case of a change in Borrower’s or Equity Owner’s
structure, without first obtaining the prior written consent of Lender, which
consent may be given or denied in Lender’s sole discretion.  Upon Lender’s
request, Borrower shall and shall cause each other Loan Party to, at Borrower’s
sole cost and expense, execute and deliver additional security agreements and
other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Collateral as a result of such change of
principal place of business or place of organization.  Each Loan Party’s
principal place of business and chief executive office, and the place where each
Loan Party keeps its books and records, including recorded data of any kind or
nature, regardless of the medium or recording, including software, writings,
plans, specifications and schematics, has been for the preceding four months
(or, if less, the entire period of the existence of Borrower) and will continue
to be the address of Borrower set forth in Section 9.3 (unless Borrower notifies
Lender in writing at least thirty (30) days prior to the date of such change). 
Borrower shall promptly notify Lender of any change in any Loan Party’s
organizational identification number.

 

4.2.8       Dissolution.  Borrower shall not and shall cause each other Loan
Party not to (i) engage in any dissolution, liquidation or consolidation or
merger with or into any other business entity, (ii) transfer, lease or sell, in
one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of any Loan Party except to the
extent permitted by the Loan Documents or (iii) modify, amend, waive or
terminate its organizational documents or its qualification and good standing in
any jurisdiction.

 

4.2.9       Change In Business.  Borrower shall not and shall cause each
Borrower TRS not to enter into any line of business other than the acquisition,
renovation, ownership, holding, marketing, sale, leasing, transfer, management,
operation or financing of the Properties (and any businesses ancillary or
related thereto), or make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business.  Borrower shall
cause Equity Owner to not engage in any activity other than acting as the sole
member of Borrower.

 

4.2.10     Debt Cancellation.  Borrower shall not and shall cause each Borrower
TRS not to cancel or otherwise forgive or release any claim or debt (other than
termination of Leases in accordance herewith) owed to such Loan Party by any
Person, except for adequate consideration and in the ordinary course of such
Loan Party’s business.

 

4.2.11     Changes to Accounts.  Borrower shall not and shall cause each
Borrower TRS not to (i) open or permit to remain open any cash, securities or
other account with any bank, custodian or institution into which Rents or other
Collections or any security deposits are deposited other than the Cash
Management Account, the Subaccounts, the Rent Deposit Account, and Security
Deposit Accounts, (ii) change or permit to change any account number of any of
the foregoing accounts, (iii) open or permit to remain open any sub-account of
the Cash Management Account (except any Subaccount) or the Rent Deposit
Accounts, (iv) permit any funds of Persons other than Borrower or a Borrower TRS
to be deposited or held in any of the Cash Management Account, the Subaccounts,
the Rent Deposit Account or the Security Deposit Accounts, other than security
deposits, or (v) permit any Collections or other proceeds of any Properties to
be deposited or held in Borrower’s Operating Account other than cash that is
distributed to Borrower pursuant to Section 2.7.2(i).

 

85

--------------------------------------------------------------------------------


 

4.2.12     Zoning.  Borrower shall not and shall cause each Borrower TRS not to
initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of any Property in any manner that could result in
such use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior written consent
of Lender.

 

4.2.13     No Joint Assessment.  Borrower shall not and shall cause each
Borrower TRS not to suffer, permit or initiate the joint assessment of any
Property (a) with any other real property constituting a tax lot separate from
such Property, and (b) which constitutes real property with any portion of such
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of such Property.

 

4.2.14     Limitation on Transactions with Affiliates.  Borrower shall not and
shall cause each other Loan Party not to enter into, or be a party to any
transaction with any Affiliate of the Loan Parties, except for: (i) the Loan
Documents; (ii) capital contributions by (x) Sponsor to Equity Owner, (y) Equity
Owner to Borrower or (z) Borrower to a Borrower TRS; (iii) Restricted Junior
Payments which are in compliance with Section 4.2.6 and distributions from a
Borrower TRS to Borrower; (iv) the Management Agreement; and (v) to the extent
not otherwise prohibited under this Agreement, other transactions upon fair and
reasonable terms materially no less favorable to the Loan Parties than would be
obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

4.2.15     ERISA.  None of the Loan Parties or their ERISA Affiliates shall
establish or be a party to any employee benefit plan within the meaning of
Section 3(2) of ERISA that is a defined benefit pension plan that is subject to
Part III of Subchapter D, Chapter 1, Subtitle A of the Code.

 

4.2.16     No Embargoed Persons.  At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, Borrower shall ensure that (a) none of the funds or other assets of
any Loan Party shall constitute property of, or shall be beneficially owned,
directly or indirectly, by any Person subject to trade restrictions under United
States law, including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Orders or regulations promulgated thereunder,
with the result that the investment in any Loan Party (whether directly or
indirectly), would be prohibited by law (each, an “Embargoed Person”), or the
Loan made by Lender would be in violation of law, (b) no Embargoed Person shall
have any interest of any nature whatsoever in any Loan Party with the result
that the investment in any Loan Party (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law, and (c) none of the
funds of any Loan Party shall be derived from any unlawful activity with the
result that the investment in such Loan Party (whether directly or indirectly),
would be prohibited by law or the Loan would be in violation of law.

 

86

--------------------------------------------------------------------------------


 

4.2.17     Transfers.

 

(a)           Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and Sponsor in owning and operating properties such as
the Properties in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Properties as a means of maintaining the value of
the Properties as security for repayment of the Debt and the performance of the
Other Obligations.  Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Properties.

 

(b)           Without the prior written consent of Lender, and except to the
extent otherwise set forth in this Section 4.2.17, Borrower shall not, and shall
not permit any other Person having a direct or indirect ownership or beneficial
interest in Borrower to sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, grant options with respect to or otherwise transfer or dispose
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) (i) any Property
or any part thereof or any legal or beneficial interest therein, or (ii) any
interest, direct or indirect, in any Loan Party or any legal or beneficial
interest therein (a “Transfer”).

 

(c)           A Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell one or more
Properties or any part thereof for a price to be paid in installments; (ii) an
agreement by Borrower leasing all or a substantial part of any Property for
other than actual occupancy by a Tenant thereunder or a sale, assignment or
other transfer of, or the grant of a security interest in, Borrower’s right,
title and interest in and to any Leases or any Rents; (iii) if a Restricted
Party is a corporation, any merger, consolidation or Transfer of such
corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Transfer of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Transfer of limited partnership interests or any profits or proceeds relating to
such limited partnership interest or the creation or issuance of new limited
partnership interests; (v) if a Restricted Party is a limited liability company,
any merger or consolidation or the change, removal, resignation or addition of a
managing member or non-member manager (or if no managing member, any member) or
the Transfer of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Transfer of non-managing membership interests or the creation
or issuance of new non-managing membership interests; or (vi) if a Restricted
Party is a trust or nominee trust, any merger, consolidation or the Transfer of
the legal or beneficial interest in a Restricted Party or the creation or
issuance of new legal or beneficial interests.

 

(d)           Notwithstanding the foregoing, the following Transfers (herein,
the “Permitted Transfers”) shall be permitted hereunder without Lender’s
consent:

 

(i)            an Eligible Lease entered into in accordance with the Loan
Documents;

 

(ii)           a Permitted Lien or any other Lien expressly permitted under the
terms of the Loan Documents;

 

87

--------------------------------------------------------------------------------


 

(iii)          a Transfer of a Property in accordance with Section 2.5;

 

(iv)          a substitution of a Property for a Substitute Property in
accordance with Section 2.4.2 or Section 5.3(b), as applicable;

 

(v)           the Transfer of any direct or indirect legal or beneficial
interests in any Public Vehicle, including a Public Vehicle that exists on the
Closing Date, a Public Vehicle which acquires a direct or indirect legal or
beneficial interest in Borrower and Equity Owner after the Closing Date in
accordance with the terms of this Section 4.2.17 or a Person which holds a
direct or indirect legal or beneficial interest in Borrower and subsequently
becomes a Public Vehicle;

 

(vi)          a Transfer of any direct or indirect interest in Borrower or
Equity Owner not described in the foregoing clause (v) provided, that:

 

(A)          after giving effect to such Transfer, a Qualified Transferee
(x) shall own not less than fifty-one percent (51%) of the direct or indirect
legal and beneficial interests in each Loan Party and (y) shall Control
(directly or indirectly) each Loan Party;

 

(B)          if a Transfer is made pursuant to this clause (vi) and such
Transfer shall cause more than ten percent (10%) of the direct or indirect legal
or beneficial interests in each Loan Party to be owned by any Person and its
Affiliates that owned less than ten percent (10%) of the direct or indirect
legal or beneficial interests in such Loan Party prior to such Transfer, then
Lender shall receive notice of such Transfer not less than (x) if the Qualified
Transferee referenced in clause (A) above is not the Sponsor or a 100% owned
subsidiary of the Sponsor, ten (10) Business Days prior to the consummation
thereof or (y) if the Qualified Transferee referenced in clause (A) above is the
Sponsor or a 100% owned subsidiary of the Sponsor, thirty (30) days following
the consummation thereof, but the failure to deliver the notice referred to in
this clause (y) shall not constitute an Event of Default unless such failure
continues for ten (10) Business Days following notice of such failure from
Lender;

 

(C)          each Loan Party shall each continue to be a Special Purpose Entity;

 

(D)          after giving effect to such Transfer, Equity Owner shall remain the
sole member of Borrower and Borrower shall remain the sole member of any
Borrower TRS;

 

(E)           the Properties shall continue to be managed by Existing Manager or
by a Qualified Manager pursuant to a Replacement Management Agreement;

 

(F)           if such Transfer shall cause more than forty-nine percent (49%) of
the direct or indirect interests in each Loan Party to be owned by any Person
and its Affiliates that owned less than forty-nine percent (49%) of the direct
or indirect interest in each Loan Party prior to such Transfer, Borrower shall
deliver (or cause to be delivered) to Lender an Additional Insolvency Opinion;

 

88

--------------------------------------------------------------------------------


 

(G)          so long as the Loan is outstanding, (A) no pledge or other
encumbrance of any direct interests in any Restricted Party (other than pledges
securing the Obligations pursuant to the Collateral Documents) shall occur, and
(B) no Restricted Party shall issue preferred equity that has the
characteristics of mezzanine debt (such as a fixed maturity date, regular
payments of interest, a fixed rate of return and rights of the equity holder to
demand repayment of its investment);

 

(H)          Borrower shall provide Lender with copies of all organizational
documents and all transaction documents relating to any Transfer under this
clause (vi) involving a direct legal or beneficial interest in any Restricted
Party; and

 

(I)            In connection with any Transfer under this clause (vi), to the
extent a transferee shall own ten percent (10%) or more of the direct or
indirect ownership interests in a Loan Party immediately following such transfer
(provided such transferee owned less than ten percent (10%) of the direct or
indirect ownership interests in a Loan Party as of the Closing Date), Borrower
shall deliver (and Borrower shall be responsible for any reasonable out of
pocket costs and expenses in connection therewith), customary searches
reasonably requested by Lender in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to Lender
with respect to such transferee.

 

(e)           Following a Permitted Transfer, if Sponsor no longer owns a
majority of the direct or indirect interest in Borrower or the Properties,
Sponsor shall be released from the Sponsor Guaranty for all liability accruing
after the date of such Transfer, provided that the Qualified Transferee shall
execute and deliver to Lender a replacement guaranty in substantially the same
form and substance as the Sponsor Guaranty covering all liability accruing from
and after the date of such Transfer (but not any which may have accrued prior
thereto).

 

(f)            Borrower shall pay all costs and expenses of Lender in connection
with any Transfer, whether or not such Transfer is deemed to be a Permitted
Transfer, including, without limitation, all fees and expenses of Lender’s
counsel, whether internal or outside, and the cost of any required counsel
opinions related to REMIC or other securitization or tax issues and any Rating
Agency fees.

 

Section 4.3            Reporting Covenants.  Borrower shall, unless Lender shall
otherwise consent in writing, furnish or cause to be furnished to Lender the
following reports, notices and other documents:

 

4.3.1       Financial Reporting.  Borrower shall furnish the following financial
reports to Lender:

 

(a)           As soon as available and in any event within forty-five (45) days
after the end of each calendar quarter, commencing with the calendar quarter
ending September 30, 2014, a balance sheet, statement of operations and retained
earnings and statement of cash flows of

 

89

--------------------------------------------------------------------------------


 

Borrower, in each case, as at the end of such quarter and for the period
commencing at the end of the immediately preceding calendar year and ending with
the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period of the immediately preceding
calendar year (if any), all in reasonable detail and prepared in accordance with
GAAP.  Such financial statements shall contain such other information as shall
be reasonably requested by Lender for purposes of calculations to be made by
Lender pursuant to the terms hereof.

 

(b)           As soon as available, and in any event within ninety (90) days
after the end of each calendar year, unaudited copies, and within 120 days
following the end of each calendar year, audited copies, of a balance sheet,
statement of operations and retained earnings, and statement of cash flows of
Borrower, in each case, as at the end of such calendar year, setting forth in
each case in comparative form the figures for the immediately preceding calendar
year (if any), all in reasonable detail and prepared in accordance with GAAP and
the inclusion of footnotes to the extent required by GAAP, such audited
financial statements to be accompanied by a report and an unqualified opinion,
prepared in accordance with generally accepted auditing standards, of an
Independent Accountant selected by Borrower that is reasonably acceptable to
Lender (which opinion on such consolidated information shall be without (1) any
qualification as to the scope of such audit or (2) a “going concern” or like
qualification (other than a going concern qualification that relates solely to
the near term maturity of the Loans hereunder)), together with a written
statement of such accountants (A) to the effect that, in making the examination
necessary for their certification of such financial statements, they have not
obtained any knowledge of the existence of an Event of Default or a Default and
(B) if such accountants shall have obtained any knowledge of the existence of an
Event of Default or such Default, describing the nature thereof.

 

(c)           As soon as available, and in any event within forty-five (45) days
after the end of each calendar month, commencing with the calendar month ended
June 30, 2014, (i) an operating statement in respect of such calendar month and
a calendar year-to-date operating statement for Borrower, (ii) an Officer’s
Certificate certifying that such operating statements are true, correct and
complete in all material respects as of their respective dates, and (iii) upon
Lender’s request, other information maintained by Borrower in the ordinary
course of business that is reasonably necessary and sufficient to fairly
represent the financial position, ongoing maintenance and results of operation
of the Properties (on a combined basis) during such calendar month;

 

(d)           Simultaneously with the delivery of the financial statements of
Borrower required by clauses (a) and (b) above an Officer’s Certificate
certifying (i) that such statements fairly represent the financial condition and
results of operations of Borrower as of the end of such quarter or calendar year
(as applicable) and the results of operations and cash flows of Borrower for
such quarter or calendar year (as applicable), in accordance with GAAP applied
in a manner consistent with that of the most recent audited financial statements
of Borrower furnished to Lender, subject to normal year-end adjustments and the
absence of footnotes, (ii) stating that such Responsible Officer has reviewed
the provisions of this Agreement and the other Loan Documents and has made or
caused to be made under his or her supervision a review of the condition and
operations of the Relevant Parties with a view to determining whether the
Relevant Parties are in compliance with the provisions of the Loan Documents to
the extent applicable to

 

90

--------------------------------------------------------------------------------


 

them, and that such review has not disclosed, and such Responsible Officer has
no knowledge of, the existence of an Event of Default or Default or, if an Event
of Default or Default exists, describing the nature and period of existence
thereof and the action which the Relevant Parties propose to take or have taken
with respect thereto and (iii) that as of the date of each Officer’s
Certificate, no litigation exists involving Borrower or any Property or
Properties in which the amount involved is $500,000 (in the aggregate) or more
or in which all or substantially all of the potential liability is not covered
by insurance, or, if so, specifying such litigation and the actions being taking
in relation thereto.

 

(e)           Simultaneously with the delivery of the financial statements of
Borrower required by clause (a) above, a calculation of Underwritten Net Cash
Flow for the 12 month period ended on the last day of the calendar quarter for
which such financial statements were prepared;

 

(f)            Simultaneously with the delivery of the financial statements of
Borrower required by clause (a) above, a duly completed Compliance Certificate,
with appropriate insertions, containing the data and calculations set forth on
Exhibit B; and

 

(g)           Simultaneously with the delivery of the financial statements of
Borrower required by clause (a) above, a certificate executed by a Responsible
Officer of Borrower certifying (i) the current Property Tax assessment amounts
and Other Charges payable in respect of each Property, (ii) the payment of all
Property Taxes and Other Charges prior to the date such Property Taxes or Other
Charges become delinquent, subject to any contest conducted in accordance with
Section 4.4.5 and (iii) if either (A) an Acceptable Blanket Policy is not in
place with respect to all Properties or (B) an Acceptable Blanket Policy is in
place with respect to all Properties but Borrower has elected to reinstate
deposits of Insurance Premiums to the Insurance Subaccount pursuant to
Section 6.2.3, the monthly cost of the Insurance Premiums with respect to the
Policies required under in Section 5.1.1 that are required to be deposited into
the Insurance Subaccount pursuant to Section 6.2;

 

4.3.2       Annual Budget.  Prior to the Closing Date, Borrower has submitted
and Lender has approved an Annual Budget for the 2014 calendar year (the
“Approved Initial Budget”).  Borrower shall submit to Lender by November 1 of
each year the Annual Budget relating to the Properties for the succeeding
calendar year.  During the continuance of a Cash Sweep Period, Lender shall have
the right to approve each Annual Budget (which approval shall not be
unreasonably, conditioned or delayed withheld so long as no Event of Default is
continuing).  An Annual Budget approved by Lender during a Cash Sweep Period or
any Annual Budget submitted prior to the commencement of a Cash Sweep Period,
shall each hereinafter be referred to as an “Approved Annual Budget”.  In the
event of a Transfer of any Property the Approved Annual Budget shall be reduced
as reasonably determined by Lender in consultation with Borrower in order to
reflect the removal of such Property and the Operating Expenses associated
therewith; provided, further, that no such reduction shall be made in the event
such Transfer is made in connection with a substitution under Section 2.4.2(a). 
If Lender has the right to approve an Annual Budget pursuant to this
Section 4.3.2, neither Borrower nor Manager shall change or modify the Annual
Budget that has been approved by Lender without the prior written consent of
Lender (which consent shall not be unreasonably withheld, conditioned or delayed
so long as no Event of Default is continuing).  The “Monthly Budgeted Amount”
for each Payment Date shall mean the monthly amount set forth in the Approved
Annual Budget for Operating Expenses

 

91

--------------------------------------------------------------------------------


 

for the Interest Period related to such Payment Date, but excluding management
fees, Property Taxes that are required to be deposited into the Tax Subaccount
pursuant to Section 6.1 and Insurance Premiums that are required to be deposited
into the Insurance Subaccount pursuant to Section 6.2.  If during any Cash Sweep
Period, Borrower has submitted an Annual Budget and such Annual Budget has not
been approved prior to the commencement of the calendar year to which such
budget relates then the previous Approved Annual Budget shall continue to be
deemed to be the Approved Annual Budget for that calendar year.

 

4.3.3       Reporting on Adverse Effects.  Promptly and in no event more than
two (2) Business Days after any Responsible Officer of any Loan Party obtains
knowledge of any matter or the occurrence of any event concerning any other Loan
Party which would reasonably be expected to have a Material Adverse Effect,
written notice thereof.

 

4.3.4       Litigation.  Prompt written notice to Lender of any litigation or
governmental proceedings pending or to the actual knowledge of a Responsible
Officer of any Loan Party or Manager, threatened in writing against any Loan
Party or against Manager with respect to any Property, which would reasonably be
expected to have a Material Adverse Effect or an Individual Material Adverse
Effect with respect to any Property.

 

4.3.5       Event of Default.  Promptly after any Responsible Officer of any
Loan Party or Manager obtains knowledge of the occurrence of each Event of
Default or Default (if such Default is continuing on the date of such notice), a
statement of a Responsible Officer of Manager setting forth the details of such
Event of Default or Default and the action which such Loan Party is taking or
proposes to take with respect thereto.

 

4.3.6       Other Defaults.  Promptly and in no event more than two (2) Business
Days after any Responsible Officer of Borrower or Manager obtains actual
knowledge of any default by any Loan Party under any agreement other than the
Loan Documents to which such Loan Party is a party which would reasonably be
expected to have a Material Adverse Effect, the statement of a Responsible
Officer of Manager setting forth the details of such default and the action
which such Loan Party is taking or proposes to take with respect thereto.

 

4.3.7       Properties Schedule.  Borrower shall deliver to Lender no later than
the tenth (10th) Business Day of each calendar month, commencing with the
calendar month ended June 30, 2014, (i) an updated Properties Schedule
containing each of the data fields set forth on Schedule II (other than those
under the caption “BPO Values”); provided, that the information under the
caption “Underwritten Net Cash Flow” need only be updated in the Properties
Schedule that is delivered in March, June, September and December of each year,
commencing with the Properties Schedule delivered in December 2014, and (ii) a
calculation of the monthly turnover rate for the Properties for the prior
calendar month, which shall be equal to the number of Properties that became
vacant during such calendar month divided by the daily average number of
Properties during such calendar month.  The foregoing information shall be
delivered together with a certificate of a Responsible Officer of Borrower
certifying that it is true, correct and complete in all material respects
(i) with respect to the information in the Properties Schedule other than
Underwritten Net Cash Flow data, as of the last day of the preceding calendar
month, (ii) with respect to the Underwritten Net Cash Flow data in the
Properties Schedule, for the prior calendar quarter ended for which the
Properties Schedule was last

 

92

--------------------------------------------------------------------------------


 

updated in accordance with the foregoing, and (iii) with respect to the turnover
rate of the Properties, for the prior calendar month.

 

4.3.8       Disqualified Properties.  Promptly and in no event more than ten
(10) Business Days after any Responsible Officer of Borrower or Manager obtains
actual knowledge that any Property fails to comply with the Property
Representations or the Property Covenants, written notice thereof and the action
that Borrower is taking or proposes to take with respect thereto.

 

4.3.9       Security Deposits in Cash Management Account.  Within five (5) days
of the last day of each calendar month, commencing with the calendar month ended
June 30, 2014, written notice of the aggregate amount of security deposits
deposited into the Cash Management Account during such month; provided that the
notice given for the calendar month ended June 30, 2014 shall include security
deposits deposited into the Cash Management Account during the period from and
including the Closing Date through and including June 30, 2014.

 

4.3.10     Advance Rents Received.   Within five (5) days of the last day of
each calendar month, commencing with the calendar month ended June 30, 2014,
written notice of any Advance Rents received during such calendar month and the
related Advance Rent Disbursement Schedules; provided that the notice given for
the calendar month ended June 30, 2014 shall include Advance Rents received by
Borrower for the period from and including the Closing Date through and
including June 30, 2014.

 

4.3.11     Rent Refunds from Rent Deposit Account.  Within five (5) days of the
last day of each calendar month, commencing with the calendar month ended
June 30, 2014, written notice of any Rent Refunds made by Borrower in the prior
calendar month; provided that the notice given for the calendar month ended
June 30, 2014 shall include Rent Refunds made by Borrower for the period from
and including the Closing Date through and including June 30, 2014.

 

4.3.12     ERISA Matters.

 

(a)           As soon as reasonably possible, and in any event within thirty
(30) days after the occurrence of any ERISA Event, written notice of, and any
requested information relating to such ERISA Event.

 

(b)           As soon as reasonably possible after the occurrence of a Plan
Termination Event, written notice of any action that any Loan Party or any of
its ERISA Affiliates proposes to take with respect thereto, along with a copy of
any notices received from or filed with the PBGC, the IRS or any Multiemployer
Plan with respect to such Plan Termination Event, as applicable.

 

(c)           As soon as reasonably possible, and in any event within thirty
(30) days after a Responsible Officer of any Loan Party has actual knowledge of,
or with respect to any Plan or Multiemployer Plan to which such Loan Party or
any of its ERISA Affiliates makes direct contributions has reason to believe,
that any of the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a Responsible
Officer of Borrower setting forth details respecting such event or condition and
the action, if any, that the applicable Loan Party or any of its ERISA
Affiliates proposes to take with

 

93

--------------------------------------------------------------------------------


 

respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC by any such Loan Party or any of its ERISA Affiliates with respect
to such event or condition):

 

(i)            any Reportable Event with respect to a Plan, as to which the PBGC
has not by regulation or otherwise waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty (30) days of the occurrence of such
event (provided that a failure to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA, including the failure to make
on or before its due date a required installment under Section 412(m) of the
Code or Section 302(e) of ERISA, shall be a Reportable Event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code); and any
request for a waiver under Section 412(d) of the Code for any Plan;

 

(ii)           the distribution under Section 404(c) of ERISA of a notice of
intent to terminate any Plan or any action taken by any Loan Party or any of its
ERISA Affiliates to terminate any Plan;

 

(iii)          the institution by the PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by Equity Owner GP, any Loan Party or any of their ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan;

 

(iv)          the complete or partial withdrawal from a Multiemployer Plan by
any Loan Party or any of its ERISA Affiliates, as applicable, that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by any Loan Party or any of its ERISA Affiliates, as applicable, of notice from
a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

 

(v)           the institution of a proceeding by a fiduciary of any
Multiemployer Plan against any Loan Party or any of its ERISA Affiliates, as
applicable, to enforce Section 515 of ERISA; and

 

(vi)          failure to satisfy Section 436 of the Code.

 

4.3.13     Leases.  Borrower shall deliver to Lender the executed Leases for the
Properties within ten (10) Business Days of request therefor by Lender.

 

4.3.14     Periodic Rating Agency Information.  Borrower shall, or shall cause
Manager to, deliver to the Approved Rating Agencies the information and reports
set forth on Schedule V (the “Periodic Rating Agency Information”) at the times
set forth therein.

 

4.3.15     Other Reports.

 

(a)           Borrower shall deliver to Lender, within ten (10) Business Days of
Lender’s request therefor, copies of any requested Property Tax, Other Charge or
insurance bills, statements or invoices received by Borrower or any Loan Party
with respect to the Properties.

 

94

--------------------------------------------------------------------------------


 

(b)           Borrower shall, as soon as reasonably practicable after request by
Lender furnish or cause to be furnished to Lender in such manner and in such
detail as may be reasonably requested by Lender, such additional information,
documents, records or reports as may be reasonably requested with respect to the
Property or the conditions or operations, financial or otherwise, of the
Relevant Parties.

 

Section 4.4            Property Covenants.  Borrower shall comply with the
following covenants with respect to each Property:

 

4.4.1       Ownership of the Property.  Borrower shall take all necessary action
to retain title to the Property and the related Collateral irrevocably in
Borrower, free and clear of any Liens other than Permitted Liens.  Borrower
shall warrant and defend the title to the Property and every part thereof,
subject only to Permitted Liens, in each case against the claims of all Persons
whomsoever.

 

4.4.2       Liens Against the Property. Borrower shall not create, incur, assume
or permit to exist any Lien on any direct or indirect interest in any Property,
except for the Permitted Liens.

 

4.4.3       Condition of the Property.  Except if the Property has suffered a
Casualty and is in the process being restored in accordance with Section 5.4,
Borrower shall keep and maintain in all material respects the Property in a
good, safe and habitable condition and repair and free of and clear of any
damage or waste, and from time to time make, or cause to be made, in all
material respects, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all in compliance with the Renovation
Standards and applicable Legal Requirements in all material respects; provided,
that a Carry-Over Property need not comply with the Renovation Standards for so
long as it is leased to the applicable Carry-Over Tenant.

 

4.4.4       Compliance with Legal Requirements.  The Property (including the
leasing and intended use thereof) shall comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of the Property, all such all certifications, permits, licenses
and approvals shall be maintained in full force and effect, except as would not
reasonably be expected to have an Individual Material Adverse Effect on the
Property.    Borrower shall obtain and maintain in full force and effect all
consents, approvals, orders, certifications, permits, licenses and
authorizations of, and make all filings with or notices to, any court or
Governmental Authority related to the operation, use or leasing of the Property
except where the failure to obtain would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.  Borrower shall
not and shall not permit Equity Owner, any Borrower TRS, any Manager or any
other Person in occupancy of or involved with the operation, use or leasing of
the Property to commit any act or omission affording any Governmental Authority
the right of forfeiture as against the Property or any part thereof.

 

4.4.5       Property Taxes and Other Charges.  Borrower shall promptly pay or
cause to be paid all Property Taxes and Other Charges now or hereafter levied,
assessed or imposed on it

 

95

--------------------------------------------------------------------------------


 

as the same become due and payable and shall furnish to Lender receipts for the
payment of the Property Taxes and Other Charges prior to the date the same shall
become delinquent, and shall promptly pay for all utility services provided to
the Property as the same become due and payable (other than any such utilities
which are, pursuant to the terms of any Lease, required to be paid by the Tenant
thereunder directly to the applicable service provider); provided, that, after
prior written notice to Lender of its intention to contest any such Property
Taxes and Other Charges, such Loan Party may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Property Taxes and Other Charges and, in such event, may
permit the Property Taxes and Other Charges so contested to remain unpaid during
any period, including appeals, when a Loan Party is in good faith contesting the
same so long as (i) no Event of Default has occurred and remains uncured,
(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable Legal Requirements, (iii) no Property or other Collateral
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost, (iv) the applicable Loan Party has set
aside on its books adequate reserves in accordance with GAAP, and the
non-payment or non-discharge of such Property Taxes and Other Charges would not
reasonably be expected to have an Individual Material Adverse Effect on the
applicable Property, (v) enforcement of the contested Property Taxes and Other
Charges is effectively stayed for the entire duration of such contest and no
Lien is imposed on any Property or other Collateral which is reasonably expected
to have an Individual Material Adverse Effect, (vi) any Property Taxes and Other
Charges determined to be due, together with any interest or penalties thereon,
is promptly paid as required after final resolution of such contest, (vii) to
the extent such Property Taxes and Other Charges (when aggregated with all other
Taxes that any Loan Party is then contesting under Section 4.1.4 or
Section 4.4.5 and for which Borrower has not delivered to Lender any Contest
Security) exceed $2,500,000, Borrower shall deliver to Lender either (A) cash,
or other security as may be approved by Lender, in an amount sufficient to
insure the payment of any such Property Taxes and Other Charges, together with
all interest and penalties thereon or (B) a payment and performance bond in an
amount equal to one hundred percent (100%) of the contested amount from a surety
acceptable to Lender in its reasonable discretion, (viii) failure to pay such
Property Taxes and Other Charges will not subject Lender to any civil or
criminal liability, (ix) such contest shall not affect the ownership, use or
occupancy of any Property, and (x) Borrower shall, upon request by Lender, give
Lender prompt notice of the status of such proceedings and/or confirmation of
the continuing satisfaction of the conditions set forth in clauses (i) through
(ix) of this Section 4.4.5.  Notwithstanding the foregoing, Borrower shall pay
any contested Property Taxes and Other Charges (or, if cash or other security
has been provided, Lender may pay over any such cash or other security held by
Lender to the claimant entitled thereto) if, in the Lender’s reasonable
judgment, any Property or other Collateral (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of any Collateral Document being
primed by any related Lien.

 

4.4.6       Compliance with Agreements Relating to the Properties.  Borrower
shall not enter into any agreement or instrument or become subject to any
restriction which would reasonably be expected to have an Individual Material
Adverse Effect on any Property.  Borrower shall not default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which any
Property is bound.  Borrower shall not have a material financial obligation
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument by which

 

96

--------------------------------------------------------------------------------


 

any Property is bound, other than obligations under the Loan Documents. 
Borrower shall not, and shall cause each Borrower TRS not to, default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Lien with
respect to any Property.  No Property nor any part thereof shall be subject to
any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.

 

4.4.7       Leasing.  Borrower shall not enter into any Lease (including any
renewals or extensions of any existing Lease) for any Property unless such Lease
is an Eligible Lease with an Eligible Tenant or a Carry-Over Tenant.

 

ARTICLE V - INSURANCE; CASUALTY; CONDEMNATION

 

Section 5.1            Insurance.

 

5.1.1       Insurance Policies.

 

(a)           Borrower shall obtain and maintain, or cause to be maintained,
insurance for Borrower and the Properties providing at least the following
coverages:

 

(i)            comprehensive “all risk” or special causes of loss form
insurance, as is available in the insurance market as of the Closing Date,
including, but not limited to, loss caused by any type of flood and windstorm
(including named storm and hail) on the Properties (A) in an amount equal to one
hundred percent (100%) of the “full replacement cost”, which for purposes of
this Agreement shall mean actual replacement value of the Properties, subject to
a loss limit equal to $20,000,000 per occurrence; (B) containing an agreed
amount endorsement with respect to the Improvements and personal property at any
Property waiving all co-insurance provisions or to be written on a no
co-insurance form and (C) providing for no deductible in excess of $150,000 (it
being understood that, so long as no Default or Event of Default has occurred
and is continuing (1) the perils of named windstorm or flood shall be permitted
to have a per occurrence deductible of five percent (5%) of the total insurable
value of the affected Properties (with a minimum deductible of $1,000,000 per
occurrence for any and all affected Properties), (2) the peril of earth movement
including but not limited to earthquake shall be permitted to have a per
occurrence deductible of ten percent (10%) of the total insurable value of the
affected Properties (with a minimum deductible of $1,000,000 per occurrence for
any and all affected Properties) and (3) the peril of “other wind and hail”
shall be permitted to have a per occurrence deductible of three percent (3%) of
the total insurable value of the affected Properties (with a minimum deductible
of $1,000,000 per occurrence for any and all affected Properties)).  In
addition, Borrower shall obtain earthquake insurance in an amount equal to the
Probable Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a
seismic risk analysis for a 475 year event for the entire portfolio at risk
(such analysis to be secured by the applicable Borrower utilizing a third-party
firm qualified to perform such seismic risk analysis using the most current RMS
software, or its equivalent, to include consideration of loss amplification, at
the expense of the applicable Borrower at least one time per year or more
frequently as may reasonably be requested by Lender and shared with Lender
presented by the

 

97

--------------------------------------------------------------------------------


 

Properties located in areas prone to seismic activity); provided, that such
earthquake insurance shall be on terms consistent with the comprehensive all
risk insurance policy required under this Section 5.1.1(a)(i);

 

(ii)           business income or rental loss insurance, written on an “Actual
Loss Sustained Basis” (A) with loss payable to Lender for the benefit of
Lenders; (B) covering all risks required to be covered by the insurance provided
for in Section 5.1.1(a)(i), (iii), (iv) and (viii); (C) in an amount equal to
one hundred percent (100%) of the aggregate projected net income plus continuing
expenses from the operation of the Properties for a period of at least twelve
(12) months after the date of the Casualty; and (D) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and personal property at a Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of thirty (30) days
from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’ reasonable estimate of
the net income from each Property for the succeeding twelve (12) month period. 
All proceeds payable to Lender pursuant to this subsection shall be held by
Lender and shall be applied in Lender’s sole discretion to (x) the Obligations
or (y) Operating Expenses approved by Lender in its sole discretion; provided,
however, that nothing herein contained shall be deemed to relieve Borrower of
their obligation to pay the Obligations on the respective dates of payment
provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;

 

(iii)          at all times during which structural construction, repairs or
renovations are being made with respect to any Property, and only if each of the
property coverage form and the liability insurance coverage form does not
otherwise apply, (A) owner’s contingent or protective liability insurance,
otherwise known as Owner Contractor’s Protective Liability (or its equivalent),
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy and (B) the insurance
provided for in Section 5.1.1(a) written in a so-called builder’s risk completed
value form including coverage for all insurable hard and soft costs of
construction (x) on a non-reporting basis, (y) against all risks insured against
pursuant to Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including
permission to occupy such Property and (C) with an agreed amount endorsement
waiving co-insurance provisions;

 

(iv)          commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions

 

98

--------------------------------------------------------------------------------


 

making such protection inadequate and (C) to be at least as broad as Insurance
Services Offices (ISO) policy form CG 00 01;

 

(v)           if applicable, automobile liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles, containing minimum
limits per occurrence of One Million and No/100 Dollars ($1,000,000.00);

 

(vi)          if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Lender;

 

(vii)         umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if applicable; and

 

(viii)        upon sixty (60) days’ written notice, such other reasonable
insurance, and in such reasonable amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for properties similar to the Properties located in or
around the region in which Properties are located.

 

(b)           All Policies required pursuant to Section 5.1.1 shall: (i) be
obtained under valid and enforceable policies (collectively, the “Policies” or
in the singular, the “Policy”), and shall be subject to the approval of Lender
as to insurance companies, amounts, deductibles, loss payees and insureds and
(ii) be issued by financially sound and responsible insurance companies
authorized to do business in the states where the applicable Properties are
located and having a rating of “A3” or better by Moody’s or, if Moody’s does not
provide a rating of an applicable insurance company, a rating of “A-” or better
by S&P or Fitch, provided, however, that if Borrower elects to have its
insurance coverage provided by a syndicate of insurers, then, if such syndicate
consists of five (5) or more members, (A) at least sixty percent (60%) of the
insurance coverage (or seventy-five percent (75%) if such syndicate consists of
four (4) or fewer members) and one hundred (100%) of the first layer of such
insurance coverage shall be provided by insurance companies having a rating of
“A3” or better by Moody’s or, if Moody’s does not provide a rating of an
applicable insurance company, a rating of “A-” or better by S&P or Fitch and
(B) the remaining forty percent (40%) of the insurance coverage (or the
remaining twenty-five percent (25%) if such syndicate consists of four (4) or
fewer members) shall be provided by insurance companies having a rating of
“Baa2” by Moody’s or, if Moody’s does not provide a rating of an applicable
insurance company, a rating of “BBB” or better by S&P or Fitch;

 

(c)           All Policies of insurance provided for in Section 5.1.1(a), except
for the Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:

 

(i)            no act or negligence of Borrower, or anyone acting for Borrower,
or of any Tenant or other occupant, or failure to comply with the provisions of
any Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in

 

99

--------------------------------------------------------------------------------


 

any way affect the validity or enforceability of the insurance insofar as Lender
is concerned;

 

(ii)           the Policy shall not be canceled without at least thirty (30)
days’ written notice to Lender and any other party named therein as an
additional insured (other than in the case of non-payment in which case only ten
(10) days prior notice, or the shortest time allowed by applicable Legal
Requirement (whichever is longer), will be required) and shall not be materially
changed (other than to increase the coverage provided thereby) without such a
thirty (30) day notice;

 

(iii)          Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and

 

(iv)          the issuers thereof shall give notice to Lender if a Policy has
not been renewed ten (10) days prior to its expiration.

 

(d)           Certificates of insurance evidencing the Policies shall be
delivered to Lender on the Closing Date with respect to the current Policies. 
Further, not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Lender, Borrower shall deliver to Lender
certificates of insurance evidencing the Policies (and, upon the written request
of Lender, copies of such Policies) accompanied by evidence satisfactory to
Lender of payment of the premiums due thereunder (the “Insurance Premiums”).

 

(e)           Any blanket insurance Policy shall otherwise provide the same
protection as would a separate Policy insuring only the Properties in compliance
with the provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable
Blanket Policy”).  Any blanket property insurance policy shall have a separate
loss limit equal to $20,000,000 per occurrence for the perils of windstorm
(including named storm) with respect to the Properties (and not any other real
property).

 

(f)            All Policies of insurance provided for or contemplated by
Section 5.1.1(a), except for the Policy referenced in Section 5.1.1(a)(iv),
shall name Borrower as the insured and Lender and its successors and/or assigns
as mortgagee and loss payee, as its interests may appear, and in the case of
property damage, boiler and machinery, windstorm, flood and earthquake
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender unless below the threshold for Borrower to handle such claim
without Lender intervention as provided in Section 5.2.  Additionally, if
Borrower obtains property insurance coverage in addition to or in excess of that
required by Section 5.1.1(a)(i), then such insurance policies shall also contain
a so-called New York standard non-contributing mortgagee clause in favor of
Lender providing that the loss thereunder shall be payable to Lender.

 

(g)           If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, without notice to Borrower, to take such action as Lender deems
necessary to protect its interest in the Properties, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate after three (3) Business Days notice to Borrower if
prior to the date

 

100

--------------------------------------------------------------------------------


 

upon which any such coverage will lapse or at any time Lender deems necessary
(regardless of prior notice to Borrower) to avoid the lapse of any such
coverage.  All premiums incurred by Lender in connection with such action or in
obtaining such insurance and keeping it in effect shall be paid by Borrower to
Lender upon demand and, until paid, shall be secured by the Collateral Documents
and shall bear interest at the Default Rate.

 

(h)           In the event of foreclosure of the pledge of the Equity Interest
of Borrower pursuant to the Equity Owner Security Agreement the Policies shall
remain in full force and effect.

 

Section 5.2            Casualty. If a Property is damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice thereof to Lender.  Lender may, but shall not be obligated to make proof
of loss if not made promptly by Borrower.  In addition, Lender may participate
in any settlement discussions with any insurance companies (and shall approve
any final settlement) (i) if an Event of Default is continuing or (ii) with
respect to any single Casualty event in which the Net Proceeds or the costs of
completing the Restoration of the affected Property or Properties is reasonably
expected to be equal to or greater than the Casualty Threshold Amount and
Borrower shall deliver to Lender all instruments required by Lender to permit
such participation.  Any Insurance Proceeds in connection with any Casualty
(whether or not Lender elects to settle and adjust the claim or Borrower settles
such claim) shall be due and payable solely to Lender and held by Lender in
accordance with the terms of this Agreement.  If Borrower or any party other
than Lender receives any Insurance Proceeds or Condemnation Proceeds, Borrower
shall immediately deliver such proceeds to Lender and shall endorse, and cause
all such third parties to endorse, check payable therefor to the order of
Lender.  Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to endorse any such check payable to the order of
Lender.  Borrower hereby releases Lender from any and all liability with respect
to the settlement and adjustment by Lender of any claims in respect of any
Casualty.

 

Section 5.3            Condemnation.  Borrower shall promptly give Lender notice
of the actual or threatened commencement of any proceeding for the Condemnation
of all or any portion of a Property and shall deliver to Lender copies of any
and all papers served in connection with such proceedings.  Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation. 
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings which is reasonably expected
to involve an Award of an amount greater than the Casualty Threshold Amount. 
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Condemnation Proceeds shall have been actually received and applied by Lender,
after the deduction of expenses of collection, to the reduction or discharge of
the Debt.  If Borrower or any party other than Lender receives any Condemnation
Proceeds, Borrower shall immediately deliver such proceeds to Lender and shall
endorse, and cause all such third parties to endorse, a check payable therefore
to the order of Lender.  Lender shall not be limited to the interest paid on the
Award by the condemning authority but shall be

 

101

--------------------------------------------------------------------------------


 

entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note.  Net Proceeds from a Condemnation shall be applied as
follows:

 

(a)           If a partial Condemnation of a Property does not interfere with
the use of such Property as a residential rental property, then the Net Proceeds
paid by the condemning authority shall be applied to the prepayment of the Debt
in accordance with Section 2.4.2(c).

 

(b)           If a partial Condemnation of a Property does interfere with the
use of such Property as a residential rental property or if there occurs a
complete Condemnation of a Property (each, a “Fully Condemned Property”), then
(i) if no Event of Default shall have occurred and be continuing and, within
thirty (30) days of the date of the occurrence of such Condemnation, Borrower
delivers to Lender a written undertaking to substitute the Fully Condemned
Property with a Substitute Property in accordance with the requirements of
Section 2.4.2(a), then (A) if Net Proceeds are paid by the condemning authority
directly to Borrower subsequent to such substitution, such Net Proceeds may be
retained by Borrower (for the avoidance of doubt, Net Proceeds received by
Borrower prior to such substitution shall be immediately paid to Lender as
required by Section 5.2), (B) if Net Proceeds are paid by the condemning
authority to Lender, such Net Proceeds will be disbursed by Lender to Borrower
upon the consummation of such substitution and (C) Borrower shall provide a
Substitute Property within ten (10) Business Days of the date of such
undertaking in accordance with the requirements of Section 2.4.2(a) and (ii) if
an Event of Default shall have occurred and be continuing or Borrower fails to
deliver such an undertaking to Lender, then (A) Lender may retain any Net
Proceeds received by it, (B) Borrower shall immediately deliver to Lender any
Net Proceeds paid to Borrower, (C) Net Proceeds shall be applied to the
prepayment of the Debt in accordance with Section 2.4.2(c) and (D) Borrower
shall prepay the Loan in an amount equal to the positive difference between such
Net Proceeds and the Allocated Loan Amount for the Fully Condemned Property,
together with all interest and other amounts required to be paid in connection
therewith under Section 2.4.4 (collectively, the “Fully Condemned Property
Prepayment Amounts”).  Following Borrower’s written request after either (1) the
substitution of a Substitute Property for such Fully Condemned Property in
accordance with the conditions set forth above or (2) receipt by Lender of the
Net Proceeds and payment by Borrower of the Fully Condemned Property Prepayment
Amounts, Lender shall release the Fully Condemned Property from the applicable
Mortgage Documents and related Lien, provided, that (x) Borrower has delivered
to Lender a draft release (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Fully Condemned Property
encumbers other Property(ies) in addition to the Fully Condemned Property, such
release shall be a partial release that relates only to the Fully Condemned
Property and does not affect the Liens and security interests encumbering or on
the other Property(ies)) in form and substance appropriate for the jurisdiction
in which such Fully Condemned Property is located and shall contain standard
provisions protecting the rights of Lender and (y) Borrower shall pay all costs,
taxes and expenses associated with such release (including, without limitation,
cost to file and record the release and Lender’s reasonable attorneys’ fees).

 

Section 5.4            Restoration.

 

The following provisions shall apply in connection with the Restoration of any
Property affected by a Casualty:

 

102

--------------------------------------------------------------------------------


 

(a)           If the Net Proceeds reasonably expected to be received in
connection with any single Casualty event is less than the Casualty Threshold
Amount, then, (i) if no Event of Default shall have occurred and be continuing
and, within sixty (60) days of the date of the occurrence of such Casualty,
Borrower delivers to Lender a written undertaking to expeditiously commence and
to satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) if Net
Proceeds are paid by the insurance company directly to Borrower subsequent to
delivering such undertaking, such Net Proceeds may be retained by Borrower (for
the avoidance of doubt, Net Proceeds received by Borrower prior to delivering
such undertaking shall be immediately paid to Lender as required by
Section 5.2), (B) if Net Proceeds are paid by the insurance company to Lender,
such Net Proceeds will be disbursed by Lender to Borrower and (C) Borrower shall
conduct the Restoration of the affected Properties in accordance with the terms
of Section 5.4(c) and (ii) if an Event of Default shall have occurred and be
continuing or Borrower fails to deliver such an undertaking to Lender, then
(A) Lender may retain any Net Proceeds received by it, (B) Borrower shall
immediately deliver to Lender any Net Proceeds paid to Borrower as required by
Section 5.2, (C) such Net Proceeds shall be applied to the prepayment of the
Debt in accordance with Section 2.4.2(c), (D) Borrower shall prepay the Loan in
an amount equal to the positive difference between such Net Proceeds and the
Allocated Loan Amount for the affected Properties, together with all interest
and other amounts required to be paid in connection therewith under
Section 2.4.4, and (E) following Borrower’s written request and receipt by
Lender of the Net Proceeds and payment by Borrower of the amounts set forth in
clause (D) above, Lender shall release the affected Properties from the
applicable Mortgage Documents and related Liens, provided, that (x) Borrower has
delivered to Lender draft releases (and, in the event any of the Mortgages and
the Assignments of Leases and Rents applicable to any of the affected Properties
encumber other Property(ies) in addition to the affected Properties, such
release shall be a partial release that relates only to the affected
Property(ies) and does not affect the Liens and security interests encumbering
or on the other Property(ies)) in form and substance appropriate for the
jurisdiction in which such affected Properties are located and shall contain
standard provisions protecting the rights of Lender and (y) Borrower shall pay
all costs, taxes and expenses associated with such release (including, without
limitation, cost to file and record the release and Lender’s reasonable
attorneys’ fees).

 

(b)           If the Net Proceeds reasonably expected to be received in
connection with any single Casualty event is greater than the Casualty Threshold
Amount, then, (i) if no Event of Default shall have occurred and be continuing
and, within sixty (60) days of the date of the occurrence of such Casualty,
Borrower delivers to Lender a written undertaking to expeditiously commence and
to satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower as
required by Section 5.2 and (B) Borrower shall conduct the Restoration of the
affected Properties in accordance with the terms of and subject to the
conditions of Section 5.4(d) and (ii) if an Event of Default shall have occurred
and be continuing or Borrower fails to deliver such an undertaking to Lender,
then (A) Lender may retain any Net Proceeds received by it, (B) Borrower shall
immediately deliver to Lender any Net Proceeds paid to Borrower as required by
Section 5.2, (C) such Net Proceeds shall be applied to the prepayment of the
Debt in accordance with Section 2.4.2(c), (D) Borrower shall prepay the Loan in
an amount equal to the positive difference between such Net Proceeds and the
Allocated Loan Amount for the affected Properties, together with all interest
and other amounts required to be paid in connection therewith under
Section 2.4.4, and (E) following Borrower’s

 

103

--------------------------------------------------------------------------------


 

written request and receipt by Lender of the Net Proceeds and payment by
Borrower of the amounts set forth in clause (D) above, Lender shall release the
affected Properties from the applicable Mortgage Documents and related Liens,
provided, that (x) Borrower has delivered to Lender draft releases (and, in the
event any of the Mortgages and the Assignments of Leases and Rents applicable to
any of the affected Properties encumber other Property(ies) in addition to the
affected Properties, such release shall be a partial release that relates only
to the affected Property(ies) and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such affected Properties are located
and shall contain standard provisions protecting the rights of Lender and
(y) Borrower shall pay all costs, taxes and expenses associated with such
release (including, without limitation, cost to file and record the release and
Lender’s reasonable attorneys’ fees).

 

(c)           If Borrower elects to undertake the Restoration a Property or
Properties pursuant to Section 5.4(a), (i) Borrower shall commence the
Restoration as soon as reasonably practicable (but in no event later than ninety
(90) days after such Casualty occurs) and shall diligently pursue the same to
satisfactory completion; (ii) Borrower shall cause the affected Property and the
use thereof after the Restoration to be in compliance with and permitted under
all applicable Legal Requirements and such Property, after Restoration, shall be
of the same character as prior to such damage or destruction; (iii) the
Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements and
the Renovation Standards and (iv) Borrower shall deliver, or cause to be
delivered, to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire cost of completing the Restoration,
which budget shall be reasonably acceptable to Lender.

 

(d)           If Borrower elects to undertake the Restoration of a Property or
Properties pursuant to Section 5.4(b), the following provisions shall apply:

 

(i)            the Net Proceeds shall be made available to Borrower for
Restoration upon the determination of Lender that the following conditions are
met: (A) Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such Casualty
occurs) and shall diligently pursue the same to satisfactory completion;
(B) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Properties as a result of the occurrence of the
Casualty, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 5.1.1(a)(ii), if
applicable, or (3) by other funds of Borrower; (C) Lender shall be satisfied
that the Restoration will be completed on or before the earliest to occur of
(1) the date six (6) months prior to the Initial Maturity Date, as extended
pursuant to Section 2.9, (2) the earliest date required for such completion
under the terms of any Lease, (3) such time as may be required under applicable
Legal Requirements or (4) six (6) months prior to the expiration of the
insurance coverage referred to in Section 5.1.1(a)(ii); (D) Borrower shall cause
the affected Property and the use thereof after the Restoration to be in
compliance with and permitted under all applicable Legal Requirements and such
Property, after Restoration, shall be of the same character as prior to such
damage or destruction; (E) the Restoration shall be done and completed by
Borrower in an expeditious and diligent fashion and in compliance with all
applicable Legal Requirements and the Renovation Standards; (F)

 

104

--------------------------------------------------------------------------------


 

Borrower shall deliver, or cause to be delivered, to Lender a signed detailed
budget approved in writing by Borrower’s architect or engineer stating the
entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender and (G) the Net Proceeds together with any cash or cash
equivalent deposited by Borrower with Lender are sufficient in Lender’s
discretion to cover the cost of the Restoration.

 

(ii)           The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Subaccount and, until disbursed in accordance with the provisions
of this Section 5.4(d), shall constitute additional security for the Debt and
other obligations under the Loan Documents.  The Net Proceeds shall be disbursed
by Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Properties which have been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the title company issuing the Title Insurance Policy.

 

(iii)          All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Lender and an independent
consulting engineer selected by Lender (the “Casualty Consultant”).  Lender
shall have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration.  The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
the approval of Lender and the Casualty Consultant.  All costs and expenses
incurred by Lender in connection with recovering, holding and advancing the Net
Proceeds for the Restoration including, without limitation, reasonable
attorneys’ fees and disbursements and the Casualty Consultant’s fees and
disbursements, shall be paid by Borrower.

 

(iv)          In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage.  The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed.  The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. 
The Casualty Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid

 

105

--------------------------------------------------------------------------------


 

in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (x) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract,
(y) the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and (z) Lender receives an endorsement to
the Title Insurance Policy insuring the continued priority of the Lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. 
If required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

(v)           Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

 

(vi)          If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender (for deposit into the Casualty and
Condemnation Subaccount) before any further disbursement of the Net Proceeds
shall be made.  The Net Proceeds Deficiency deposited with Lender shall be
deposited by Lender into the Casualty and Condemnation Subaccount and shall be
disbursed for costs actually incurred in connection with the Restoration on the
same conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 5.4(d) shall constitute additional security
for the Obligations.

 

(vii)         The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(d), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

 

(e)           All reasonable out-of-pocket costs and expenses incurred by Lender
in connection with any Restoration including, without limitation, reasonable
attorneys’ fees and disbursements, shall be paid by Borrower.

 

(f)            Notwithstanding anything to the contrary set forth in this
Agreement, including the provisions of Section 5.3 or Section 5.4, if the Loan
is included in a REMIC Trust and, immediately following a release of any portion
of the Lien of a Mortgage following a Casualty or Condemnation of a Property
(but taking into account any proposed Restoration of the remaining

 

106

--------------------------------------------------------------------------------


 

portion of such Property), the ratio of the unpaid principal balance of the Loan
to the value of the remaining Properties is greater than 125% (such value to be
determined, in Lender’s sole discretion, by any commercially reasonable method
permitted to a REMIC Trust; and which shall exclude the value of personal
property (other than fixtures) or going concern value, if any), the Outstanding
Principal Balance must be paid down (by application of the Net Proceeds or
Award, as applicable, or if such amounts are not sufficient, by Borrower) by a
“qualified amount” as that term is defined in the IRS Revenue Procedure 2010-30,
as the same may be amended, replaced, supplemented or modified from time to
time, unless Lender receives an opinion of counsel that if such amount is not
paid, the applicable Securitization will not fail to maintain its status as a
REMIC Trust as a result of the related release of such portion of the Lien of
such Mortgage.  If and to the extent the preceding sentence applies, only such
amount of the net Award or net Insurance Proceeds (as applicable), if any, in
excess of the amount required to pay down the principal balance of the Loan may
be released for purposes of Restoration or released to Borrower as otherwise
expressly provided in Section 5.3 or Section 5.4.

 

(g)           In the event of foreclosure of a Mortgage, or other transfer of
title to a Property or Properties in extinguishment in whole or in part of the
Debt all right, title and interest of Borrower in and to the Policies that are
not blanket Policies then in force concerning such Property or Properties and
all proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

 

ARTICLE VI - RESERVE FUNDS

 

Section 6.1            Tax Funds.

 

6.1.1       Deposits of Tax Funds.  Borrower shall deposit with Lender on each
Payment Date an amount equal to one-twelfth of the Property Taxes that Lender
estimates will be payable during the next ensuing twelve (12) months, in order
to accumulate sufficient funds to pay all such Property Taxes prior to their
respective due dates, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “Tax
Subaccount”).  Amounts deposited from time to time into the Tax Subaccount
pursuant to this Section 6.1.1 are referred to herein as the “Tax Funds”.  If at
any time Lender reasonably determines that the Tax Funds will not be sufficient
to pay the Property Taxes, Lender shall notify Borrower of such determination
and, commencing with the first Payment Date following Borrower’s receipt of such
written notice, the monthly deposits for Property Taxes shall be increased by
the amount that Lender estimates is sufficient to make up the deficiency at
least ten (10) days prior to the respective due dates for the Property Taxes;
provided, that if Borrower receives notice of any deficiency after the date that
is ten (10) days prior to the date that Property Taxes are due, Borrower will
deposit with or on behalf of Lender such amount within two (2) Business Days
after its receipt of such notice.

 

6.1.2       Release of Tax Funds.  Provided no Event of Default is continuing,
Lender shall apply Tax Funds in the Tax Subaccount to reimburse Borrower for
payments of Property Taxes made by Borrower after delivery by Borrower to Lender
of evidence of such payment reasonably acceptable to Lender.  If the amount of
the Tax Funds shall exceed the amounts due for Property Taxes, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds.  Any Tax Funds remaining in the Tax

 

107

--------------------------------------------------------------------------------


 

Subaccount after the Obligations have been paid in full shall be returned to
Borrower.  Provided no Default or Event of Default exists, the Tax Funds
reserved for any Property shall be released upon a permitted sale and release of
such Property in accordance with the terms hereof.

 

6.1.3       Special Reserve of Tax Funds. Notwithstanding the foregoing, in lieu
of making the deposits required by Section 6.1.1, Borrower may, by written
notice to Lender, elect to maintain in the Tax Subaccount an amount equal to the
amount of Property Taxes payable with respect to the Properties for a period of
six months.  If such an election is in effect and Lender determines that the Tax
Funds in the Tax Subaccount constitute less than the amount described in the
previous sentence, Lender shall notify Borrower of such determination and,
commencing with the first Payment Date following Borrower’s receipt of such
written notice, Borrower shall deposit into the Tax Subaccount such shortfall. 
Furthermore, during any period while such an election is in effect, Borrower
shall not be entitled to receive any release of Tax Funds from the Tax
Subaccount.  Borrower may revoke the election contemplated by this Section 6.1.3
by written notice to Lender; provided, that (i) such revocation shall not take
effect until the first Payment Date that is more than ten (10) Business Days
after the date Lender receives such notice and (ii) on such Payment Date
Borrower shall deposit into the Tax Subaccount an amount reasonably determined
by Lender that, when combined with prospective deposits into the Tax Subaccount
contemplated by clause (ii) of Section 6.1.1 will be sufficient funds to pay all
Property Taxes with respect to the Properties prior to their respective due
dates.

 

Section 6.2            Insurance Funds.

 

6.2.1       Deposits of Insurance Funds.  Borrower shall deposit with or on
behalf of Lender on each Payment Date, an amount equal to one-twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof, in order to
accumulate sufficient funds to pay all such Insurance Premiums prior to the
expiration of the Policies, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the
“Insurance Subaccount”).  Amounts deposited from time to time into the Insurance
Subaccount pursuant to this Section 6.2.1 are referred to herein as the
“Insurance Funds”.  If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums, Lender
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.

 

6.2.2       Release of Insurance Funds.  Provided no Event of Default is
continuing, Lender shall apply Insurance Funds in the Insurance Subaccount to
timely pay, or reimburse Borrower for payments of, Insurance Premiums.  If the
amount of the Insurance Funds shall exceed the amounts due for Insurance
Premiums, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Insurance Funds. 
Any Insurance Funds remaining in the Insurance Subaccount after the Obligations
have been paid in full shall be returned to Borrower.  Provided no Default or
Event of Default exists, the Insurance Funds reserved for any Property shall be
released upon a permitted sale and release of such Property in accordance with
the terms hereof.

 

108

--------------------------------------------------------------------------------


 

6.2.3                     Acceptable Blanket Policy.  Notwithstanding anything
to the contrary contained in Section 6.2.1, if an Acceptable Blanket Policy is
in effect with respect to the Policies required pursuant to Section 5.1.1,
deposits into the Insurance Subaccount required for Insurance Premiums pursuant
to Section 6.2.1 shall be suspended to the extent that Insurance Premiums relate
to such Acceptable Blanket Policy.  As of the Closing Date, an Acceptable
Blanket Policy is in effect with respect to the Policies required as of the
Closing Date pursuant to Section 5.1.1(a)(iv) and (vii).  Notwithstanding the
foregoing, Borrower may, by written notice to Lender given not less than ten
(10) Business Days prior to a Payment Date, elect to reinstate, as of such
Payment Date, deposits to the Insurance Subaccount with respect to the Insurance
Premiums for one or more of the Policies required pursuant to Section 5.1.1 for
which an Acceptable Blanket Policy is in effect.  Further, if Borrower makes
such an election, then Borrower may rescind such election by providing a written
notice thereof to Lender, which notice shall be effective as of the Payment Date
that follows such notice by more than ten (10) Business Days or such later
Payment Date as Borrower specifies in its election.

 

Section 6.3                                   Capital Expenditure Funds.

 

6.3.1                     Deposits of Capital Expenditure Funds.  Borrower shall
deposit with or on behalf of Lender on each Payment Date, an amount equal to
one-twelfth of the product of (i) $450 multiplied by (ii) the number of
Properties to which the Loan is applicable, in order to accumulate sufficient
funds, for annual Capital Expenditures, which amounts shall be transferred into
a Subaccount established at the Cash Management Account Bank to hold such funds
(the “Capital Expenditure Subaccount”).  Amounts deposited from time to time
into the Capital Expenditure Subaccount pursuant to this Section 6.3.1 are
referred to herein as the “Capital Expenditure Funds”.

 

6.3.2                     Release of Capital Expenditure Funds.  Provided no
Event of Default is continuing, Lender shall disburse Capital Expenditure Funds
out of the Capital Expenditure Subaccount to reimburse Borrower for Capital
Expenditures actually paid for by Borrower, provided that: (i) such disbursement
is for an Approved Capital Expenditure, (ii) the request for disbursement is
accompanied by (A) an Officer’s Certificate from Borrower (1) stating that the
items to be funded by the requested disbursement are Approved Capital
Expenditures, and a description thereof, (2) stating that all Approved Capital
Expenditures to be funded by the requested disbursement have been completed (or
completed to the extent of the requested disbursement) in a good and workmanlike
manner and in accordance, in all material respects, with all applicable Legal
Requirements and the Renovation Standards and, (3) stating that the Approved
Capital Expenditures to be funded from the disbursement in question have not
been the subject of a previous disbursement and have been paid for by Borrower
and (iii) for any individual expenditure greater than $25,000, Borrower has
delivered to Lender copies of any invoices, bills or statements related to such
Approved Capital Expenditures that are requested by Lender.  For the avoidance
of doubt, Borrower shall not be entitled to receive a distribution of Capital
Expenditure Funds for expenses related to the refurbishment or repair of a
Property to the extent that Borrower has been or will be entitled to
reimbursement for such expenses from a Tenant’s security deposit.

 

Section 6.4                                   Casualty and Condemnation
Subaccount.  Borrower shall pay, or cause to be paid, to Lender all Insurance
Proceeds or Awards due to any Casualty or Condemnation in

 

109

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 5.2 and Section 5.3, which amounts
shall be transferred into a Subaccount established at the Cash Management Bank
to hold such funds (the “Casualty and Condemnation Subaccount”).  Amounts
deposited from time to time into the Casualty and Condemnation Subaccount
pursuant to this Section 6.4 are referred to herein as the “Casualty and
Condemnation Funds”.  All Casualty and Condemnation Funds shall be held,
disbursed and/or applied in accordance with the provisions of Section 5.3 or
Section 5.4, as applicable.

 

Section 6.5                                   Eligibility Reserve Subaccount.

 

6.5.1                     Deposit of Eligibility Funds.  If Borrower shall be
required to make a prepayment in respect of any Property pursuant to
Section 2.4.2(a) (other than in the case of any Property that constitutes a
Disqualified Property due to the occurrence of a Voluntary Action in respect
thereof), Borrower shall have an option to deposit into a Subaccount established
at the Cash Management Bank to hold such funds (the “Eligibility Reserve
Subaccount”) an amount equal to 100% of the Allocated Loan Amount for any such
Property (“Eligibility Funds”), provided that  Borrower provides Lender with
written notice of any such Eligibility Funds and, no later than the due date for
the prepayment required under Section 2.4.2(a), delivers such Eligibility Funds
with Lender for deposit to the Eligibility Reserve Subaccount.

 

6.5.2                     Release of Eligibility Funds. Provided no Default or
Event of Default exists, Lender shall disburse the Eligibility Funds with
respect to a Property to Borrower upon (i) the sale of such Property and payment
in full of the applicable Release Amount, (ii) upon such Property becoming an
Eligible Property or (iii) upon the substitution of the applicable Disqualified
Property with a Substitute Property in accordance with the conditions of
Section 2.4.2(a).

 

Section 6.6                                   Cash Collateral.

 

6.6.1                     Cash Collateral Subaccount.  If a Cash Sweep Period
shall be continuing, all Available Cash (after payment of the Monthly Budgeted
Amount and any Approved Extraordinary Expenses in accordance with
Section 2.7.2(i)) shall be paid to Lender, which amounts shall be transferred by
Lender into a Subaccount (the “Cash Collateral Subaccount”) to be held by Lender
as cash collateral for the Debt.  Amounts on deposit from time to time in the
Cash Collateral Subaccount pursuant to this Section 6.6.1 are referred to as the
“Cash Collateral Funds”.  Lender shall have the right, but not the obligation,
at any time during the continuance of an Event of Default, in its sole and
absolute discretion to apply any and all Cash Collateral Funds then on deposit
in the Cash Collateral Subaccount to the Debt, in such order and in such manner
as Lender shall elect in its sole and absolute discretion, including to make a
prepayment of principal (together with the applicable Spread Maintenance
Premium, Interest Shortfall and Breakage Costs, if any, applicable thereto) or
any other amounts due hereunder.

 

6.6.2                     Withdrawal of Cash Collateral Funds. Provided no
Default or an Event of Default hereunder is continuing and there is an amount
exceeding one percent (1%) of the Outstanding Principal Balance on deposit in
the Cash Collateral Subaccount (the “Cash Collateral Floor”), Lender shall make
disbursements from the Cash Collateral Subaccount of Cash Collateral Funds in
excess of the Cash Collateral Floor to pay costs and expenses in

 

110

--------------------------------------------------------------------------------


 

connection with the ownership, management and/or operation of the Properties to
the extent such amounts are not otherwise paid pursuant to Section 6.6.1 or by
Manager pursuant to the Management Agreement for the following items:
(i) Operating Expenses (including management fees, but subject to the Management
Fee Cap) set forth in an Approved Annual Budget (subject to a five percent (5%)
variation for Operating Expenses in such Approved Annual Budget), (ii) emergency
repairs and/or life-safety items (including applicable Capital Expenditures for
such purpose), (iii) Capital Expenditures set forth in an Approved Annual Budget
(subject to a five percent (5%) variation for Capital Expenditures in such
Approved Annual Budget), (iv) legal, audit and accounting costs associated with
the Properties or Borrower, excluding legal fees incurred in connection with the
enforcement of Borrower’s, rights pursuant to the Loan Documents, (v) payment of
Debt Service on the Loan and (vi) expenses and shortfalls relating to
Restoration; provided, that no disbursements shall be made from the Cash
Collateral Subaccount for any of the Operating Expenses or Capital Expenditures
described in the foregoing clauses (i) through (iv) to the extent amounts for
such Operating Expenses or Capital Expenditures have been distributed to
Borrower from the Cash Management Account under Section 2.7.2(i), or may be
distributed to Borrower from the Tax Subaccount, the Insurance Subaccount or the
Capital Expenditure Subaccount, as applicable.

 

6.6.3                     Release of Cash Collateral Funds.  Provided no Cash
Sweep Period is continuing as of two consecutive Calculation Dates, Lender shall
release Cash Collateral Funds in the Cash Collateral Subaccount to Borrower.

 

6.6.4                     Extraordinary Expense.  If, during any Cash Sweep
Period, Borrower incurs or is required to incur an operating expense or capital
expense which is not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender in
writing a reasonably detailed explanation of such Extraordinary Expense.  If a
Cash Sweep Period then exists, then such Extraordinary Expense shall be subject
to Lender’s approval, which approval may not be unreasonably withheld or delayed
so long as no Event of Default then exists; provided, however, that during a
Cash Sweep Period, so long as no Event of Default then exists, Lender shall be
deemed to have approved any Extraordinary Expense (other than fees paid to any
Manager or any amounts paid to any Affiliates of Borrower) that (a) does not
exceed (when aggregated with any and all other requested and unpaid
Extraordinary Expenses covered by the same line item of the Approved Annual
Budget) ten percent (10%) of the monthly amount of the applicable line item set
forth in the Approved Annual Budget for such month and (b) does not exceed (when
aggregated with any and all other requested and unpaid Extraordinary Expenses of
the same type (i.e., Operating Expenses or Capital Expenditures)) five percent
(5%) of the aggregate monthly amount of the Approved Annual Budget with respect
to Operating Expenses or Capital Expenditures, as applicable, for such month. 
Any Extraordinary Expense incurred by Borrower and approved (or deemed approved)
by Lender is referred to herein as an (“Approved Extraordinary Expense”).  Any
amounts distributed to Borrower for the payment of Approved Extraordinary
Expenses pursuant to Section 6.6.4 shall be used by Borrower only to pay for
such Approved Extraordinary Expenses or reimburse Borrower for such Approved
Extraordinary Expenses, as applicable.

 

111

--------------------------------------------------------------------------------


 

Section 6.7                                   Advance Rent Funds.

 

6.7.1                     Deposits of Advance Rent Funds.  In the event Borrower
receives any Advance Rent, Borrower shall deposit (or cause to be deposited) any
such Advance Rent into a Subaccount established at the Cash Management Account
Bank to hold such funds (the “Advance Rent Subaccount”).  Amounts deposited from
time to time in the Advance Rent Subaccount pursuant to this Section 6.7.1 are
referred to herein as the “Advance Rent Funds”.

 

6.7.2                     Release of Advance Rent Funds.  Provided no Event of
Default has occurred and is continuing, on each Payment Date, Lender shall
disburse the applicable Advance Rent Funds to the Cash Management Account in
accordance with the Advance Rent Disbursement Schedule.

 

Section 6.8                                   Reserve Funds, Generally.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Article 6, disbursements of Reserve Funds to Borrower shall
only occur on the Reserve Release Date after receipt by Lender of a Reserve
Release Request from Borrower not less than five (5) Business Days prior to such
date; provided, that if the amount of Reserve Funds to be released to Borrower
on any Reserve Release Date is less than the Minimum Disbursement Amount, then
such Reserve Funds shall continue to be maintained in the Subaccounts until the
next Reserve Release Date on which an amount equal to or greater than the
Minimum Disbursement Amount is available for disbursement or until the payment
in full of the Obligations.

 

(b)                                 Borrower grants to Lender a first-priority
perfected security interest in each of the Reserve Funds and any and all monies
now or hereafter deposited in each Reserve Fund as additional security for
payment of the Debt.  Until expended or applied in accordance herewith, the
Reserve Funds shall constitute additional security for the Debt.

 

(c)                                  During the continuance of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in any or all of the Reserve
Funds to the payment of the Debt in any order in its sole discretion.

 

(d)                                 The Reserve Funds shall be held in an
Eligible Account in cash or Permitted Investments as directed by Lender or
Lender’s Servicer.  All interest on a Reserve Fund shall be added to and become
a part thereof and shall be the sole property of Borrower.  Borrower shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Reserve Funds credited or paid to
Borrower.

 

(e)                                  Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Reserve Fund or the monies deposited therein or permit any lien
or encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(f)                                   Lender and Servicer shall not be liable
for any loss sustained on the investment of any funds constituting the Reserve
Funds.  Borrower shall indemnify Lender and Servicer and hold Lender and
Servicer harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Reserve

 

112

--------------------------------------------------------------------------------


 

Funds or the performance of the obligations for which the Reserve Funds were
established.  Borrower shall assign to Lender all rights and claims Borrower may
have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

 

ARTICLE VII - DEFAULTS

 

Section 7.1                                   Event of Default.

 

(a)                                 Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)                                     if (A) the Debt is not paid in full on
the Maturity Date, (B) any regularly scheduled monthly payment of interest or
principal due under the Note is not paid in full on the applicable Payment Date,
(C) any prepayment of principal due under this Agreement or the Note is not paid
when due or (D) any Spread Maintenance Premium, Interest Shortfall or Breakage
Costs is not paid when due,

 

(ii)                                  if any deposit to the Reserve Funds is not
made on the required deposit date therefor, with such failure continuing for two
(2) Business Days after Lender delivers written notice thereof to Borrower;

 

(iii)                               if any other amount payable pursuant to this
Agreement, the Note or any other Loan Document (other than as set forth in the
foregoing clauses (i) and (ii)) is not paid in full when due and payable in
accordance with the provisions of the applicable Loan Document, with such
failure continuing for ten (10) days after Lender delivers written notice
thereof to Borrower;

 

(iv)                              if the Policies are not (A) delivered to
Lender within five (5) days of Lender’s written request and (B) kept in full
force and effect, each in accordance with the terms and conditions hereof;

 

(v)                                 a Transfer other than a Permitted Transfer
occurs;

 

(vi)                              if any certification, representation or
warranty made by a Relevant Party herein or any other Loan Document, other than
a Property Representation, or in any report, certificate, financial statement or
other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material and adverse respect as of the date such
representation or warranty was made; provided, however, if any untrue
certification, representation or warranty made after the Closing Date is
susceptible of being cured, Borrower shall have the right to cure such
certification, representation or warranty within thirty (30) days after receipt
of notice from Lender;

 

(vii)                           if any Relevant Party shall make an assignment
for the benefit of creditors;

 

113

--------------------------------------------------------------------------------


 

(viii)                        if a receiver, liquidator or trustee shall be
appointed for any Relevant Party, any Relevant Party shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Relevant
Party, or if any proceeding for the dissolution or liquidation of any Relevant
Party shall be instituted, or if any Loan Party is substantively consolidated
with any Person other than a Loan Party; provided, however, if such appointment,
adjudication, petition, proceeding or consolidation was involuntary and not
consented to by such Relevant Party, upon the same not being discharged, stayed
or dismissed within sixty (60) days following its filing;

 

(ix)                              if any Loan Party attempts to assign its
rights under this Agreement or any of the other Loan Documents or any interest
herein or therein in contravention of the Loan Documents;

 

(x)                                 if any of the assumptions contained in the
Insolvency Opinion, or in any Additional Insolvency Opinion delivered to Lender
in connection with the Loan, is or shall become untrue in any material respect;

 

(xi)                              a breach of the covenants set forth in
Sections 4.1.1, 4.1.2, 4.1.3, 4.1.4, 4.1.13, 4.1.20, 4.2.2, 4.2.3, 4.2.5, 4.2.8,
4.2.9, 4.2.11, 4.2.13, 4.2.14 or 4.2.15;

 

(xii)                           if with respect to any Disqualified Property,
Borrower fails to within the time periods specified in Section 2.4.2(a) either: 
(A) pay the Release Amount in respect thereof, (B) substitute such Disqualified
Property with a Substitute Property in accordance with Section 2.4.2(a) or
(C) or deposit an amount equal to 100% of the Allocated Loan Amount for the
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
Section 2.4.2(a) and such failure continues for more than five (5) Business Days
after written notice thereof from Lender to Borrower;

 

(xiii)                        if, without Lender’s prior written consent,
(i) any Management Agreement is terminated (unless simultaneously therewith,
Borrower and a new Qualified Manager enter into a Replacement Management
Agreement in accordance with Section 4.2.1), or (ii) there is a default by
Borrower under any Management Agreement beyond any applicable notice or grace
period that permits such Manager to terminate or cancel the applicable
Management Agreement (unless, within thirty (30) days after the expiration of
such notice or grace period, Borrower and a new Qualified Manager enter into a
Replacement Management Agreement in accordance with Section 4.2.1);

 

(xiv)                       if any Loan Party, Sponsor, any Qualified
Transferee, or any subsidiary of Sponsor or any Qualified Transferee that owns a
direct or indirect ownership interest in any Loan Party shall be convicted of a
Patriot Act Offense by a court of competent jurisdiction;

 

(xv)                          any failure on the part of any Borrower to duly
observe or perform any of its covenants set forth in Section 4.1.21 or the
representation and warranty in Section 3.1.24 shall fail to be correct in
respect of a Tenant of any Property and, in each

 

114

--------------------------------------------------------------------------------


 

case, Borrower fails to notify OFAC within five (5) Business Days of Borrower or
Manager obtaining knowledge that such Tenant is on any of the lists described in
those sections and promptly take such steps as may be required by OFAC with
respect to such Tenant;

 

(xvi)                       if there shall be a default under any of the other
Loan Documents beyond any applicable cure periods contained in such Loan
Documents, whether as to any Relevant Party or the Properties, or if any other
such event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Obligations or to
permit Lender to accelerate the maturity of all or any portion of the
Obligations;

 

(xvii)                    if Borrower fails to obtain or maintain an Interest
Rate Cap Agreement or replacement thereof in accordance with Section 2.2.7;

 

(xviii)                 if any Loan Document or any Lien granted thereunder by
any Relevant Party shall (except in accordance with its terms or pursuant to
Lender’s written consent), in whole or in part, terminate, cease to be effective
or cease to be the legally valid, binding and enforceable obligation of the
parties thereto or (y) any Relevant Party or any other party shall disaffirm or
contest, in writing, in any manner such effectiveness, validity, binding nature
or enforceability (other than as a result of the occurrence of the payment in
full of the Obligations);

 

(xix)                       one or more final judgments for the payment of
$2,500,000 or more rendered against any Loan Party, and such amount is not
covered by insurance or indemnity or not discharged, paid or stayed within sixty
(60) days after (i) the date on which the right to appeal thereof has expired if
no such appeal has commenced, or (ii) the date on which all rights to appeal
have been extinguished;

 

(xx)                          Sponsor or any Qualified Transferee that executes
and delivers a replacement guaranty pursuant to Section 4.2.17(e) fails to
comply with the Sponsor Financial Covenant; provided, that the foregoing shall
not be an Event of Default if an Affiliate of the Borrower or such Qualified
Transferee has agreed in writing to be primarily liable for all obligations of
the Sponsor or such Qualified Transferee, as applicable, under the Sponsor
Guaranty and such Affiliate satisfies the Sponsor Financial Covenant; or

 

(xxi)                       if any Relevant Party shall continue to be in
Default under any of the other terms, covenants or conditions of this Agreement
or any other Loan Document not specified in subsections (i) to (xx) above, and
such Default shall continue for ten (10) days after notice to Borrower from
Lender, in the case of any such Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice to Borrower from Lender in
the case of any other such Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such 30-day
period, and provided further that Borrower shall have commenced to cure such
Default within such 30-day period and thereafter diligently and expeditiously
proceeds to cure the same, such 30-day period shall be extended for such time as
is reasonably

 

115

--------------------------------------------------------------------------------


 

necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed ninety (90) days.

 

(b)                                 During the continuance of an Event of
Default (other than an Event of Default described in clauses (vii), (viii) or
(ix) above) and at any time thereafter, in addition to any other rights or
remedies available to it pursuant to this Agreement and the other Loan Documents
or at law or in equity, Lender may take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against any
Relevant Party and in and to any or all of the Properties, including, without
limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against the Relevant Parties and any or all of the Properties,
including, without limitation, all rights or remedies available at law or in
equity; and upon any Event of Default described in clauses (vii), (viii) or
(ix) above, the Debt and Other Obligations of Borrower hereunder and under the
other Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

Section 7.2                                   Remedies.

 

(a)                                 During the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against each Relevant Party under this Agreement or
any of the other Loan Documents executed and delivered by, or applicable to, a
Relevant Party or at law or in equity may be exercised by Lender at any time and
from time to time, whether or not all or any of the Debt shall be declared due
and payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of any Property.  Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth herein or in the other Loan Documents.  Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Properties and each Mortgage has
been foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt
or the Debt has been paid in full.

 

(b)                                 With respect to Borrower and the Properties,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to any Property for the satisfaction of any of the
Debt in any preference or priority to any other Property, and Lender may seek
satisfaction out of all of the Properties, or any part thereof, in its absolute
discretion in respect of the Debt.  In addition, Lender shall have the right
from time to time to partially foreclose the Lien of the Mortgages and the other
Collateral Documents in any manner and for any amounts secured by the Mortgages
and the other Collateral Documents then due and payable as determined by Lender
in its sole discretion including, without limitation, the following

 

116

--------------------------------------------------------------------------------


 

circumstances:  (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Lien of one or more of the Mortgages and/or
the other Collateral Documents to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire Outstanding Principal
Balance of the Loan, Lender may foreclose the Lien of one or more of the
Mortgages and/or the other Collateral Documents to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Mortgages and the other Collateral Documents as Lender may
elect.  Notwithstanding one or more partial foreclosures, the Collateral shall
remain subject to the Mortgages and the other Collateral Documents to secure
payment of sums secured by the Collateral Documents and not previously
recovered.

 

(c)                                  During the continuance of an Event of
Default, Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, Collateral Documents and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder.  Borrower shall execute
and deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender.  The Loan Parties hereby absolutely
and irrevocably appoint Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to a Loan Party by Lender of Lender’s intent to exercise
its rights under such power.  Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

 

(d)                                 As used in this Section 7.2, a “foreclosure”
shall include, without limitation, any sale by power of sale.

 

Section 7.3                                   Remedies Cumulative; Waivers.  The
rights, powers and remedies of Lender under this Agreement shall be cumulative
and not exclusive of any other right, power or remedy which Lender may have
against Borrower pursuant to this Agreement or the other Loan Documents, or
existing at law or in equity or otherwise.  Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender may determine in Lender’s sole discretion.  No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient.  A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

 

117

--------------------------------------------------------------------------------


 

Section 7.4                                   Lender’s Right to Perform.  If
Borrower fails to perform any covenant or obligation contained herein and such
failure shall continue for a period of five (5) Business Days after Borrower’s
receipt of written notice thereof from Lender, without in any way limiting
Lender’s right to exercise any of its rights, powers or remedies as provided
hereunder, or under any of the other Loan Documents, Lender may, but shall have
no obligation to, perform, or cause the performance of, such covenant or
obligation, and all costs, expenses, liabilities, penalties and fines of Lender
incurred or paid in connection therewith shall be payable by Borrower to Lender
upon demand and if not paid shall be added to the Obligations, and to the extent
permitted under applicable laws, secured by the Mortgages and the other
Collateral Documents and shall bear interest thereafter at the Default Rate. 
Notwithstanding the foregoing, Lender shall have no obligation to send notice to
Borrower of any such failure.

 

ARTICLE VIII - SECURITIZATION

 

Section 8.1                                   Securitization.

 

8.1.1                     Sale of Notes and Securitization.  (a) Borrower
acknowledges and agrees that Lender may sell all or any portion of the Loan and
the Loan Documents, or issue one or more participations therein, or consummate
one or more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”).  Lender shall promptly
notify Borrower of any such sale of all or any portion of the Loan.  Lender or
its designee, acting solely for this purpose as an agent of Borrower, shall
maintain a register (“Register”) for the recordation of the names and addresses
of the Lenders, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time.  The entries in
the Register shall be conclusive absent manifest error.  The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice.

 

(b)                                 At the request of Lender, and to the extent
not already required to be provided by or on behalf of Borrower under this
Agreement, Borrower shall provide information not in the possession of Lender 
which is in the possession or control of Borrower or its Affiliates or which may
be reasonably required by Lender, in each case in order to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Approved Rating Agencies in
connection with any such Securitization.  Lender shall have the right to provide
to investors, prospective investors and the Approved Rating Agencies any
information in its possession that it is required to provide to such Persons
pursuant to the Servicing Agreement, including financial statements relating to
Borrower, Sponsor and the Properties.  Borrower acknowledges that certain
information regarding the Loan and the parties thereto and the Properties may be
included in a private placement memorandum, prospectus or other disclosure
documents.  Borrower agrees that Borrower, shall, at Lender’s request, cooperate
with Lender’s efforts to arrange for a Securitization in accordance with the
market standards to which Lender customarily adheres and/or which may be
required by prospective investors and/or the Approved Rating Agencies in
connection with any such Securitization. Within a reasonable period of time
following Lender’s request in connection with a Securitization, Borrower agrees
to review only those portions of the Disclosure Documents that

 

118

--------------------------------------------------------------------------------


 

relate to Borrower, Equity Owner, Sponsor, the Properties and the Loan, which is
contained in the sections of the Disclosure Documents entitled “Risk Factors,”
“Special Considerations,” “Description of the Mortgage,” “Description of the
Mortgage Loan and Mortgaged Properties,” “The Manager,” “The Borrower,” and
“Certain Legal Aspects of the Mortgage Loan” (or sections similarly titled or
covering similar subject matters) (collectively, the “Covered Disclosure
Information”), and shall certify that the factual statements and representations
contained in the Covered Disclosure Information do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading.

 

8.1.2                     Securitization Costs.  All reasonable third party
costs and expenses incurred by Borrower and Equity Owners in connection with
Borrower’s complying with requests made under this Section 8.1 (including,
without limitation, the fees and expenses of the Approved Rating Agencies, any
mortgage recording taxes, title insurance premiums and UCC insurance premiums)
shall be paid by Borrower with respect to the Securitization on the Closing Date
and otherwise as required by the Lender, except as otherwise provided herein.

 

Section 8.2                                   Securitization Indemnification.

 

(a)                                 Borrower understands that certain of the
Provided Information may be included in Disclosure Documents in connection with
the Securitization and may also be included in filings with the Securities and
Exchange Commission pursuant to the Securities Act or the Exchange Act, or
provided or made available to investors or prospective investors in the
Securities, the Approved Rating Agencies, and service providers relating to the
Securitization.  In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in providing current information necessary to keep the
Disclosure Document accurate and complete in all material respects to the extent
such information is in Borrower’s possession or control.

 

(b)                                 Borrower agrees to provide, in connection
with the Securitization, an indemnification agreement (A) certifying that
(i) Borrower has examined the Covered Disclosure Information and (ii) such
Covered Disclosure Information does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (B)  indemnifying Lender, any Affiliate of Lender that has filed
any registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent, any other co-underwriters
or co-placement agents, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who Controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Indemnified
Persons”), for any losses, claims, damages, liabilities, costs or expenses
(including without limitation legal fees and expenses for enforcement of these
obligations) (collectively, the “Liabilities”) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information or arise out of or are based
upon the omission or alleged omission to state in the Covered Disclosure
Information a material fact required to be stated therein or necessary in order
to make the

 

119

--------------------------------------------------------------------------------


 

statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (C) agreeing to reimburse each
Indemnified Person for any legal or other expenses reasonably incurred by such
Indemnified Person in connection with investigating or defending the
Liabilities; provided, however, that Borrower will be liable in any such case
under clauses (B) or (C) above only to the extent that any such Liabilities
arise out of or is based upon any such untrue statement or omission made therein
in reliance upon and in conformity with (1) the written information furnished to
Lender by or on behalf of Borrower in connection with the underwriting or
closing of the Loan, including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Properties and
(2) those portions of the Disclosure Documents furnished to and approved by
Borrower in the certificate furnished pursuant to clause (A) above.  This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have.  Moreover, the indemnification and reimbursement obligations
provided for in clauses (B) and (C) above shall be effective, valid and binding
obligations of Borrower, whether or not an indemnification agreement described
in clause (A) above is provided.

 

(c)                                  Promptly after receipt by an Indemnified
Person of notice of any claim or the commencement of any action, the Indemnified
Person shall, if a claim in respect thereof is to be made against Borrower,
notify Borrower in writing of the claim or the commencement of that action;
provided, however, that the failure to notify Borrower shall not relieve it from
any liability which it may have under the indemnification provisions of this
Section 8.2 except to the extent that it has been materially prejudiced by such
failure and, provided further that the failure to notify Borrower shall not
relieve it from any liability which it may have to an Indemnified Person
otherwise than under the provisions of this Section 8.2.  If any such claim or
action shall be brought against an Indemnified Person, and it shall notify
Borrower thereof, Borrower shall be entitled to participate therein and, to the
extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person.  After notice from Borrower to the
Indemnified Person of its election to assume the defense of such claim or
action, Borrower shall not be liable to the Indemnified Person for any legal or
other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the following sentence; provided,
however, if the defendants in any such action include both Borrower, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to Borrower, the Indemnified Person or Persons shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
Indemnified Person or Persons.  The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which Borrower is required hereunder to indemnify
such Indemnified Person.  Borrower shall not be liable for the expenses of more
than one (1) such separate counsel unless such Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to another Indemnified Person.

 

120

--------------------------------------------------------------------------------

 


 

(d)                                 Without the prior written consent of Lender
(which consent shall not be unreasonably withheld or delayed), Borrower shall
not settle or compromise or consent to the entry of any judgment in any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is an actual or potential party to such claim, action, suit or proceeding)
unless Borrower shall have given Lender reasonable prior written notice thereof
and shall have obtained an unconditional release of each Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceedings and such settlement requires no statement as to, or an admission of,
fault, culpability or a failure to act, by or on behalf of each Indemnified
Person.  As long as Borrower has complied with its obligations to defend and
indemnify hereunder, Borrower shall not be liable for any settlement made by any
Indemnified Person without the consent of Borrower (which consent shall not be
unreasonably withheld or delayed).

 

(e)                                  Borrower agrees that if any indemnification
or reimbursement sought pursuant to this Section 8.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 8.2), then Borrower, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient:  (x) in such proportion as is appropriate to reflect the relative
benefits to Borrower, on the one hand, and such Indemnified Person, on the other
hand, from the transactions to which such indemnification or reimbursement
relates; or (y) if the allocation provided by clause (x) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (x) but also the relative faults of
Borrower, on the one hand, and all Indemnified Persons, on the other hand, as
well as any other equitable considerations.  Notwithstanding the provisions of
this Section 8.2, (A) no party found liable for a fraudulent misrepresentation
shall be entitled to contribution from any other party who is not also found
liable for such fraudulent misrepresentation, and (B) Borrower agrees that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this Section 8.2(e) exceed the amount of the fees actually received
by the Indemnified Persons in connection with the closing of the Loan.

 

(f)                                   Borrower agrees that the indemnification,
contribution and reimbursement obligations set forth in this Section 8.2 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings.  Borrower further agrees that the Indemnified
Persons are intended third party beneficiaries under this Section 8.2.

 

(g)                                  The liabilities and obligations of the
Indemnified Persons and Borrower under this Section 8.2 shall survive the
termination of this Agreement and the satisfaction and discharge of the Debt.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, Borrower shall have no obligation to act as depositor with
respect to the Loan or an issuer or registrant with respect to the Securities
issued in any Securitization.

 

Section 8.3                                   Servicer.  At the option of
Lender, the Loan may be serviced by a master servicer, primary servicer, special
servicer and/or trustee (any such master servicer, primary servicer, special
servicer, and trustee, together with its agents, nominees or designees, are

 

121

--------------------------------------------------------------------------------


 

collectively referred to as “Servicer”) selected by Lender and Lender may
delegate all or any portion of its responsibilities under this Agreement and the
other Loan Documents to Servicer pursuant to a pooling and servicing agreement,
servicing agreement, special servicing agreement or other agreement providing
for the servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer.    Borrower shall not be responsible
for any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement.  Borrower shall not be responsible for payment of the
monthly master servicing fee due to the Servicer under the Servicing Agreement. 
Notwithstanding the foregoing, Borrower shall pay all Trust Fund Expenses.  For
the avoidance of doubt, this Section 8.3 shall not be deemed to limit Borrower’s
obligations under Section 9.15(f).

 

ARTICLE IX - MISCELLANEOUS

 

Section 9.1                                   Successors.  Except as otherwise
provided in this Agreement, whenever in this Agreement any of the parties to
this Agreement is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party.  All covenants, promises and
agreements in this Agreement contained, by or on behalf of Borrower, shall inure
to the benefit of Lender and its successors and assigns.

 

Section 9.2                                   Lender’s Discretion; Rating Agency
Review Waiver.

 

(a)                                 Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove any matter, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.  Prior to a Securitization, whenever pursuant to this Agreement the
Approved Rating Agencies are given any right to approve or disapprove any
matter, or any arrangement or term is to be satisfactory to the Approved Rating
Agencies, the decision of Lender to approve or disapprove such matter or to
decide whether arrangements or terms are satisfactory or not satisfactory, based
upon Lender’s determination of Rating Agency criteria, shall be substituted
therefor.

 

(b)                                 Whenever, pursuant to this Agreement or any
other Loan Documents, a Rating Agency Confirmation is required from each
Approved Rating Agency, in the event that any Approved  Rating Agency “declines
review”, “waives review” or otherwise indicates to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the
requirement to obtain a Rating Agency Confirmation from such Approved Rating
Agency shall not apply with respect to such matter; provided, however, if a
Review Waiver occurs with respect to an Approved Rating Agency and Lender does
not have a separate and independent approval right with respect to the matter in
question, then such matter shall require the written reasonable approval of
Lender.  It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Approved Rating Agency shall not be binding or
apply with respect to any other Approved Rating Agency and (ii) with respect to
one matter shall not apply or be deemed to apply to any subsequent matter for
which Rating Agency Confirmation is required.

 

122

--------------------------------------------------------------------------------


 

Section 9.3                                   Governing Law.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION,
PERFECTION OR ENFORCEMENT OF A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY
LOAN DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF NEW YORK) MAY BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.  BORROWER AND LENDER
HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT  TO SERVICE OF PROCESS
BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.5 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

 

Section 9.4                                   Modification, Waiver in Writing. 
Neither this Agreement nor any other Loan Document may be amended, changed,
waived, discharged or terminated, nor shall any consent or approval of Lender be
granted hereunder, unless such amendment, change, waiver, discharge,
termination, consent or approval is in writing signed by Lender.

 

Section 9.5                                   Notices.  All notices, consents,
approvals and requests required or permitted hereunder or under any other Loan
Document shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested, or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):

 

If to
Lender:                                                                          
Goldman Sachs Bank USA
200 West Street

New York, New York 10282

Attention:  Rene Theriault

 

123

--------------------------------------------------------------------------------


 

with a copy to:                                                              
Goldman Sachs Mortgage Company
200 West Street

New York, New York 10282

Attention:  Rene Theriault

 

and

 

Dentons US LLP
1221 Avenue of the Americas
New York, New York  10020
Attention:  Erik Klingenberg, Esq.

 

and

 

Midland Loan Services, a Division of PNC Bank, National Association
10851 Mastin Street, Suite 700
Overland Park, Kansas 66210
Attention:  Executive Vice President — Division Head

 

and

 

Andrascik & Tita LLC
1425 Locust Street, Suite 26B
Philadelphia, Pennsylvania 19102
Attention:  Stephanie M. Tita

 

If to Borrower:                                                              
AMH 2014-1 Borrower, LLC

c/o American Homes 4 Rent
30601 Agoura Road

Suite 200

Agoura Hills, CA  91301
Attn:  General Counsel

 

With a copy to:                                                           
Sidley Austin LLP
555 West 5th Street, 40th Floor

Los Angeles, CA 90013
Attention:  Stephen D. Blevit, Esq.

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

 

Section 9.6                                   Trial by Jury.  LENDER AND
BORROWER, TO THE FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY

 

124

--------------------------------------------------------------------------------


 

RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER AND BORROWER ARE EACH HEREBY
INDIVIDUALLY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

Section 9.7                                   Headings.  The Article and
Section headings in this Agreement are included in this Agreement for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

Section 9.8                                   Severability.  Wherever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.  All covenants hereunder shall be given independent effect so that if
a particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

Section 9.9                                   Remedies of Borrower.  If a claim
is made that Lender or its agents have unreasonably delayed acting or acted
unreasonably in any case where by law or under this Agreement or the other Loan
Documents, any of such Persons has an obligation to act promptly or reasonably,
Borrower agrees that no such Person shall be liable for any monetary damages,
and Borrower’s sole remedy shall be limited to commencing an action seeking
specific performance, injunctive relief and/or declaratory judgment; provided,
however, that the forgoing shall not prevent Borrower from obtaining a monetary
judgment against Lender if it is determined by a court of competent jurisdiction
that Lender acted with gross negligence, bad faith or willful misconduct. 
Notwithstanding anything herein to the contrary, Borrower shall not assert, and
hereby waives, any claim against Lender and/or its affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable Legal
Requirement) arising out of, as a result of, or in any way related to, the Loan
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

125

--------------------------------------------------------------------------------


 

Section 9.10                            Offsets.  All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any offsets, counterclaims or defenses.

 

Section 9.11                            No Joint Venture.  Nothing in this
Agreement is intended to create a joint venture, partnership, tenancy-in-common,
or joint tenancy relationship between Borrower and Lender, nor to grant Lender
any interest in any Property other than that of mortgagee or lender.

 

Section 9.12                            Conflict; Construction of Documents.  In
the event of any conflict between the provisions of this Agreement and the
provisions of the other Loan Documents, the provisions of this Agreement shall
prevail.  The parties acknowledge that they were each represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and that the Loan Documents shall not be subject to the principle of
construing their meaning against the party that drafted same.

 

Section 9.13                            Brokers and Financial Advisors. 
Borrower represents that neither it nor Sponsor has dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement other than
Goldman, Sachs & Co., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC
(collectively, the “Placement Agents”), and any commissions payable in
connection therewith shall be paid solely by Borrower.  Borrower shall indemnify
and hold Lender harmless from and against any and all claims, liabilities, costs
and expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated in this Agreement.  The provisions of this
Section shall survive the expiration and termination of this Agreement and the
repayment of the Indebtedness.

 

Section 9.14                            Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.  Copies of originals, including copies delivered by
facsimile, pdf or other electronic means shall have the same import and effect
as original counterparts and shall be valid, enforceable and binding for the
purposes of this Agreement.

 

Section 9.15                            General Indemnity; Payment of Expenses.

 

(a)                                 Borrower, at its sole cost and expense,
shall protect, indemnify, reimburse, defend and hold harmless the Indemnified
Persons for, from and against any and all Damages of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any of the
Indemnified Person, in any way relating to or arising out of Lender’s interest
in the Loan; provided, however, that no Indemnified Person shall have the right
to be indemnified hereunder to the extent that such Damages have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person.

 

(b)                                 If for any reason (including violation of
law or public policy) the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 9.15 are unenforceable in whole or in part or
are otherwise unavailable to an Indemnified Person or insufficient to hold it

 

126

--------------------------------------------------------------------------------


 

harmless, then Borrower shall contribute to the amount paid or payable by an
Indemnified Person as a result of any Damages the maximum amount Borrower is
permitted to pay under Legal Requirements.  The obligations of Borrower under
this Section 9.15 will be in addition to any liability that Borrower may
otherwise have hereunder and under the other Loan Documents.

 

(c)                                  To the extent any Indemnified Person has
notice of a claim for which it intends to seek indemnification hereunder, such
Indemnified Person shall give prompt written notice thereof to Borrower,
provided that failure by Lender to so notify Borrower will not relieve Borrower
of its obligations under this Section 9.15, except to the extent that Borrower
suffers actual prejudice as a result of such failure.  In connection with any
claim for which indemnification is sought hereunder, Borrower shall have the
right to defend the applicable Indemnified Person (if requested by the
applicable Indemnified Person, in the name of such Indemnified Person) from such
claim by attorneys and other professionals reasonably approved by the applicable
Indemnified Person.  Upon assumption by Borrower of any defense pursuant to the
immediately preceding sentence, Borrower shall have the right to control such
defense, provided that the Applicable Indemnified Person shall have the right to
reasonably participate in such defense and Borrower shall not consent to the
terms of any compromise or settlement of any action defended by Borrower in
accordance with the foregoing without the prior consent of the applicable
Indemnified Person, unless such compromise or settlement (i) includes an
unconditional release of the applicable Indemnified Person from all liability
arising out of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
applicable Indemnified Person.  The applicable Indemnified Person shall have the
right to retain its own counsel if (i) Borrower shall have failed to employ
counsel reasonably satisfactory to the applicable Indemnified Person in a timely
manner, or (ii) the applicable Indemnified Person shall have been advised by
counsel that there are actual or potential material conflicts of interest
between Borrower and the applicable Indemnified Person, including situations in
which there are one or more legal defenses available to the applicable
Indemnified Person that are different from or additional to those available to
Borrower.  So long as Borrower is conducting the defense of any action defended
by Borrower in accordance with the foregoing in a prudent and commercially
reasonable manner, Lender and the applicable Indemnified Person shall not
compromise or settle such action defended without Borrower’s consent, which
shall not be unreasonably withheld or delayed.  Upon demand, Borrower shall pay
or, in the sole discretion of the applicable Indemnified Person, reimburse the
applicable Indemnified Person for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the Applicable Indemnified Person in
accordance with this Section 9.15 in connection with defending any claim subject
to indemnification hereunder.

 

(d)                                 Any amounts payable to Lender by reason of
the application of this Section 9.15 shall be secured by the Mortgages and shall
become immediately due and payable and shall bear interest at the Default Rate
from the date Damages are sustained by the Indemnified Person until paid.

 

(e)                                  The provisions of and undertakings and
indemnification set forth in this Section 9.15 shall survive the satisfaction
and payment in full of the Indebtedness and termination of this Agreement.

 

127

--------------------------------------------------------------------------------


 

(f)                                   Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Borrower as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Liens in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Properties, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Properties (including Trust Fund Expenses
associated therewith), or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings or any other amounts
required under Section 8.3; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  Any cost and expenses due and payable to Lender may be paid from any
amounts in the Cash Management Account.

 

Section 9.16                            No Third-Party Beneficiaries.  This
Agreement and the other Loan Documents are solely for the benefit of Lender and
Borrower, and nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon anyone other than Lender, Borrower and
Indemnified Person any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein.  All
conditions to the obligations of Lender to make the Loan hereunder are imposed
solely and exclusively for the benefit of Lender, and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Lender will refuse to make the Loan in the
absence of strict compliance with any or all thereof, and no other Person shall
under any circumstances be deemed to be a beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Lender if, in Lender’s
sole discretion, Lender deems it advisable or desirable to do so.

 

128

--------------------------------------------------------------------------------

 


 

Section 9.17                            Exculpation of Lender.  Lender neither
undertakes nor assumes any responsibility or duty to Borrower or any other party
to select, review, inspect, examine, supervise, pass judgment upon or inform
Borrower or any third party of (a) the existence, quality, adequacy or
suitability of Broker Price Opinions of the Properties or other Collateral,
(b) any environmental report, or (c) any other matters or items, including
engineering, soils and seismic reports that are contemplated in the Loan
Documents.  Any such selection, review, inspection, examination and the like,
and any other due diligence conducted by Lender, is solely for the purpose of
protecting Lender’s rights under the Loan Documents, and shall not render Lender
liable to Borrower or any third party for the existence, sufficiency, accuracy,
completeness or legality thereof.

 

Section 9.18                            No Fiduciary Duty.

 

(a)                                 Borrower acknowledges that, in connection
with this Agreement, the other Loan Documents and the Transaction, Lender has
relied upon and assumed the accuracy and completeness of all of the financial,
legal, regulatory, accounting, tax and other information provided to, discussed
with or reviewed by Lender for such purposes, and Lender does not assume any
liability therefor or responsibility for the accuracy, completeness or
independent verification thereof.  Lender, its affiliates and their respective
equityholders and employees (for purposes of this Section, the “Lending
Parties”) have no obligation to conduct any independent evaluation or appraisal
of the assets or liabilities (including any contingent, derivative or
off-balance sheet assets and liabilities) of Sponsor, Borrower or any other
Person or any of their respective affiliates or to advise or opine on any
related solvency or viability issues.

 

(b)                                 It is understood and agreed that (i) the
Lending Parties shall act under this Agreement and the other Loan Documents as
an independent contractor, (ii) the Transaction is an arm’s-length commercial
transaction between the Lending Parties, on the one hand, and Borrower, on the
other, (iii) each Lending Party is acting solely as principal and not as the
agent or fiduciary of Borrower, Sponsor or their respective affiliates,
stockholders, employees or creditors or any other Person and (iv) nothing in
this Agreement, the other Loan Documents, the Transaction or otherwise shall be
deemed to create (A) a fiduciary duty (or other implied duty) on the party of
any Lending Party to Sponsor, Borrower, any of their respective affiliates,
stockholders, employees or creditors, or any other Person or (B) a fiduciary or
agency relationship between Sponsor, Borrower or any of their respective
affiliates, stockholders, employees or creditors, on the one hand, and the
Lending Parties, on the other.  Borrower agrees that neither it nor Sponsor nor
any of their respective affiliates shall make, and hereby waives, any claim
against the Lending Parties based on an assertion that any Lending Party has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Borrower, Sponsor or their respective affiliates, stockholders,
employees or creditors.  Nothing in this Agreement or the other Loan Documents
is intended to confer upon any other Person (including affiliates, stockholders,
employees or creditors of Borrower and Sponsor) any rights or remedies by reason
of any fiduciary or similar duty.

 

(c)                                  Borrower acknowledges that it has been
advised that the Lending Parties are a full service financial services firm
engaged, either directly or through affiliates in various activities, including
securities trading, investment banking and financial advisory, investment
management, principal investment, hedging, financing and brokerage activities
and financial

 

129

--------------------------------------------------------------------------------


 

planning and benefits counseling for both companies and individuals.  In the
ordinary course of these activities, the Lending Parties may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including loans)
for their own account and for the accounts of their customers and may at any
time hold long and short positions in such securities and/or instruments.  Such
investment and other activities may involve securities and instruments of
affiliates of Borrower, including Sponsor, as well as of other Persons that may
(i) be involved in transactions arising from or relating to the Transaction,
(ii) be customers or competitors of Borrower, Sponsor and/or their respective
affiliates, or (iii) have other relationships with Borrower, Sponsor and/or
their respective affiliates.  In addition, the Lending Parties may provide
investment banking, underwriting and financial advisory services to such other
Persons.  The Lending Parties may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of affiliates of Borrower, including
Sponsor, or such other Persons.  The Transaction may have a direct or indirect
impact on the investments, securities or instruments referred to in this
Section 9.18(c).  Although the Lending Parties in the course of such other
activities and relationships may acquire information about the Transaction or
other Persons that may be the subject of the Transaction, the Lending Parties
shall have no obligation to disclose such information, or the fact that the
Lending Parties are in possession of such information, to Borrower, Sponsor or
any of their respective affiliates or to use such information on behalf of
Borrower, Sponsor or any of their respective affiliates.

 

(d)                                 Borrower acknowledges and agrees that
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to this Agreement, the other Loan Documents, the
Transaction and the process leading thereto.

 

Section 9.19                            PATRIOT Act Records.  Lender hereby
notifies Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies Borrower and
Sponsor, which information includes the name and address of Borrower and Sponsor
and other information that will allow Lender to identify Borrower or Sponsor in
accordance with the PATRIOT Act.

 

Section 9.20                            Prior Agreements.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND
THERETO IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL
PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR
WRITTEN, INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT
LETTERS, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE SPECIFIED IN ANY TERM SHEET,
COMMITMENT LETTER OR FEE LETTER SHALL BE AN OBLIGATION OF BORROWER AND SHALL BE
PAID AT CLOSING, AND ANY INDEMNIFICATIONS,  FLEX PROVISION, EXIT FEES AND THE
LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING).

 

130

--------------------------------------------------------------------------------


 

Section 9.21                            Publicity.  All news releases, publicity
or advertising by Borrower or its Affiliates through any media intended to reach
the general public which refers to the Loan Documents or the financing evidenced
by the Loan Documents, to Lender, the Placement Agents or any of their
Affiliates (with respect to the Loan and the Securitization of the Loan only)
shall be subject to the prior written approval of Lender and the Placement
Agents in their sole discretion.  Lender shall have the right to publicly
describe the Loan in general terms advertising and public communications of all
kinds, including press releases, direct mail, newspapers, magazines, journals,
e-mail, or internet advertising or communications.  Details such as the
addresses of the Properties, the amount of the Loan, the date of the closing and
descriptions of the size/locations of the Properties shall only be included
subject to Borrower’s approval in advance.  Notwithstanding the foregoing,
Borrower’s approval shall not be required for the publication by Lender of
notice of the Loan and the Securitization of the Loan by means of a customary
tombstone advertisement, which, for the avoidance of doubt, may include the
amount of the Loan, the amount of securities sold, the number of Properties as
of the Closing Date, the settlement date and the parties involved in the
transactions contemplated hereby and the Securitization.

 

Section 9.22                            Delay Not a Waiver.  Neither any failure
nor any delay on the part of Lender in insisting upon strict performance of any
term, condition, covenant or agreement, or exercising any right, power, remedy
or privilege hereunder, under any other Loan Document, or under any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable hereunder or under any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

 

Section 9.23                            Schedules and Exhibits Incorporated. 
The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

Section 9.24                            Document Delivery. Borrower will deliver
to Lender all documents required to be delivered under this Agreement in an
electronic format reasonably agreed by Lender and Borrower.

 

Section 9.25                            Cross Default; Cross Collateralization;
Waiver of Marshalling of Assets.

 

(a)                                 Borrower acknowledges that Lender has made
the Loan to Borrower upon the security of its collective interest in the
Properties and in reliance upon the aggregate of the Properties taken together
being of greater value as collateral security than the sum of each Property
taken separately.  Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of

 

131

--------------------------------------------------------------------------------


 

Default under each Mortgage; (iii) each Mortgage shall constitute security for
the Note as if a single blanket lien were placed on all of the Properties as
security for the Note; and (iv) such cross-collateralization shall in no event
be deemed to constitute a fraudulent conveyance.

 

(b)                                 To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Equity Owner and others with interests in
Borrower, and of the Properties, or to a sale in inverse order of alienation in
the event of foreclosure of all or any of the Mortgages, and agrees not to
assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Properties
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Properties in preference to every other claimant whatsoever.  In
addition, Borrower, for itself and its successors and assigns, waives in the
event of foreclosure of any or all of the Mortgages, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Property or any
combination of the Properties before proceeding against any other Property or
combination of Properties; and further in the event of such foreclosure Borrower
does hereby expressly consents to and authorizes, at the option of Lender, the
foreclosure and sale either separately or together of any combination of the
Properties.

 

Section 9.26                            Survival.  This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Debt is outstanding and
unpaid unless a longer period is expressly set forth herein or in the other Loan
Documents.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 9.27                            State Specific Provisions.

 

9.27.1              Arizona.  The following Arizona provisions are not intended
to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, Arizona
law is held to govern any Mortgage encumbering a Property located in Arizona or
any other Loan Document:

 

(a)                                 Each Loan Party hereby expressly waives, to
the extent permitted by law, any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor, including, without limitation,
the benefits of Arizona Revised Statutes Sections 12-1641 through 12-1646 and
Rule 17(f) of the Arizona Rules of Civil Procedure, and, to the extent permitted
by law, the benefits, if any, of Arizona Revised Statutes Section 33-814, in
each case as amended, and any successor statutes or rules, or any similar
statute.

 

132

--------------------------------------------------------------------------------


 

(b)                                 Anything to the contrary herein or elsewhere
notwithstanding, the Equity Owner Guaranty and the Sponsor Guaranty and all
obligations arising under any of them are not and shall not be secured in any
manner whatsoever, including by any Mortgage or by any lien encumbering any
Property; provided, however, that any environmental indemnity provisions set
forth in this Agreement or any Environmental Indemnity shall be so secured,
except as to the obligations of Sponsor and the Equity Owner and subject to the
rights of Lender to proceed on an unsecured basis thereunder pursuant to
applicable law.

 

9.27.2              Florida.  The following Florida provision does not limit the
express choice of New York law set forth in Section 9.3 of this Agreement and as
set forth in the other Loan Documents, and is set forth herein, if and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, Florida law is held to govern this
Agreement, any Mortgage Document encumbering a Property located in Florida or
any other Loan Document:

 

(a)                                 The parties acknowledge and agree that the
Default Rate provided for herein shall also be the rate of interest payable on
any judgments entered in favor of Lender in connection with the loan evidenced
hereby.

 

9.27.3              Georgia. The following Georgia provisions are not intended
to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, Georgia
law is held to govern any Mortgage encumbering a Property located in Georgia or
any other Loan Document:

 

(a)                                 Notwithstanding anything contained in this
Agreement or any other Loan Document, in any instance where Borrower or any
other Relevant Party is required to reimburse Lender for any legal fees or
expenses incurred by Lender or Servicer, (i) “reasonable attorneys’ fees,”
“reasonable counsel’s fees,” “attorneys’ fees” and other words of similar
import, are not, and shall not be statutory attorneys’ fees under O.C.G.A. §
13-1-11, (ii) if, under any circumstances a Relevant Party is required to pay
any or all of Lender’s or Servicer’s attorneys’ fees and expenses, howsoever
described or referenced, such Relevant Party shall be responsible only for
reasonable legal fees and out of pocket expenses actually incurred by Lender or
Servicer at customary hourly rates actually charged to Lender or Servicer for
the work done, and (iii) no Relevant Party shall be liable under any
circumstances for additional attorneys’ fees or expenses, howsoever described or
referenced, under O.C.G.A. § 13-1-11.

 

9.27.4              Nevada.  The following Nevada provisions are not intended
to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, Nevada
law is held to govern any Mortgage encumbering a Property located in Nevada or
any other Loan Document:

 

(a)                                 Notwithstanding anything contained herein to
the contrary, no portion of any of the Obligations shall be or be deemed to be
offset or compensated by all or any part of any claim,

 

133

--------------------------------------------------------------------------------


 

cause of action, counterclaim, or cross-claim, whether liquidated or
unliquidated, that Borrower may have or claim to have against any other Loan
Party.

 

(b)                                 Borrower hereby expressly (i) waives, to the
extent permitted by law, any right it may have to prepay any Loan in whole or in
part, without penalty, upon acceleration of the Maturity Date; and (ii) agrees
that if a prepayment of any or all of any Loan is made, Borrower shall be
obligated to pay, concurrently therewith, any fees applicable thereto.  By
initialing this provision in the space provided below, the Loan Parties hereby
declare that the Lenders’ agreement to make the subject Loan at the Interest
Rate and for the term set forth herein constitutes adequate consideration, given
individual weight by the undersigned, for this waiver and agreement.

 

BORROWER’S INITIALS AS TO CLAUSE (b) ABOVE:

                                           

 

 

(c)                                  To the extent applicable, nothing herein or
in Section 40.509 of the Nevada Revised Statutes (“NRS”) shall be deemed to
limit the right of Lender to recover, in accordance with NRS 40.508 (as such
section may be amended from time to time), any costs, expenses, liabilities or
damages, including attorneys’ fees and costs, incurred by the Lender and arising
from the breach of any covenant, obligation, liability, representation or
warranty contained in any environmental indemnity agreement given to the Lender
in connection with the Loans, or any order, consent decree or settlement
relating to the cleanup of hazardous substances or any other “environmental
provision” (as defined in NRS 40.502) relating to any Property or any portion
thereof or the right of the Lender to waive, in accordance with NRS 40.512 (as
such section may be amended from time to time), the security of any Mortgage as
to any Property that is “environmentally impaired” (as such term is defined in
NRS 40.503), and as to any personal property attached to such parcel, and
thereafter to exercise against Borrower, to the extent permitted by NRS 40.512,
the rights and remedies of any unsecured creditor, including reduction of any of
the Lender’s claims against Borrower to judgment, and any other rights and
remedies permitted by law.  Lender and Borrower expressly agree that Lender may
recover interest at the Default Rate on the amount advanced to cure or mitigate
the breach under any “environmental provision” (as defined in NRS 40.502).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

134

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

 

BORROWER:

 

 

 

AMH 2014-1 BORROWER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ David P. Singelyn

 

 

Name: David P. Singelyn

 

 

Title: Chief Executive Officer

 

 

 

LENDER:

 

 

 

GOLDMAN SACHS BANK USA,

 

a New York state-chartered bank

 

 

 

 

 

By:

/s/ Rene Theriault

 

 

Name: Rene Theriault

 

 

Title: Authorized Representative

 

--------------------------------------------------------------------------------

 